


Exhibit 10.33

 

[g310682kk01i001.jpg]

 

 

 

 

 

$266,575,547.29

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

NRFC WA HOLDINGS, LLC,

NRFC WA HOLDINGS II, LLC,

NRFC WA HOLDINGS VII, LLC,

NRFC WA HOLDINGS X, LLC,

and

NRFC WA HOLDINGS XII, LLC,

as Borrowers

 

NORTHSTAR REALTY FINANCE CORP.,

and

NORTHSTAR REALTY FINANCE L.P.,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

Dated as of October 28, 2009

 

WELLS FARGO SECURITIES, LLC

(formerly known as Wachovia Capital Markets, LLC),

as Sole Lead Arranger and Sole Bookrunner

 

 

 

[g310682kk01i002.gif]            

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

1

Section 1.1

Defined Terms

 

1

Section 1.2

Other Definitional Provisions

 

40

Section 1.3

Accounting Terms

 

40

Section 1.4

Time References

 

40

Section 1.5

Execution of Documents

 

41

Section 1.6

UCC Terms

 

41

Section 1.7

References to Discretion

 

41

Section 1.8

References to Payment

 

41

 

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS

 

41

Section 2.1

Revolving Loans

 

41

Section 2.2

Term Loan; Delayed Draw Term Loan

 

46

Section 2.3

Fees

 

50

Section 2.4

Commitment Reductions

 

50

Section 2.5

Prepayments

 

50

Section 2.6

Default Rate and Payment Dates

 

54

Section 2.7

Conversion Options

 

54

Section 2.8

Computation of Interest and Fees; Usury

 

55

Section 2.9

Pro Rata Treatment and Payments

 

56

Section 2.10

Non-Receipt of Funds by the Administrative Agent

 

59

Section 2.11

Inability to Determine Interest Rate

 

60

Section 2.12

Yield Protection

 

60

Section 2.13

Indemnity; Eurocurrency Liabilities

 

61

Section 2.14

Taxes

 

62

Section 2.15

Illegality

 

64

Section 2.16

Obligations Absolute

 

64

Section 2.17

Replacement of Lenders

 

65

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

66

Section 3.1

Financial Condition

 

66

Section 3.2

No Material Adverse Effect

 

66

Section 3.3

Corporate Existence; Compliance with Law

 

66

Section 3.4

Corporate Power; Authorization; Enforceable Obligations

 

67

Section 3.5

No Legal Bar; No Default

 

67

Section 3.6

No Material Litigation

 

67

Section 3.7

Investment Company Act; Federal Power Act; Interstate Commerce Act; and Federal
and State Statutes and Regulations

 

68

Section 3.8

Margin Regulations

 

68

Section 3.9

ERISA

 

68

Section 3.10

Environmental Matters

 

68

Section 3.11

Use of Proceeds

 

69

Section 3.12

Subsidiaries; Joint Ventures; Partnerships

 

69

Section 3.13

Ownership

 

69

Section 3.14

Indebtedness

 

69

Section 3.15

Taxes

 

69

Section 3.16

Solvency

 

70

Section 3.17

[Reserved]

 

70

Section 3.18

Location

 

70

 

i

--------------------------------------------------------------------------------


 

Section 3.19

No Burdensome Restrictions

 

70

Section 3.20

Brokers’ Fees

 

70

Section 3.21

[Reserved]

 

70

Section 3.22

Accuracy and Completeness of Information

 

70

Section 3.23

[Reserved]

 

71

Section 3.24

Insurance

 

71

Section 3.25

Security Documents

 

71

Section 3.26

Anti-Terrorism Laws

 

71

Section 3.27

Compliance with OFAC Rules and Regulations

 

71

Section 3.28

Compliance with FCPA

 

72

Section 3.29

Consent; Governmental Authorizations

 

72

Section 3.30

Bulk Sales

 

72

Section 3.31

Income and Required Payments

 

72

Section 3.32

Full Payment

 

72

Section 3.33

Irrevocable Instructions

 

72

Section 3.34

Compliance with Covenants

 

73

Section 3.35

Collateral Agreements

 

73

Section 3.36

No Reliance

 

73

Section 3.37

Collateral

 

73

Section 3.38

REIT Status

 

73

Section 3.39

Insider

 

73

Section 3.40

No Defenses

 

74

Section 3.41

Warrant Agreements, Etc.

 

74

Section 3.42

Value Given

 

74

Section 3.43

Separateness

 

74

Section 3.44

Qualified Transferees

 

74

Section 3.45

Eligibility of Mortgage Assets

 

74

Section 3.46

Ability to Perform

 

75

Section 3.47

Certain Tax Matters

 

75

Section 3.48

Set-Off, etc.

 

75

Section 3.49

Interest Rate Protection Agreements

 

75

Section 3.50

Representations and Warranties

 

75

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

76

Section 4.1

Conditions to Restatement Date

 

76

Section 4.2

Conditions to All Extensions of Credit

 

79

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

83

Section 5.1

Financial Statements

 

83

Section 5.2

Certificates; Other Information

 

85

Section 5.3

Payment of Taxes and Other Obligations

 

86

Section 5.4

Conduct of Business and Maintenance of Existence

 

86

Section 5.5

Maintenance of Property; Insurance

 

86

Section 5.6

Inspection of Property; Books and Records; Discussions

 

86

Section 5.7

Notices

 

86

Section 5.8

Environmental Laws

 

88

Section 5.9

Financial Covenants

 

88

Section 5.10

Additional Credit Parties

 

89

Section 5.11

Compliance with Law

 

89

Section 5.12

Pledged Assets

 

89

Section 5.13

Interest Rate Protection Agreements

 

90

Section 5.14

Control Agreements

 

90

 

ii

--------------------------------------------------------------------------------


 

Section 5.15

Further Assurances

 

90

Section 5.16

Performance and Compliance with Collateral

 

90

Section 5.17

Delivery of Income and Required Payments

 

91

Section 5.18

Exceptions

 

91

Section 5.19

Distributions in Respect of Collateral

 

91

Section 5.20

REIT Status

 

91

Section 5.21

Issuances

 

92

Section 5.22

Remittance of Prepayments

 

92

Section 5.23

Escrow Imbalance

 

92

Section 5.24

Separateness

 

92

Section 5.25

Preferred Equity Interests

 

93

Section 5.26

Registration of Securities

 

93

Section 5.27

Termination of Securities Account

 

93

Section 5.28

Independent Director

 

94

Section 5.29

Main Treasury Bank

 

94

Section 5.30

Independence of Covenants

 

94

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

94

Section 6.1

Indebtedness

 

94

Section 6.2

Liens

 

94

Section 6.3

Nature of Business

 

95

Section 6.4

Consolidation, Merger, Sale or Purchase of Assets, etc.

 

95

Section 6.5

Warrant Agreements

 

96

Section 6.6

Transactions with Affiliates

 

96

Section 6.7

Ownership of Subsidiaries; Restrictions

 

96

Section 6.8

Corporate Changes; Material Contracts

 

96

Section 6.9

[Reserved]

 

96

Section 6.10

Restricted Payments

 

96

Section 6.11

[Reserved]

 

97

Section 6.12

No Further Negative Pledges

 

97

Section 6.13

Collateral Not to be Evidenced by Instruments

 

97

Section 6.14

Deposits

 

97

Section 6.15

Servicing Agreements

 

97

Section 6.16

Extension or Amendment of Collateral

 

97

Section 6.17

Additional Covenants

 

98

Section 6.18

No Future Liens

 

98

Section 6.19

Senior and Pari Passu Interests

 

98

Section 6.20

Portfolio Assets

 

99

Section 6.21

Inconsistent Agreements

 

99

Section 6.22

Preferred Equity Interests

 

99

Section 6.23

ERISA

 

99

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

99

Section 7.1

Events of Default

 

99

Section 7.2

Acceleration; Remedies

 

103

 

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

 

103

Section 8.1

Appointment and Authority

 

103

Section 8.2

Nature of Duties

 

103

Section 8.3

Exculpatory Provisions

 

104

Section 8.4

Reliance by Administrative Agent

 

105

Section 8.5

Notice of Default

 

105

 

iii

--------------------------------------------------------------------------------


 

Section 8.6

Non-Reliance on Administrative Agent and Other Lenders

 

105

Section 8.7

Indemnification

 

105

Section 8.8

Administrative Agent in Its Individual Capacity

 

106

Section 8.9

Successor Administrative Agent

 

106

Section 8.10

Collateral and Guaranty Matters

 

107

 

 

 

 

ARTICLE IX ADMINISTRATION AND SERVICING

 

107

Section 9.1

Servicing

 

107

Section 9.2

Borrowers as Servicer

 

108

Section 9.3

Third Party Servicer

 

108

Section 9.4

Duties of the Borrowers

 

108

Section 9.5

Authorization of the Borrowers

 

109

Section 9.6

Event of Default

 

109

Section 9.7

Modification

 

110

Section 9.8

Inspection

 

110

Section 9.9

[Reserved]

 

110

Section 9.10

Payment of Certain Expenses by Servicer

 

110

Section 9.11

Pooling and Servicing Agreements

 

110

Section 9.12

Servicer Default

 

111

 

 

 

 

ARTICLE X MISCELLANEOUS

 

111

Section 10.1

Amendments, Waivers and Release of Collateral

 

111

Section 10.2

Notices

 

113

Section 10.3

No Waiver; Cumulative Remedies

 

115

Section 10.4

Survival of Representations and Warranties

 

115

Section 10.5

Payment of Expenses and Taxes; Indemnity

 

116

Section 10.6

Successors and Assigns; Participations

 

119

Section 10.7

Right of Set-off; Sharing of Payments

 

122

Section 10.8

Table of Contents and Section Headings

 

123

Section 10.9

Counterparts; Integration; Effectiveness; Electronic Execution

 

123

Section 10.10

Severability

 

123

Section 10.11

Integration

 

124

Section 10.12

Governing Law

 

124

Section 10.13

Consent to Jurisdiction; Service of Process and Venue

 

124

Section 10.14

Confidentiality

 

125

Section 10.15

Acknowledgments

 

126

Section 10.16

Waivers of Jury Trial

 

126

Section 10.17

Patriot Act Notice

 

126

Section 10.18

Resolution of Drafting Ambiguities

 

126

Section 10.19

Continuing Agreement

 

127

Section 10.20

Lender Consent

 

127

Section 10.21

Appointment of the Administrative Borrower

 

127

Section 10.22

Counterclaims

 

127

Section 10.23

Legal Matters

 

127

Section 10.24

Recourse Against Certain Parties

 

128

Section 10.25

Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Loans

 

128

Section 10.26

Credit Parties’ Waiver of Setoff

 

129

Section 10.27

Periodic Due Diligence Review

 

129

Section 10.28

Character of Loans for Income Tax Purposes

 

129

Section 10.29

Joint and Several Liability; Full Recourse Obligations

 

130

Section 10.30

Amendment and Restatement

 

131

 

iv

--------------------------------------------------------------------------------


 

Section 10.31

Modification of Other Credit Documents

 

132

Section 10.32

Accredited Investor Representations

 

132

 

v

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule 1.1(b)

Collection Account

Schedule 1.1(c)

Asset Representations

Schedule 1.1(d)

Securities Account

Schedule 1.1(e)

Trust Preferred Securities

Schedule 1.1(f)

Construction Draw Deliveries

Schedule 3.3

Jurisdictions of Organization and Qualification

Schedule 3.12

Subsidiaries

Schedule 3.18

Location

Schedule 5.28

Independent Director

Schedule 9.3

Servicers

 

 

Exhibits

 

 

 

Exhibit 1.1(a)

Form of Account Designation Notice

Exhibit 1.1(b)

Form of Assignment and Assumption

Exhibit 1.1(c)

Form of Account Control Agreement

Exhibit 1.1(d)(i)

Form of Borrower Joinder Agreement

Exhibit 1.1(d)(ii)

Form of Guarantor Joinder Agreement

Exhibit 1.1(e)

Form of Notice of Borrowing

Exhibit 1.1(f)

Form of Notice of Conversion/Extension

Exhibit 1.1(g)

Form of Assignment

Exhibit 1.1(h)

Form of Borrower Release Letter

Exhibit 1.1(i)

Form of Compliance Certificate

Exhibit 1.1(j)

Form of Irrevocable Instruction

Exhibit 1.1(k)

Form of Servicer Redirection Notice

Exhibit 1.1(l)

Form of Warehouse Lender’s Release Letter

Exhibit 1.1(m)

Form of Securities Account Control Agreement

Exhibit 2.1(a)

Form of Funding Indemnity Letter

Exhibit 2.1(b)

Form of Confirmation

Exhibit 2.1(e)

Form of Revolving Note

Exhibit 2.2

Form of Term Loan Note

Exhibit 4.1(a)

Form of Lender Consent

Exhibit 4.1(n)

Form of Closing Officer’s Certificate

Exhibit 4.1(o)

Form of Patriot Act Certificate

Exhibit 4.1(q)(i)

Form of Power of Attorney for Borrower

Exhibit 4.1(q)(ii)

Form of Power of Attorney for Pledgor

Exhibit 5.2(f)

Form of Mortgage Asset Data Summary

 

vi

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 28, 2009, among
NRFC WA HOLDINGS, LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “Holdings”), as a Borrower, NRFC WA HOLDINGS
II, LLC, a Delaware limited liability company (together with its successors and
permitted assigns, “Holdings II”), as a Borrower, NRFC WA HOLDINGS VII, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Holdings VII”), as a Borrower, NRFC WA HOLDINGS X, LLC, a Delaware
limited liability company (together with it successors and assigns, “Holdings
X”), as a Borrower, as a Borrower, NRFC WA HOLDINGS XII, LLC, a Delaware limited
liability company (together with it successors and assigns, “Holdings XII”), as
a Borrower,  NORTHSTAR REALTY FINANCE CORP., a Maryland corporation (together
with its successors and permitted assigns, “Northstar Corp”), as a Guarantor,
NORTHSTAR REALTY FINANCE L.P., a Delaware limited partnership (together with its
successors and permitted assigns, “Northstar LP”), as a Guarantor, the other
entities from time to time party hereto pursuant to Section 5.10, the several
banks and other financial institutions as are, or may from time to time become
parties to this Agreement (each, together with its successors and assigns, a
“Lender” and, collectively, the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, together with its successors and assigns,
the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of November 6, 2007, as
amended by the First Amendment to Credit Agreement, dated as of May 21, 2008 and
by the Second Amendment to Credit Agreement, dated as of September 29, 2009 (the
“Original Agreement”).

 

WHEREAS, the Credit Parties, the Lenders and the Administrative Agent desire to
amend and restate the Original Agreement in several respects.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1            DEFINED TERMS.


 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“40 Act” shall mean the Investment Company Act of 1940, as amended, restated or
modified from time to time.

 

“AAA IO” shall mean an “AAA” rated bond that is “interest only,” including any
such bond designated “X–C” or “X–P.”

 

--------------------------------------------------------------------------------


 

“Accepted Servicing Practices” shall mean, with respect to each item of
Collateral, those mortgage, mezzanine loan and/or secured lending servicing
practices, as applicable, of prudent lending institutions that service
Collateral of the same type, size and structure as such Collateral in the
jurisdiction where the related Underlying Mortgaged Property is located, as
applicable, but in any event, (a) in accordance with the terms of the Credit
Documents and Requirements of Law, (b) without prejudice to the interests of the
Administrative Agent or any Lender, (c) with a view to the maximization of the
recovery on such Collateral on a net present value basis and (d) without regard
to (i) any relationship that any Credit Party or any Affiliate or any Subsidiary
of the foregoing may have with the related Obligor, mortgagor, any Servicer, any
PSA Servicer, any Credit Party or any Affiliate or any Subsidiary of any of the
foregoing; (ii) the right of any Credit Party or any Subsidiary or Affiliate of
the foregoing to receive compensation or other fees for its services rendered
pursuant to this Agreement, the other Credit Documents, the Mortgage Loan
Documents or any other document or agreement; (iii) the ownership, servicing or
management by any Credit Party or any Affiliate or any Subsidiary of the
foregoing for others of any other mortgage loans, assets or mortgaged property;
(iv) any obligation of any Credit Party or any Affiliate or any Subsidiary of
the foregoing to repurchase, repay or substitute any item of Collateral; (v) any
obligation of any Credit Party or any Affiliate or any Subsidiary of the
foregoing to cure a breach of a representation and warranty with respect to any
Collateral and (vi) any debt any Credit Party or any Affiliate or any Subsidiary
of the foregoing has extended to any Obligor, mortgagor or any Affiliate of such
Obligor or mortgagor.

 

“Account Control Agreement” shall mean that certain first amended and restated
letter agreement, dated as of the date hereof, among the Borrowers, the
Administrative Agent and Wachovia substantially in the form of
Exhibit 1.1(c) attached hereto, as amended, modified, extended, restated,
replaced, or supplemented from time to time in accordance with its terms.

 

“Account Designation Notice” shall mean the First Amended and Restated Account
Designation Notice, dated as of the Restatement Date, from the Borrowers to the
Administrative Agent in substantially the form attached hereto as
Exhibit 1.1(a), as amended, modified, extended, restated, replaced, or
supplemented from time to time in accordance with its terms.

 

“Additional Credit Party” shall mean each Person that becomes a Borrower or
Guarantor by execution of a Joinder Agreement in accordance with Section 5.10.

 

“Adjusted Total Assets” shall mean the sum of Total Assets plus Off–Balance
Sheet Assets.

 

“Adjusted Total Liabilities” shall mean the sum of Total Liabilities plus
Off–Balance Sheet Liabilities minus Trust Preferred Securities.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

 

“Administrative Borrower” shall mean Holdings.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent, as amended, modified, extended,
restated, replaced, or supplemented from time to time in accordance with its
terms.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

2

--------------------------------------------------------------------------------


 

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

 

“Allocated Revolving Loan Amount” shall mean, for each item of Revolving Loan
Collateral, the outstanding principal amount of the Revolving Loans allocated by
the Administrative Agent, in its discretion, to the related Revolving Loan
Collateral, which Allocated Revolving Loan Amount shall be set forth in the
related Confirmation, as increased from time to time by additional Revolving
Loans or reduced from time to time by the amount of any principal payments,
prepayments or reductions applied against such Revolving Loans pursuant to the
terms of this Agreement or the Fee Letter.

 

“Allocated Term Loan Amount” shall mean, for each item of Term Loan Collateral,
the outstanding principal amount of the Term Loan (as may be increased by any
Delayed Draw Term Loan) allocated by the Administrative Agent, in its
discretion, to the related Term Loan Collateral, which Allocated Term Loan
Amount shall be set forth in the related Confirmation, as increased by any
additional Delayed Draw Term Loans or reduced from time to time by the amount of
any principal payments, prepayments or reductions applied against such Term
Loans pursuant to the terms of this Agreement or the Fee Letter.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof: 
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wachovia at its principal
office in Charlotte, North Carolina as its prime rate.  Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
the Prime Rate occurs.  The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist.  Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the opening of
business on the date of such change.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Applicable Advance Rate” shall mean, with respect to each Mortgage Asset
(a) with respect to Term Loan Collateral under the Term Loans,  the Applicable
Advance Rate set forth in the related Confirmation, (b) in the case of
Collateral for the Delayed Draw Term Loans, the Applicable Advance Rate set
forth in the related Confirmation and (c) in the case of Revolving Loan
Collateral under the Revolving Loans, the Applicable Advance Rate set forth in
the related Confirmation, which shall be no greater than the Applicable Advance
Rate set forth in Schedule 1-C to the Fee Letter (as applicable); provided,
however, during the time that any amount is outstanding under the Reindeer
Facility, the Applicable Advance Rates for one (1) or more Pledged Mortgage
Assets may be reduced and/or adjusted

 

3

--------------------------------------------------------------------------------


 

in such manner as the Administrative Agent shall determine in its discretion
from time to time so that the Asset Value of all Pledged Mortgage Assets is
equal to or less than the aggregate principal amount of all Loans outstanding
plus the Note Purchase Margin.

 

“Applicable Percentage” shall have the meaning set forth in the Fee Letter.

 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

 

“Arranger” shall mean Wells Fargo Securities, LLC (formerly known as Wachovia
Capital Markets, LLC), together with its successors and assigns.

 

“Asset Schedule and Exception Report” shall have the meaning set forth in the
Custodial Agreement.

 

“Asset Valuation Period” shall mean (i) with respect to Term Loans, at all times
while the Borrowers are not in compliance with any Bi-Annual Principal Reduction
and, (ii) with respect to Revolving Loans, at any time.

 

“Asset Value” shall have the meaning set forth in the Fee Letter.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 10.6),
and accepted by the Administrative Agent, in substantially the form of
Exhibit 1.1(b) or any other form approved by the Administrative Agent.

 

“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Underlying
Mortgaged Property is located to reflect the assignment of leases to the holder
of the Mortgage or any secured party, as applicable, as any such Assignment of
Leases may be amended, restated, modified or supplemented from time to time.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the holder of
the Mortgage or any secured party, as applicable, as any such Assignment of
Mortgage may be amended, restated, modified or supplemented from time to time.

 

“Assignments” shall mean the transfer of all of the Borrowers’ rights and
interests under an Eligible Asset pursuant to an assignment executed by the
Borrowers in blank, which assignment shall be in the form of Exhibit 1.1(g) and
shall be otherwise satisfactory to the Administrative Agent in its discretion,
as any such Assignments may be amended, restated, modified or supplemented from
time to time.

 

“ATM Offering” shall mean the sales of shares of common stock of Northstar Corp
in one or more transactions that are deemed to be “at the market” offerings as
defined in Rule 415 under the Securities Act.

 

4

--------------------------------------------------------------------------------


 

“Authority Documents” shall mean, as to any Person, the articles or certificate
of incorporation or formation, by-laws, limited liability company agreement,
general partnership agreement, limited partnership agreement, trust agreement,
joint venture agreement or other applicable organizational or governing
documents and the applicable resolutions of such Person, as any such Authority
Documents may be amended, restated, modified or supplemented from time to time.

 

“Availability” shall mean at any time, an amount equal to the positive excess
(if any) of (a) the lesser of (i) the Revolving Committed Amount, and (ii) the
Asset Value of all Revolving Loan Collateral, minus (b) the aggregate
outstanding principal amount for all Revolving Loans on such day; provided,
however, for so long as and to the extent that the Administrative Agent does not
have a first priority perfected security interest in any item of Collateral,
then such Collateral shall be disregarded for the purposes of calculating Asset
Value under this definition of Availability; provided, further, however, on and
after the occurrence of the Maturity Date or an Event of Default, the
Availability shall be zero (0).

 

“Availability Correction Deadline” shall have the meaning set forth in
Section 2.5.

 

“Available Borrowing Capacity” shall mean (a) when the outstanding principal
amount under the Term Loan plus the Reindeer Debt is equal to or greater than
$300,000,000, $0, and, (b) when the outstanding principal amount under the Term
Loan plus the Reindeer Debt is less than $300,000,000, $300,000,000 minus
(i) the aggregate outstanding principal amount for all Term Loans on such day,
minus (ii) the Reindeer Debt on such day.

 

“Bailee” shall mean, with respect to each Table Funded Mortgage Asset, the
related title company or other settlement agent, in each case, approved in
writing by the Administrative Agent in its reasonable discretion.

 

“Bailee Agreement” shall mean, the Bailee Agreement among the applicable
Borrower, the Administrative Agent and the Bailee in the form of Annex 13 to the
Custodial Agreement.

 

“Bailee’s Trust Receipt” shall have the meaning set forth in the Custodial
Agreement.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

 

“Bankruptcy Event of Default” shall mean an Event of Default specified in
Section 7.1(f).

 

“Basic Mortgage Asset Documents” shall have the meaning set forth in the
Custodial Agreement.

 

“Bi-Annual Principal Reduction” shall mean the bi-annual principal payments of
$15,000,000 in the aggregate required to be made towards the Reindeer Debt and
the outstanding principal balance of the Term Loans (regardless of the source of
the principal payments including, without limitation, mandatory and voluntary
prepayments made in accordance with the terms of this Agreement or the Fee
Letter) commencing with the date that is six months following the Restatement
Date and continuing on each six-month anniversary thereof.

 

“Book Value” shall mean, with respect to any Mortgage Asset at any time, an
amount as certified by the applicable Borrower, equal to the lesser of (a) face
or par value and (b) the price that the applicable Borrower initially paid or
advanced in respect thereof plus any additional amounts advanced by the
applicable Borrower for or in respect of such Mortgage Asset, as such Book Value
may be marked down

 

5

--------------------------------------------------------------------------------


 

by the applicable Borrower from time to time, including, as applicable, any
loss/loss reserve/price adjustments, less an amount equal to the sum of all
principal payments, prepayments or paydowns paid and realized losses and other
writedowns recognized relating to such Mortgage Asset; provided, however, any
such markdowns or adjustments must be made in good faith and shall be disclosed
contemporaneously therewith in writing to the Administrative Agent, which mark
downs or adjustments, without a corresponding payment and application of
principal, may result in a mandatory payment under Section 2.5.

 

“Borrower” or “Borrowers” shall mean, individually and/or collectively,
Holdings, Holdings II, Holdings VII, Holdings X, Holdings XII and any other
entity that becomes a party to this Agreement pursuant to Section 5.10 from time
to time, in each case together with their successors and permitted assigns.

 

“Borrower Joinder Agreement” shall mean a Borrower Joinder Agreement in
substantially the form of Exhibit 1.1(d)(i), executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 5.10, as
amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with its terms.

 

“Borrower Asset Schedule” shall have the meaning set forth in the Custodial
Agreement.

 

“Borrower Release Letter” shall mean a letter in the form of Exhibit 1.1(h),
duly executed by the applicable Borrower.

 

“Borrowing Capacity” shall mean the ability to obtain draws or advances at the
request of a Guarantor or any Affiliate or Subsidiary of a Guarantor in Dollars
and within three (3) Business Days of the request therefor and to use or apply
such draws or advances to repay amounts under the Credit Documents or Other
Credit Facilities.

 

“Borrowing Date” shall mean, the date any Loan is made or any item of Collateral
is pledged to the Administrative Agent pursuant to the terms hereof and the
other Credit Documents.

 

“Bridge Loan” shall mean a performing Whole Loan that is otherwise an Eligible
Asset except that the Underlying Mortgaged Property is not stabilized or is
otherwise considered to be in a transitional state, which exceptions shall be
disclosed in writing to the Administrative Agent and such exceptions must be
acceptable to the Administrative Agent in its discretion, which acceptance may,
in the Administrative Agent’s discretion, be conditioned on additional terms,
conditions and requirements with respect to such Bridge Loan; provided, however,
the debt and equity fundings for each Bridge Loan must be sufficient to finance
100% of the completion of the improvements to the related Underlying Mortgaged
Property or there must exist sufficient net operating income or interest
reserves or guaranties or replenishments to cover the debt service related to
the Eligible Asset.  Unless waived in writing by the Administrative Agent in its
discretion, a Bridge Loan must satisfy all of the terms and conditions contained
in this Agreement (other than those eligibility criteria waived in accordance
with the first sentence of this definition) that are applicable to Whole Loans.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in North Carolina, New York or Minnesota are authorized
or required by Requirements of Law to close; provided, however, that when used
in connection with a rate determination, borrowing or payment in respect of a
LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which
banks in London, England are not open for dealings in Dollar deposits in the
London interbank market.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease” shall mean any lease of (or other agreement conveying the right
to use) Property, real or personal, the obligations with respect to which are
required to be capitalized on a balance sheet of the lessee in accordance with
GAAP.

 

“Capital Lease Obligations” shall mean, for any Person and its Consolidated
Subsidiaries, all obligations of such Person to pay rent or other amounts under
a Capital Lease, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Collateral” shall mean the cash or payments received by the Administrative
Agent pursuant to Section 2.5 of this Agreement or the Fee Letter or as Income
on any Collateral.

 

“Cash Equivalents” shall mean any of the following:  (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than
one (1) year from the date of acquisition, (b) time deposits or certificates of
deposit of any commercial bank incorporated under the laws of the United States
or any state thereof, of recognized standing having capital and unimpaired
surplus in excess of $1,000,000,000 and whose short-term commercial paper rating
at the time of acquisition is at least A-1 or the equivalent thereof by S&P or
at least P-1 or the equivalent thereof by Moody’s (any such bank, an “Approved
Bank”), with such deposits or certificates having maturities of not more than
one (1) year from the date of acquisition, (c) repurchase obligations with a
term of not more than seven (7) days for underlying securities of the types
described in clauses (a) and (b) above entered into with any Approved Bank,
(d) commercial paper or finance company paper issued by any Person incorporated
under the laws of the United States or any state thereof and rated at least A-1
or the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, and in each case maturing not more than one (1) year after the date of
acquisition, and (e) investments in money market funds that are registered under
the 40 Act, which have net assets of at least $1,000,000,000 and at least 85% of
whose assets consist of securities and other obligations of the type described
in clauses (a) through (e) above.  All such Cash Equivalents must be denominated
solely for payment in Dollars.

 

“CDO Issuance” shall mean any securitization transaction involving the issuance
of collateralized debt obligations.

 

“CDO Securitization Transaction” shall mean a commercial real estate cash flow
CDO securitization transaction involving some or all of the Mortgage Assets
engaged in by an Affiliate of any of the Guarantors or the Borrower.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Class” shall mean with respect to a Mortgage Asset, such Mortgage Asset’s
classification as a Whole Loan, a Junior Interest, a Mezzanine Loan, a Bridge
Loan, a CMBS Security, a CTL Loan, a Subordinate CTL Loan, Senior Secured Bank
Debt or a Preferred Equity Interest.

 

“Closing Officer’s Certificate” shall mean a certificate substantially in the
form of Exhibit 4.1(n), duly executed by each of the Credit Parties.

 

7

--------------------------------------------------------------------------------


 

“CMBS Security” shall mean (a) a performing fixed or floating rate
mortgage–backed pass–through certificate, representing a beneficial ownership
interest in one or more first lien mortgage loans secured by Commercial Real
Estate or (b) a performing fixed or floating rate certificate in a CDO Issuance,
in each case rated by at least two (2) Rating Agencies as (i) in the case of
Term Loan Collateral, AAA (including AAA IO), AA+, AA, AA-, A+, A, A-, BBB+,
BBB, BBB-, BB+, BB, BB-, B+, B or B- and (ii) in the case of Revolving Loan
Collateral, AAA (including AAA IO), AA+, AA, AA-, A+, A, A-, BBB+, BBB or BBB-;
provided that on a case by case basis, the Administrative Agent may consider
CMBS Securities rated BB+, BB, BB-, B+, B or B-, subject to such terms and
conditions as the Administrative Agent may require in its discretion, such terms
to be set forth in the related Confirmation.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean the collective reference to the collateral described in
the Security Documents which secures all Obligations (including, without
limitation, the Term Loan and the Revolving Loan).

 

“Collateral Default” shall mean any Mortgage Asset included or proposed to be
included in the Collateral (a) that is, with respect to any default in payment
of principal and/or interest, sixty (60) or more days delinquent under the terms
of the related Mortgage Loan Documents (including any Preferred Equity Interest
that has not been paid during such period) or, with respect to any other
material payment default, seventy five (75) or more days delinquent under the
terms of the related Mortgage Loan Documents (including any Preferred Equity
Interest that has not been paid during such period), or (b) for which there is a
material non-monetary default (beyond any applicable notice and cure period)
under the terms of the related Mortgage Loan Documents (including, for the
avoidance of doubt, any Insolvency Proceeding or Insolvency Event of the related
Obligor) which results in acceleration.

 

“Collateral Default Date” shall have the meaning set forth in
Section 2.5(b)(ii).

 

“Collection Account” shall mean the account set forth on Schedule 1.1(b), which
is established in the name of one or more Borrowers and subject to the Account
Control Agreement and into which all Income and Cash Collateral shall be
deposited.  Funds in the Collection Account may be invested at the direction of
the Administrative Agent in Cash Equivalents.

 

“Commercial Real Estate” shall mean any real estate included in the definition
of Property Type.

 

“Commercial Real Estate Loan” shall mean any loan secured directly or indirectly
by Commercial Real Estate or, as applicable, Equity Interests in an entity that
owns directly or indirectly Commercial Real Estate.

 

“Commitment” shall mean the Revolving Commitments, Delayed Draw Term Loan
Commitment and the Term Loan Commitments, individually or collectively, as
appropriate.

 

“Commitment Fee” shall mean the “Commitment Fee” payable under the Fee Letter.

 

“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Term Loan Commitment Percentage, as appropriate.

 

“Commitment Period” shall mean the period from and including the Restatement
Date to but excluding the Revolver Maturity Date.

 

8

--------------------------------------------------------------------------------


 

“Compliance Certificate” shall mean a certificate in the form of
Exhibit 1.1(i) attached hereto, duly executed by the Credit Parties.

 

“Confirmation” shall have the meaning set forth in Section 2.1.

 

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrowers, the Guarantors and their
Subsidiaries or any other Person, such statements or items on a consolidated
basis in accordance with the consolidation principles of GAAP.

 

“Consolidated Adjusted EBITDA” shall mean, for any period, with respect to any
Person, the sum, without duplication, for such period of (a) the Net Income of
such Person and its Consolidated Subsidiaries determined on a consolidated basis
for such period, (b) the sum of the provisions for such period for income taxes,
interest expense, and depreciation and amortization expense used in determining
such Net Income for such Person and its Consolidated Subsidiaries, (c) amounts
deducted in accordance with GAAP in respect of other non–cash expenses in
determining such Net Income for such Person and its Consolidated Subsidiaries
and (d) the amount of any aggregate net loss (or minus the amount of any gain)
during such period arising from the sale, exchange or other disposition of
capital assets by such Person and its Consolidated Subsidiaries determined on a
consolidated basis, in each event, excluding unrealized gains/losses, any fees
payable to advisors for raising private equity capital, amortization of
financing fees and amortization of bond discount associated with convertible
debt outstanding.

 

“Construction Costs” shall mean with respect to a Mortgage Asset that is a
Bridge Loan or a Construction Loan, as of any date of determination, the
reasonable hard and soft costs of proposed construction of the improvements on
the Underlying Mortgaged Property, which reasonable costs shall be disclosed to
and approved by the Administrative in its discretion, plus the market value of
the related Underlying Mortgaged Property at such time, as determined by the
Administrative Agent in its reasonable discretion based on such sources of
information as the Administrative Agent may determine to rely on in its
discretion; provided that the market value of the Underlying Mortgaged Property
shall at no time be deemed less than the purchase price therefor.

 

“Construction Draw Deliveries” shall mean the deliveries required in Schedule
1.1(f) to this Agreement.

 

“Construction Loan” shall mean a performing Whole Loan, the Underlying Mortgaged
Property for which has received all necessary entitlements and approvals to
develop the Underlying Mortgaged Property and construct improvements thereon in
a manner consistent with the applicable Borrower’s representations to the
Administrative Agent regarding such construction, which information shall be set
forth in the related Confirmation, such loan and the documents related thereto
are otherwise acceptable to the Administrative Agent in its discretion and all
construction related documents are delivered to the Custodian as a part of the
Mortgage Asset File for such Whole Loan.

 

“Contingent Liabilities” shall mean, with respect to any Person and its
Consolidated Subsidiaries (without duplication):  (a) liabilities and
obligations (including any Guarantee Obligations) of such Person or any
Consolidated Subsidiary of such Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules), (b) any
obligation, including, without limitation, any Guarantee Obligation, whether or
not required to be disclosed in the footnotes to such Person’s and its
Consolidated Subsidiaries’ financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation,
exclusive of (i) contractual indemnities (including, without limitation, any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and (ii) guarantees of non-monetary obligations
(other than guarantees of completion, environmental indemnities and guarantees
of customary carve-out matters made in connection with Non-Recourse

 

9

--------------------------------------------------------------------------------


 

Indebtedness, such as (but not limited to) fraud, misappropriation, bankruptcy
and misapplication) which have not yet been called on or quantified, of such
Person or of any other Person, and (c) any forward commitment or obligation to
fund or provide proceeds with respect to any loan or other financing which is
obligatory and non-discretionary on the part of the lender.  The amount of any
Contingent Liabilities described in clause (b) shall be deemed to be, (i) with
respect to a guarantee of interest or interest and principal, or operating
income guarantee, the sum of all payments required to be made thereunder (which,
in the case of an operating income guarantee, shall be deemed to be equal to the
debt service for the note secured thereby), through, (x) in the case of an
interest or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of such Person.  As used in this definition,
the term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release No. 33-8182, 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Correction Amount” shall have the meaning set forth in Section 2.5(b)(i)(A).

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Fee Letter, the Guaranty, each Notice of Borrowing, each
Confirmation, the Custodial Fee Letter, the Security Documents, the Warrant
Agreements and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith, as each such agreement, document, certificate or
instrument is amended, restated, modified or supplemented from time to time.

 

“Credit Party” shall mean any of the Borrowers, the Guarantors, the Pledgor, any
Additional Credit Party or any pledgor or obligor under the Security Documents.

 

“Credit Party–Related Obligations” shall mean any obligations, liabilities
and/or Indebtedness of the Credit Parties under each Credit Document and under
any other debt arrangement between any Credit Party, on the one hand, and the
Administrative Agent, any Affiliate or Subsidiary of the Administrative Agent
and/or any commercial paper conduit for which Wachovia or an Affiliate or
Subsidiary of Wachovia acts as a liquidity provider, administrator or agent, on
the other hand, including, without limitation, such obligations, liabilities
and/or Indebtedness under the Reindeer Facility, as any such Credit
Party-Related Obligations are amended, restated or modified from time to time.

 

“Credit Tenant” shall mean the tenant or guarantor under a Credit Tenant Lease
with a credit rating of BBB– or better by at least two (2) Rating Agencies.

 

10

--------------------------------------------------------------------------------

 

“Credit Tenant Lease” shall mean a financeable lease of Commercial Real Estate,
which lease is a triple net lease (i.e., the tenant is responsible for all
maintenance, insurance and taxes), a double net lease (i.e., the tenant is
responsible for all taxes and insurance) or is a bondable lease, as the same may
be amended, restated, modified or supplemented from time to time.

 

“CTL Loan” shall mean a performing Whole Loan secured by a first priority
perfected security interest in Commercial Real Estate 100% leased under a Credit
Tenant Lease to, or guaranteed in full by, a Credit Tenant and all payments due
under such Credit Tenant Lease, and such CTL Loan satisfies such additional
underwriting criteria and other terms, conditions and requirements as the
Administrative Agent may require in its discretion.

 

“Current Appraisal” shall mean an appraisal dated within twelve (12) months of
the date of determination; provided, however, (i) in the case of the valuation
of an Underlying Mortgaged Property, such appraisal shall be a FIRREA Appraisal
and (ii) in the case of the valuation of a Mortgage Asset, such appraisal shall
be from a nationally recognized appraisal firm (other than the Borrowers, the
Guarantors or any Affiliate of the foregoing) (A) with substantial experience
valuing assets similar in type, size and structure to the Mortgage Asset in
question, (B) having substantial familiarity with the market for such Mortgage
Asset and (C) that is otherwise acceptable to the Administrative Agent in its
discretion.

 

“Custodial Agreement” shall mean that certain First Amended and Restated
Custodial Agreement, dated as of the date hereof, by and among the Borrowers,
the Administrative Agent and the Custodian, as the same shall be amended,
modified, waived, supplemented, extended, replaced or restated from time to
time.

 

“Custodial Fee Letter” shall mean that certain Custodial Fee Letter, dated as of
November 6, 2007, between the Borrowers and the Custodian, as such letter may be
amended, modified, waived, supplemented, extended, restated or replaced from
time to time.

 

“Custodial Identification Certificate” shall have the meaning set forth in the
Custodial Agreement.

 

“Custodian” shall mean Wells Fargo Bank, National Association, and its successor
in interest as the custodian under the Custodial Agreement, and any successor
Custodian under the Custodial Agreement.

 

“Debt Issuance” shall mean any issuance of debt securities or debt capital
(whether public or private) by Northstar Corp.

 

“Debt Net Cash Proceeds Payment” shall have the meaning set forth in
Section 2.5(b)(v).

 

“Debt Service Coverage Ratio” or “DSCR” shall mean with respect to any Mortgage
Asset, as of any date of determination, for the period of time to be determined
in the Administrative Agent’s reasonable discretion (it being understood that it
is the Administrative Agent’s intent to make the determination based on the
period of twelve (12) consecutive complete calendar months preceding such date
(or, if such Mortgage Asset was originated less than twelve (12) months from the
date of determination, the number of months from the date of origination)), the
ratio of (a) the aggregate Net Cash Flow in respect of the Underlying Mortgaged
Properties relating to such Mortgage Asset for such period, taking into account
(i) any guaranty of the indebtedness under the related Mortgage Asset and
(ii) any applicable interest reserves held during such time by any Borrower or
Servicer on its behalf or future funding obligations or monies available to
satisfy such obligations with respect to such Mortgage Asset and, as applicable,
the senior mortgage lender for the related Underlying Mortgaged Property, to

 

11

--------------------------------------------------------------------------------


 

(b) the sum of (i) the aggregate of all amounts due for such period in respect
of all Indebtedness that was outstanding from time to time during such period
that is secured, directly or indirectly, by such Underlying Mortgaged Properties
(including, without limitation, by way of a pledge of the equity of the
owner(s) of such Underlying Mortgaged Properties) or that is otherwise owing by
the owner(s) of such Underlying Mortgaged Properties, including, without
limitation, all scheduled principal and/or interest payments due for such period
in respect of each Mortgage Asset that is secured or supported by such
Underlying Mortgaged Properties plus (ii) the amount of all Ground Lease
payments to be made in respect of such Underlying Mortgaged Properties during
such period, as any of the foregoing elements of DSCR may be adjusted by the
Administrative Agent  as determined by the Administrative Agent in its
reasonable discretion; provided, however, that all such calculations shall be
made taking into account any senior or pari passu debt or other obligations
including debt or other obligations secured directly or indirectly by the
applicable Underlying Mortgaged Property.

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Default Rate” shall mean (a) when used with respect to the Obligations, an
interest rate equal to (i) for Alternate Base Rate Loans (A) the Alternate Base
Rate plus (B) the Applicable Percentage, if any, applicable to Alternate Base
Rate Loans plus (C) 2% per annum and, (ii) for LIBOR Rate Loans, (A) the LIBOR
Rate plus (B) the Applicable Percentage applicable to LIBOR Rate Loans plus
(C) 2% per annum, and (b) when used with respect to any other fee or amount due
hereunder, a rate equal to the Applicable Percentage, if any, applicable to
Alternate Base Rate Loans plus 2% per annum.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Agreement and such default remains
uncured, or (c) has been deemed insolvent or has become subject to an Insolvency
Proceeding, Insolvency Event or to a receiver, trustee or similar official.

 

“Deficit” shall have the meaning set forth in Section 2.5(b)(iii).

 

“Delayed Draw Term Loan” shall have the meaning set forth in Section 2.2(b).

 

“Delayed Draw Term Loan Commitment” shall mean, with respect to each Term Loan
Lender, the commitment of such Term Loan Lender to make its portion of the
Delayed Draw Term Loan in a principal amount equal to such Term Loan Lender’s
Term Loan Commitment Percentage of the Delayed Draw Term Loan Committed Amount.

 

“Delayed Draw Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(b).

 

“Derivatives Contract”  shall mean any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by,

 

12

--------------------------------------------------------------------------------


 

any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

“Derivatives Termination Value” shall mean, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent).

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office of such Lender at which Alternate Base Rate Loans of
such Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“DTC” shall mean The Depository Trust Company, a limited purpose company under
the banking laws of the State of New York.

 

“Due Diligence Costs” shall have the meaning set forth in Section 10.27.

 

“Due Diligence Review” shall mean the performance by the Administrative Agent of
any or all of the reviews permitted under Section 10.27 with respect to any or
all of the Collateral, as desired by the Administrative Agent from time to time.

 

“Electronic Transmission” shall mean the delivery of information and executed
documents in an electronic format acceptable to the applicable recipient
thereof.

 

“Eligible Asset” shall mean a Mortgage Asset that as of any date of
determination:

 

(a)           is not subject to a Collateral Default;

 

(b)           with respect to the portion of such Mortgage Asset to be pledged
to the Administrative Agent, the funding obligations have been satisfied in full
and there is no unfunded commitment with respect thereto (unless otherwise
approved by the Administrative Agent in its discretion);

 

(c)           has been approved in writing by the Administrative Agent in its
discretion;

 

(d)           has, to the extent applicable, an LTV not in excess of the Maximum
LTV, and, with respect to Bridge Loans and Construction Loans, an LTC not in
excess of the Maximum LTC;

 

13

--------------------------------------------------------------------------------


 

(e)           has, to the extent applicable, a DSCR equal to or greater than the
Minimum DSCR;

 

(f)            with respect to Revolving Loans and Mortgage Assets to be
included in the Revolving Loan Collateral, is not a Construction Loan;

 

(g)           is not a loan to an operating business (other than a hotel);

 

(h)           the pledge of such Mortgage Asset will not violate any applicable
Sub—Limit;

 

(i)            satisfies each of the applicable representations and warranties
set forth in Article III of this Agreement (to the extent any such
representations or warranties relate to the Mortgage Assets or
the Administrative Agent’s rights or remedies with respect thereto), in the
eligibility criteria set forth in Schedule 1.1(c) hereto and the Mortgage Loan
Documents;

 

(j)            in the case a Ground Lease, the Ground Lease has a remaining term
of no less than twenty (20) years from the maturity date of the Mortgage Asset;

 

(k)           the Underlying Mortgaged Property is located, and the Obligor is
domiciled, in the United States of America (unless otherwise approved by the
Administrative Agent subject to such additional terms and conditions as the
Administrative Agent may require in its discretion);

 

(l)            such Mortgage Asset is denominated and payable in Dollars unless
otherwise approved by the Administrative Agent in its discretion;

 

(m)          the Obligor is not a Sanctioned Person or Sanctioned Entity; and

 

(n)           does not involve an equity or similar interest by any Credit Party
that would result in (i) a conflict of interest or a potential conflict of
interest or (ii) an affiliation with an Obligor under the terms of the Mortgage
Loan Documents which results or could result in the loss or impairment of any
material rights of the holder of the Mortgage Asset; provided, however,
the Borrowers must disclose to the Administrative Agent prior to the related
Borrowing Date all equity or similar interests held or to be held by any Credit
Party regardless of whether it satisfies any of the foregoing clauses (i) or
(ii);

 

provided, however, notwithstanding a Mortgage Asset’s failure to conform to the
criteria set forth above (including, without limitation, a Mortgage Asset with a
single or split rating by a Rating Agency), the Administrative Agent may, in its
discretion and subject to such terms, conditions and requirements and Applicable
Advance Rate adjustments as the Administrative Agent may require in its
discretion, designate in writing any such non—compliant Mortgage Asset as an
Eligible Asset, which designation shall not be deemed a waiver of the
requirement that all other Mortgage Assets pledged to the Administrative Agent,
whether existing or in the future, must be Eligible Assets.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) so long as no Default or Event
of Default has occurred and is continuing, the Borrowers (such  consent not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrowers, Guarantors or
any Borrower’s or Guarantor’s Affiliates or Subsidiaries.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any

 

14

--------------------------------------------------------------------------------


 

Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time be in
effect during the term of this Agreement.

 

“Equity Interests” shall mean with respect to any Person, any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership, equity or profit interests in)
such Person, any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests), and any other ownership or profit
interest in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.

 

“Equity Issuance” shall mean any issuance by Northstar Corp to any Person (other
than equity based compensation issued to officers, directors or employees of
Northstar Corp) of (a) shares or interests of its Equity Interest, (b) any
shares or interests of its Equity Interest pursuant to the exercise of options
or warrants (other than those owned by Wachovia pursuant to  the Warrant
Agreements) or similar rights, or (c) without duplication under any prior
prepayment hereunder pursuant to Section 2.5(b)(vi), warrants (other than those
owned by Wachovia pursuant to  the Warrant Agreements) or options or similar
rights that are exercisable or convertible into shares or interests of its
Equity Interest.  The term “Equity Issuance” shall not include any Debt
Issuance.

 

“Equity Net Cash Proceeds Payment” shall mean any principal payment required in
accordance with Section 2.5(b)(vi).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same are amended from time to time, and the regulations promulgated and rulings
issued thereunder, as the same are amended from time to time.

 

“ERISA Affiliate” shall mean (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as a Credit Party, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with a
Credit Party, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as a Credit Party, any corporation
described in clause (a) above or any trade or business described in
clause (b) above.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exception Report” shall have the meaning set forth in the Custodial Agreement.

 

“Exceptions” shall have the meaning set forth in the Custodial Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” shall mean all accounts established to hold Obligor Reserve
Payments and all accounts holding funds that are required to be disbursed to an
Obligor under the terms of the related Mortgage Loan Documents.

 

15

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.14, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.14.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan and any pledge of a Mortgage Asset to the Administrative Agent.

 

“Extraordinary Receipt” shall mean any Income received by or paid to or for the
account of any Credit Party relating to any item of Collateral and not in the
ordinary course of business, including tax refunds, pension plan reversions,
proceeds of insurance (other than proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustments.

 

“Fair Market Value” shall mean, with respect to (a) a security listed on a
national securities exchange or recognized automated quotation system, the price
of such security as reported on such exchange by any widely recognized reporting
method customarily relied upon by financial institutions, and (b) with respect
to any other assets or Property, including realty, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate.”

 

“Fee Letter” shall mean the First Amended and Restated Fee Letter, dated as of
the date hereof, among the Borrowers, Guarantors and the Administrative Agent,
as amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with its terms.

 

“Financial Covenants” shall mean the covenants set forth in Section 5.9 of this
Agreement.

 

“FIRREA Appraisal” shall mean an appraisal prepared by an independent third
party appraiser approved in writing by the Administrative Agent in its
discretion and satisfying the requirements of Title XI of the Federal
Institutions, Reform, Recovery and Enforcement Act of 1989 and the regulations
promulgated thereunder (as the foregoing are amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time), as
in effect on the date of such appraisal.

 

“Fitch” shall mean Fitch Ratings, Inc.

 

16

--------------------------------------------------------------------------------


 

“Foreclosed Loan” shall mean a loan the security for which has been foreclosed
upon by the Borrowers.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9, to the provisions of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Ground Lease” shall mean with respect to any Underlying Mortgaged Property for
which the Obligor has a leasehold interest in the related Underlying Mortgaged
Property or space lease within such Underlying Mortgaged Property, the lease
agreement creating such leasehold interest.

 

“Guarantee Obligation”  shall mean, as to any Person (the “guaranteeing
person”), without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, however, that in the
absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as reasonably determined by such Person
in good faith.

 

17

--------------------------------------------------------------------------------


 

“Guarantor” shall mean, individually and/or collectively, Northstar Corp,
Northstar LP and any other entity that becomes party to this Agreement pursuant
to Section 5.10 from time to time, in each case together with their successors
and permitted assigns.

 

“Guarantor Joinder Agreement” shall mean a Guarantor Joinder Agreement in
substantially the form of Exhibit 1.1(d)(ii), executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 5.10, as
amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with its terms.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in that certain
First Amended and Restated Guaranty Agreement, dated as of the date hereof, by
and among the Guarantors and the Administrative Agent, as amended, modified,
extended, restated, replaced, or supplemented from time to time in accordance
with its terms.

 

“Holdings” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Holdings II” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Holdings VII” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Holdings X” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Holdings XII” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Income” shall mean with respect to the Collateral and to the extent of a
Borrower’s or the holder’s interest therein, at any time, all of the following: 
all payments, collections, prepayments, recoveries, proceeds (including, without
limitation, insurance and condemnation proceeds), Extraordinary Receipts and all
other payments or amounts of any kind or nature whatsoever paid, received,
collected, recovered or distributed on, in connection with or in respect of the
Collateral or any other collateral for the Obligations, including, without
limitation, principal payments, interest payments, principal and interest
payments, prepayment fees, extension fees, exit fees, defeasance fees, transfer
fees, late charges, late fees and all other fees or charges of any kind or
nature, premiums, yield maintenance charges, penalties, default interest,
dividends, gains, receipts, allocations, rents, interests, profits, payments in
kind, returns or repayment of contributions and all other distributions,
payments and other amounts of any kind or nature whatsoever payable thereon, in
connection therewith, or with respect thereto, together with any amounts
received from any Interest Rate Protection Agreement; provided, however, Income
shall not include any Obligor Reserve Payments unless a Borrower, a Servicer or
a PSA Servicer has exercised rights with respect to such payments under the
terms of the related Mortgage Loan Documents, the Servicing Agreements or the
Pooling and Servicing Agreements, as applicable.

 

“Indebtedness” shall mean with respect to any Person and its Consolidated
Subsidiaries determined on a consolidated basis, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (including, without limitation,
principal, interest, assumption fees, prepayment fees, yield maintenance
charges, penalties, contingent interest and all other monetary obligations
whether choate or inchoate); (b) all obligations of such Person, whether or not
for money borrowed (i) represented by notes payable, letters of credit, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered or (iv) in connection with the issuance of
preferred equity or trust preferred securities; (c) Capital Lease

 

18

--------------------------------------------------------------------------------


 

Obligations of such Person; (d) all Off—Balance Sheet Obligations of such Person
(other than non—recourse indebtedness incurred in connection with any CDO
Securitization Transaction); (e) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatory Redeemable Stock issued by such Person or any other Person (inclusive
of forward equity contracts), valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (f) as
applicable, all obligations of such Person (but not the obligation of others) in
respect of any keep well arrangements, credit enhancements, contingent or future
funding obligations under any Mortgage Asset or any obligation senior to the
Mortgage Asset, unfunded interest reserve amount under any Mortgage Asset or any
obligation that is senior to the Mortgage Asset, purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interest (other than
Mandatory Redeemable Stock)); (g) net obligations under any Derivative Contract
not entered into as a hedge against existing indebtedness, in an amount equal to
the Derivatives Termination Value thereof; (h) all indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability
(including exceptions relating to bankruptcy, insolvency, receivership or other
similar events)); (i) all indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than certain Permitted Liens) on
Property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
obligation; provided, however, if such Person has not assumed or become liable
for the payment of such indebtedness, then for the purposes of this definition
the amount of such indebtedness shall not exceed the market value of the
property subject to such Lien and (j) Contingent Liabilities.

 

“Indemnified Amounts” shall have the meaning set forth in Section 10.5(b).

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 10.5(b).

 

“Independent Director” shall mean a natural Person who (a) is not, at the time
of initial appointment as Independent Director, and may not have been at any
time during the five (5) years preceding such initial appointment or at any time
while serving as Independent Director, (i) a stockholder, partner, member or
direct or indirect legal or beneficial owner of a Borrower, a Guarantor or any
Subsidiary or Affiliate of any Credit Party; (ii) a contractor, creditor,
customer, supplier, director (with the exception of serving as the Independent
Director of a Borrower), officer, employee, attorney, manager or other Person
who derives any of its purchases or revenues from its activities with a
Borrower, a Guarantor or any Affiliate or Subsidiary of any Credit Party;
(iii) a natural Person who controls (directly or indirectly or otherwise) a
Borrower, a Guarantor or any Affiliate or Subsidiary of any Credit Party or who
controls or is under common control with any Person that would be excluded from
serving as an Independent Director under (i) or (ii), above; or (iv) a member of
the immediate family of a natural Person excluded from serving as an Independent
Director under clauses (i) or (ii) above, (b) is an employee of a nationally
recognized organization that supplies independent directors and (c) otherwise
satisfies the then current requirements of the Rating Agencies.  A Person who is
an employee of a nationally recognized organization that supplies independent
directors and who otherwise satisfies the criteria in clause (a) but for the
fact that such organization receives payment from a Borrower or a Guarantor for
providing such independent director shall not be disqualified from serving as an
Independent Director hereunder.

 

“Information Materials” shall have the meaning set forth in Section 5.15.

 

19

--------------------------------------------------------------------------------

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

“Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its Property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

 

“Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeding” shall mean any case, action or proceeding before any
court or other Governmental Authority relating to any Insolvency Event.

 

“Instrument” shall mean any “instrument” (as defined in Article 9 of the UCC),
other than an instrument that constitutes part of chattel paper.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement to be
entered into by and among the Administrative Agent and Wachovia Bank (London
Branch), as purchaser under the Reindeer Facility, as amended, modified,
extended, restated, replaced, or supplemented from time to time in accordance
with its terms.

 

“Interest Expense” shall mean for any period and any Person, total interest
expense, of such Person for such period with respect to all outstanding
Indebtedness of such Person (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under interest rate protection
agreements), determined in accordance with GAAP, excluding amortization of
deferred financing fees and amortization of bond discounts associated with
convertible debt to the extent included in GAAP Interest Expense.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, subject to availability to all
applicable Lenders, as selected by Borrowers in the Notice of Borrowing or
Notice of Conversion given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, subject to availability to all
applicable Lenders, as selected by the Borrowers by

 

20

--------------------------------------------------------------------------------


 

irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that the foregoing provisions are subject to the following:

 

(i)            if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)          if the Borrowers shall fail to give notice of the applicable
Interest Period, in any Notice of Borrower or otherwise, the applicable Borrower
shall be deemed to have selected a one-month LIBOR Rate Loan;

 

(iv)          no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date and, further with regard to the Term Loan, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Term Loan unless the portion of such Term Loan consisting of Alternate
Base Rate Loans together with the portion of such Term Loan consisting of LIBOR
Rate Loans with Interest Periods expiring prior to or concurrently with the date
such principal amortization payment date is due, is at least equal to the amount
of such principal amortization payment due on such date; and

 

(v)           no more than six (6) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.

 

“Interest Rate Protection Agreement” shall mean with respect to any or all of
the Mortgage Assets, (a) any Derivatives Contract required under the terms of
the related Mortgage Loan Documents providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, and acceptable to the
Administrative Agent in its discretion and (b) any Derivatives Contract put in
place by any Borrower, any Guarantor or any Subsidiary or Affiliate of the
foregoing with respect to any Mortgage Asset, as the same may be amended,
restated, modified or supplemented from time to time.

 

“Investment” shall mean, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, whether by
means of (a) the purchase or other acquisition of any Equity Interests in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty or credit enhancement of Indebtedness of, or purchase
or other acquisition of any Indebtedness of, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute the business or a division or operating unit
of another Person.  Any binding commitment or option to make an Investment in
any other Person shall constitute an Investment.  Except

 

21

--------------------------------------------------------------------------------


 

as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in the Credit Documents, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Irrevocable Instruction” shall mean an irrevocable instruction letter in the
form of Exhibit 1.1(j) hereto duly executed by the applicable Credit Party, as
amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with its terms.

 

“Joinder Agreement” shall mean a Borrower Joinder Agreement and/or a Guarantor
Joinder Agreement, as applicable, as each may be amended, restated, supplemented
or modified from time to time.

 

“Junior Interest” shall mean (a) a senior, pari passu or junior participation
interest in a performing Commercial Real Estate Loan or (b) a senior, pari passu
or junior note or certificate in an “A/B” or similar structure in a performing
Commercial Real Estate Loan, in each case where the Underlying Mortgaged
Property is stabilized and non-transitional.

 

“Junior Interest Document” shall mean the original executed promissory note,
Participation Certificate, Participation Agreement and any other evidence of a
Junior Interest, as applicable, as the same may be amended, restated, modified
or supplemented from time to time.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders and the Term Loan Lenders.

 

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its Revolving Commitment Percentage and its portion of the
Commitment Fee and/or Term Loan Commitment Percentage, as applicable.

 

“Lender Consent” shall mean any lender consent delivered by a Lender on the
Restatement Date in the form of Exhibit 4.1(a).

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.  If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 a.m. London time,
two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrowers as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

 

22

--------------------------------------------------------------------------------


 

“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” shall mean a Revolving Loan, Delayed Draw Term Loan and/or the Term Loan,
as appropriate.

 

“Loan–to–Value Ratio” or “LTV” shall mean with respect to any Mortgage Asset
(other than any CMBS Security), as applicable, as of any date of determination,
the ratio of the outstanding principal amount of such Mortgage Asset to the
market value of the related Underlying Mortgaged Property at such time, (i) in
connection with the initial finance of a Mortgage Asset under the Revolving
Loans only and to the extent a Current Appraisal is available, based on the
Current Appraisal, as the LTV may be adjusted by the Administrative Agent as the
Administrative Agent determines in its discretion, and, (ii) in all other cases,
as the Administrative Agent may determine in its discretion based on such
sources of information as the Administrative Agent may determine to rely on in
its discretion; provided, however, that all such calculations shall be made
taking into account any senior or pari passu debt or other obligations,
including debt or other obligations secured directly or indirectly by the
applicable Underlying Mortgaged Property.

 

“LTC” shall mean, with respect to any Mortgage Asset that is a Bridge Loan or a
Construction Loan, as of any date of determination, the ratio of the outstanding
principal amount of such Mortgage Asset to the Construction Costs for such
Mortgage Asset; provided, however, that all such calculations shall be made
taking into account any senior or pari passu debt or other obligations including
debt or other secured directly or indirectly by the applicable Underlying
Mortgaged Property.

 

“Main Treasury Account” shall have the meaning set forth in Section 5.29.

 

“Mandatory Redeemable Stock” shall mean, with respect to any Person and any
Subsidiary thereof, any Equity Interests of such Person which by the terms of
such Equity Interests (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is required to be redeemed, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than an Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interests); in the case of each clause (a) through (c), on or prior to
the Maturity Date.

 

“Market Value” shall mean, as of any date of determination in respect of any
Mortgage Asset, the price at which such Mortgage Asset could readily be sold, as
determined by the Administrative Agent in its discretion based on such sources
and information (if any) as the Administrative Agent may determine

 

23

--------------------------------------------------------------------------------


 

to rely on in its discretion (which value may be determined to be zero (0)), as
such Market Value may be adjusted at any time by the Administrative Agent as the
Administrative Agent determines in its discretion.

 

“Material Adverse Effect” shall mean, a material adverse effect on (a) the
financial condition or credit quality of the Borrowers (taken as a whole) or any
Guarantor, (b) the ability of any Credit Party to perform its obligations under
any Credit Document or Mortgage Loan Document to which it is a party, (c) the
validity or enforceability of any of the Credit Documents, (d) the rights and
remedies of the Administrative Agent or the Lenders, (e) the timely payment of
any amounts payable under the Credit Documents or Mortgage Loan Documents or
(f) the Asset Value of the Pledged Mortgage Assets; provided, however, the
occurrence of an event under clause (e) or (f) of this definition of Material
Adverse Effect shall not, in and of itself, constitute an Event of Default under
Section 7.1(e), but such occurrence may be or form the basis for an Event of
Default under other provisions of Section 7.1 other than Section 7.1(e).

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean the Revolver Maturity Date and/or the Term Loan
Maturity Date, as applicable.

 

“Maximum LTC” shall mean, in the case of Revolving Loan Collateral under the
Revolving Loans, the Maximum LTC set forth in the related Confirmation, which
shall be no greater than the Maximum LTC set forth in Schedule 1-C to the Fee
Letter; provided, however, that all such calculations shall be made taking into
account any senior or pari passu debt or other obligations, including debt or
other obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.

 

“Maximum LTV” shall mean, in the case of Revolving Loan Collateral under the
Revolving Loans (other than any CMBS Security), the Maximum LTV set forth in the
related Confirmation, which shall be no greater than the Maximum LTV set forth
in Schedule 1-C to the Fee Letter; provided, however, the Maximum LTV shall take
into account any senior or pari passu debt or other obligations, including debt
or other obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.

 

“Mezzanine Loan” shall mean a performing mezzanine loan secured by pledges of
all (or, in the Administrative Agent’s discretion, less than all) the Equity
Interest of the Person that owns, directly or indirectly, income producing
Underlying Mortgaged Property that is stabilized and non-transitional.

 

“Mezzanine Note” shall mean the original executed promissory note or other
evidence of Mezzanine Loan Indebtedness, as the same may be amended, restated,
modified or supplemented from time to time.

 

“Minimum DSCR” shall mean, in the case of Revolving Loan Collateral under the
Revolving Loans (other than any CMBS Security), the Minimum DSCR set forth in
the related Confirmation, which shall be no less than the Minimum DSCR set forth
in Schedule 1-C to the Fee Letter; provided, however, that all such calculations
shall be made taking into account any senior or pari passu debt or other
obligations, including debt or other obligations secured directly or indirectly
by the applicable Underlying Mortgaged Property.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

24

--------------------------------------------------------------------------------


 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a Lien on real
property, fixtures and other Property and rights incidental thereto, as the same
may be amended, restated, modified or supplemented from time to time.

 

“Mortgage Asset” shall mean a Whole Loan, a Junior Interest, a Mezzanine Loan, a
Bridge Loan, a CMBS Security, a CTL Loan, a Subordinate CTL Loan, Senior Secured
Bank Debt or a Preferred Equity Interest, (i) the Underlying Mortgaged Property
for which is included in the categories for Property Types of Mortgage Assets;
provided, however, the portion of any Mortgage Asset to be pledged to the
Administrative Agent shall not include any Retained Interest (if any) (unless
approved by the Administrative Agent in its discretion).

 

“Mortgage Asset Data Summary” shall have the meaning set forth in
Section 5.2(f).

 

“Mortgage Asset File” shall have the meaning set forth in the Custodial
Agreement.

 

“Mortgage Asset File Checklist” shall have the meaning set forth in the
Custodial Agreement.

 

“Mortgage Asset Security Agreement” shall mean, with respect to any Mortgage
Asset, any contract, instrument or other document related to security for
repayment thereof (other than the related Mortgage, Mortgage Note, Mezzanine
Note or any other note, certificate or instrument) executed by an Obligor and/or
others in connection with such Mortgage Asset, including, without limitation,
any security agreement, UCC financing statement, Liens, warranties, guaranty,
title insurance policy, hazard insurance policy, chattel mortgage, letter of
credit, accounts, bank accounts or certificates of deposit or other pledged
accounts, and any other documents and records relating to any of the foregoing,
as the same may be amended, restated, modified or supplemented from time to
time.

 

“Mortgage Loan Documents” shall have the meaning set forth in the Custodial
Agreement.

 

“Mortgage Note” shall mean, that certain original executed promissory note or
other evidence of the Indebtedness of an Obligor under a Whole Loan which is
secured by a Mortgage on the related Underlying Mortgaged Property, as the same
may be amended, restated, modified or supplemented from time to time.

 

“Mortgaged Property” shall mean the Commercial Real Estate (including all
improvements, buildings, fixtures, building equipment and personal property
thereon and all additions, alterations and replacements made at any time with
respect to the foregoing and any Credit Tenant Lease to which such real property
is subject) and all other collateral securing repayment of the related debt
evidenced by the Mortgage Loan Documents.

 

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Cash Flow” shall mean with respect to any Underlying Mortgaged Property,
for any period, the net income (or deficit) attributable to such Underlying
Mortgaged Property for such period, determined in accordance with GAAP (and if
such Property is subject to a Credit Tenant Lease, the net rents paid during
such period under such lease), less the amount of all (a) capital expenditures
incurred, (b) reserves established, (c) leasing commissions paid (other than
commissions paid from reserves held

 

25

--------------------------------------------------------------------------------


 

under the Mortgage Loan Documents) and (d) tenant improvements paid during such
period (other than tenant improvements paid from reserves held under the
Mortgage Loan Documents) in each case attributable to such Underlying Mortgaged
Property plus all non–cash charges deducted in the calculation of such net
income.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds, Cash Equivalents and
the Fair Market Value of all other Property and assets received by, or payable
to, any Credit Party or any Subsidiary or Affiliate in respect of any Equity
Issuance, Debt Issuance or sale or other disposition of any Collateral, net of
(a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) associated therewith, and
(b) taxes paid or payable as a result thereof; it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash received upon the
sale or other disposition of any non-cash consideration received by any Credit
Party, any Subsidiary or any Affiliate in any Equity Issuance, Debt Issuance or
sale or other disposition of any Collateral.  For the avoidance of doubt, any
non-cash proceeds received in respect of any Equity Issuance, Debt Issuance or
sale or other disposition of any Collateral shall be payable as “Net Cash
Proceeds” at such time as those proceeds are monetized.

 

“Net Cash Proceeds Payments” shall mean the Equity Net Cash Proceeds Payments
and the Debt Net Cash Proceeds Payments.

 

“Net Income” shall mean, with respect to any Person and its Consolidated
Subsidiaries for any period, the net income of such Person and its Consolidated
Subsidiaries determined on a consolidated basis for such period as determined in
accordance with GAAP.

 

“Non-Recourse Indebtedness” shall mean, with respect to any Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to non-recourse provisions (including
exceptions relating to bankruptcy, insolvency, receivership, non-approved
transfers or other customary or similar events)) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Non–Table Funded Mortgage Asset” shall mean a Mortgage Asset that is not a
Table Funded Mortgage Asset.

 

“Non–Wachovia Assets” shall mean any Mortgage Asset issued, extended or
originated by a Person other than Wachovia Corporation or an Affiliate of
Wachovia Corporation.

 

“Northstar Corp” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Northstar LP” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Note” or “Notes” shall mean the Revolving Notes and/or the Term Loan Notes,
collectively, separately or individually, as appropriate, as any shall be
amended, restated, modified or supplemented from time to time.

 

“Note Purchase Margin” shall mean the difference between the Note Purchase Price
and the Note Purchase Price that would be outstanding if an 80% Advance Rate (as
defined in the Reindeer Facility) were in effect under the Reindeer Facility, as
determined by the Administrative Agent on at least a weekly basis and as
converted by the Administrative Agent in its discretion to Dollars.

 

26

--------------------------------------------------------------------------------


 

“Note Purchase Price” shall mean the Purchase Price (as defined in the Reindeer
Facility) outstanding under the Reindeer Facility.

 

“Notice of Borrowing” shall mean a request for a Loan pursuant to this Agreement
as amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with its terms.  A Form of Notice of Borrowing is attached as
Exhibit 1.1(e).

 

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(f).

 

“Obligations” shall mean, without duplication, all of the obligations,
indebtedness and liabilities of the Credit Parties to the Lenders and the
Administrative Agent, whenever arising, under the Loans, this Agreement, the
Notes, any of the other Credit Documents and all of the Credit Party-Related
Obligations, including principal, interest, fees, reimbursements and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).

 

“Obligor” shall mean, individually and collectively, as the context may
expressly provide or require, the borrowers, mortgagors, obligors or debtors
under a Mortgage Asset, including, but not limited to, any guarantor, any
pledgor, any subordinator, any credit support party, any indemnitor and any
Person that is directly or indirectly obligated in respect thereof, the
borrowers, mortgagors, obligors or debtors of any debt, including any guarantor,
any pledgor, any subordinator, any credit support party, any indemnitor and any
Person that is directly or indirectly obligated in respect thereof, senior to
the Mortgage Asset, including any of the foregoing such Persons with respect to
the debt secured by any Underlying Mortgaged Property, and any Person that has
not signed the related Mortgage Note, Junior Interest Documents, Mezzanine Note
or other note, certificate or instrument but owns an interest in the related
Underlying Mortgaged Property, which interest has been encumbered to secure such
Mortgage Asset.

 

“Obligor Reserve Payments” shall mean any payments made by an Obligor under the
applicable Mortgage Loan Documents which, pursuant to the terms of such Mortgage
Loan Documents, are required to be deposited into escrow or into a reserve to be
used for a specific purpose (e.g., tax and insurance escrows).

 

“OFAC” shall mean The Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Off–Balance Sheet Assets” shall mean, with respect to any Person, any asset
that is subject to an off—balance sheet financing, and as a result of such
transaction such asset does not (and is not required pursuant to GAAP) to appear
as an asset on the balance sheet of such Person.

 

“Off–Balance Sheet Liabilities” shall mean, with respect to any Person, any
(a) repurchase obligation or liability, contingent or otherwise, of such Person
with respect to any mortgages, mortgage notes, accounts or notes receivable
sold, transferred or otherwise disposed of by such Person, (b) repurchase
obligation or liability, contingent or otherwise, of such Person with respect to
Property or assets leased by such Person as lessee and (c) obligations,
contingent or otherwise, of such Person under any Off—Balance Sheet Transaction,
in each case, if the transaction giving rise to such obligation (i) is
considered Indebtedness for borrowed money for tax purposes, and (ii) does not
(and is not required pursuant to GAAP) to appear as a liability on the balance
sheet of such Person.

 

27

--------------------------------------------------------------------------------


 

“Off-Balance Sheet Obligations” shall mean, with respect to any Person and its
Consolidated Subsidiaries determined on a consolidated basis, as of any date of
determination thereof, without duplication and to the extent not included as a
liability on the consolidated balance sheet of such Person and its Consolidated
Subsidiaries in accordance with GAAP:  (a) the monetary obligations under any
financing lease or so-called “synthetic”, tax retention or off-balance sheet
lease transaction which, upon the application of any Insolvency Laws to such
Person or any of its Consolidated Subsidiaries, would be characterized as
indebtedness; (b) the monetary obligations under any sale and leaseback
transaction which does not create a liability on the consolidated balance sheet
of such Person and its Consolidated Subsidiaries; or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Consolidated Subsidiaries (for purposes of
this clause (c), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).

 

“Off–Balance Sheet Transaction” shall mean, with respect to any Person, any
synthetic lease, tax retention operating lease, commercial mortgage backed
securities transaction, securitization transaction, collateralized debt
obligation transaction, off balance sheet loan or similar off balance sheet
financing.

 

“Officer’s Certificate” shall mean, a certificate signed by a Responsible
Officer of a Borrower or a Guarantor, as applicable.

 

“Operating Company” shall mean an “operating company” within the meaning of 29
C.F.R. 2510.3-101(c) of the regulations of the U.S. Department of Labor.

 

“Opinion of Counsel” shall mean, a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its reasonable discretion.

 

“Original Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Originator” shall mean, with respect to each Mortgage Asset, the Person who
originated such Mortgage Asset.

 

“Other Credit Facilities” shall mean any warehouse, repurchase, loan or credit
facility provided by a national banking association or any syndicate thereof (or
any other financial institution approved by the Administrative Agent in its
reasonable discretion) to a Guarantor or any Affiliate or Subsidiary of a
Guarantor.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 10.6.

 

“Participation Agreement” shall mean, with respect to any Junior Interest, any
executed participation agreement, sub—participation agreement, intercreditor,
servicing or administrative agreement or any agreement that is similar to any of
the foregoing agreements under which the Junior Interest is

 

28

--------------------------------------------------------------------------------


 

created, evidenced, issued, serviced, administered and/or guaranteed, as the
same may be amended, restated, modified or supplemented from time to time.

 

“Participation Certificate” shall mean, with respect to any Junior Interest, an
executed certificate, note, instrument or other document representing the
interest, participation interest or sub—participation interest granted under a
Participation Agreement, as the same may be amended, restated, modified or
supplemented from time to time.

 

“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended, restated modified or supplemented from time to time.

 

“paying Borrower” shall have the meaning set forth in Section 10.29(b).

 

“Payment Date” shall mean (a) the 1st day of each calendar month; provided,
however, if such day is not a Business Day, if the next Business Day does not
occur during the succeeding month, the next succeeding Business Day and (b) as
to any Loan which is the subject of a mandatory prepayment required pursuant to
Section 2.5(b), the date on which such mandatory prepayment is due.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Indebtedness” shall mean, with respect to Preferred Equity Interests
or Indebtedness that is permitted under the related Mortgage Loan Documents and
disclosed in writing to the Administrative Agent in a Confirmation.

 

“Permitted Liens” shall mean any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for state, municipal or other local Taxes if such Taxes
shall not at the time be due and payable, (b) Liens imposed by Requirements of
Law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens, arising in the ordinary course of business
securing obligations that are not overdue for a period of more than thirty (30)
days, (c) Liens granted pursuant to or by the Security Documents, and (d) in the
case of the Mortgage Assets only and not any Borrower’s interest therein, with
respect to any Underlying Mortgaged Property, Liens which are permitted pursuant
to the terms of the Mortgage Loan Documents.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any plan, including single employer and multi—employer plans,
to which section 4021(a) of ERISA applies or any retirement medical plan, each
as established or maintained for employees of any Credit Party or any ERISA
Affiliate of any Credit Party to which Section 4021(a) of ERISA applies.

 

“Plan Asset Regulations” shall mean 29 C.F.R. 2510.3-101, et. seq.

 

“Plan Assets” shall mean “Plan assets” within the meaning of the Plan Asset
Regulations.

 

“Pledge Agreements” shall mean each of the Pledge and Security Agreement and the
Preferred Equity Pledge and Security Agreement, as each such agreement may be
amended, modified, restated or supplemented from time to time.

 

29

--------------------------------------------------------------------------------

 

“Pledge and Security Agreement” shall mean the First Amended and Restated Pledge
and Security Agreement, dated as of the date hereof, between the Administrative
Agent, the Pledgor, the Guarantors and the other parties from time to time party
thereto, as amended, modified, extended, restated, replaced, or supplemented
from time to time in accordance with its terms.

 

“Pledged Collateral” shall have the meaning given to such term in the Pledge and
Security Agreement.

 

“Pledged Mortgage Asset” shall mean the Mortgage Assets that have been pledged
to the Administrative Agent as Collateral under the Security Documents.

 

“Pledgor” shall mean NRFC Sub-REIT Corp., a Maryland corporation, together with
its successors and assigns.

 

“Pooling and Servicing Agreements” shall mean any and all pooling and servicing
agreements, trust agreements or indentures governing servicing and other matters
entered into in connection with (a) a CMBS Security or (b) a securitization of
one (1) or more interests that are senior, junior or pari passu with a Mortgage
Asset, as the same may be amended, restated, modified or supplemented from time
to time.

 

“Preferred Equity Grantor” shall mean the entity in which a Preferred Equity
Interest represents an Investment.

 

“Preferred Equity Interest” shall mean all (or, if approved by the
Administrative Agent in its discretion, less than all) of the Equity Interests
representing the preferred equity interest in an entity that owns, directly or
indirectly, stabilized and non-transitional Commercial Real Estate, including,
but not limited to, all equity interests representing a dividend on any of the
Equity Interests of the Preferred Equity Grantor or representing a distribution
or return of capital upon or in respect of the Equity Interests of the Preferred
Equity Grantor, in each case as it relates to a Preferred Equity Interest;
provided, however, (a) such Preferred Equity Interest must contain a synthetic
maturity feature acceptable to the Administrative Agent in its discretion,
(b) the funding of the Preferred Equity Interest is subject to regulatory and
compliance criteria, (c) the Preferred Equity Interest is structured so as to
avoid consolidation of the Preferred Equity Interest and the other equity
interests in the Preferred Equity Grantor, as required by customary legal and
GAAP accounting requirements applicable to the Borrowers and the Administrative
Agent, and (d) the Administrative Agent reserves the right, in its reasonable
discretion, to require that each Preferred Equity Interest be acquired by and
pledged to the Administrative Agent by a bankruptcy remote special purpose
entity, which entity shall join the Credit Documents as a co—Borrower pursuant
to a Borrower Joinder Agreement as a condition to the pledge of the Preferred
Equity Interest, and for the Equity Interests in such Borrower to be pledged to
the Administrative Agent as additional Collateral for the Obligations.  All
references to, and calculations required to be made in respect of, any principal
and/or interest associated with any Mortgage Asset, shall, with respect to
Mortgage Assets consisting of Preferred Equity Interests, be deemed to refer,
respectively, to the face amount of such Preferred Equity Interest and the
preferred return or yield (however such terms are denominated, as set forth in
the related Mortgage Loan Documents), whether payable or accrued.

 

“Preferred Equity Interest Documents” shall have the meaning set forth in the
Custodial Agreement.

 

“Preferred Equity Pledge and Security Agreement” shall mean the First Amended
and Restated Preferred Equity Pledge and Security Agreement, dated as of the
date hereof, between the Administrative

 

30

--------------------------------------------------------------------------------


 

Agent and each Borrower, as amended, modified, waived, supplemented, extended,
restated or replaced, from time to time in accordance with its terms.

 

“Preferred Securities” shall mean, with respect to any Person, Equity Interests
in such Person that are entitled to preference or priority over any other Equity
Interests in such Person in respect of the payment (or accrual) of dividends or
distribution of assets upon liquidation, or both.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Private Information” shall have the meaning set forth in Section 5.15.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed, and whether tangible or intangible;
provided that the term “Property” or “Properties” as used in Section 3.10 shall
include only the right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible of any
Credit Party.

 

“Property Type” shall mean with respect to a Mortgage Asset, such Mortgaged
Property’s classification as one of the following:  multifamily, mobile home
park, retail, office, industrial, hotel, self—storage facility, condominium,
conversions or entitled land.

 

“PSA Servicer” shall mean a third party servicer (other than a Borrower)
servicing all or a portion of the Collateral under a Pooling and Servicing
Agreement.

 

“Public Information” shall have the meaning set forth in Section 5.15.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and any other
nationally recognized statistical rating agency that has been requested to issue
a rating with respect to the matter at issue, including successors of the
foregoing.

 

“Register” shall have the meaning set forth in Section 10.6(c).

 

“Reindeer Debt” shall mean, as of any date of determination, the Note Purchase
Price, as converted to Dollars by the Administrative Agent in its discretion as
of any date of determination.

 

“Reindeer Facility” shall mean that certain facility entered into and evidenced
by the Reindeer Note Purchase Agreement, together with all other documents
executed in connection therewith, as the same are amended modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.

 

“Reindeer Note Purchase Agreement” shall mean that certain Note Purchase
Agreement, dated as of March 29, 2007, between NRF—Reindeer Ltd., a Cayman
Islands exempted limited liability company, and Wachovia Bank, N.A. (London
Branch), as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time in accordance with its terms,
including pursuant to the First Amendment to Note Purchase Agreement and
Repurchase Documents, dated as of November 6, 2007, and the Second Amendment to
Note Purchase Agreement and Repurchase Documents, dated as of October 28, 2009

 

“REIT” shall mean a “real estate investment trust” within the meaning of the
Code.

 

31

--------------------------------------------------------------------------------


 

“Related Parties” shall mean, with respect to any Person, such Person’s
Subsidiaries and Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Subsidiaries and
Affiliates.

 

“Related Party Loan” shall mean, any loan, Indebtedness or preferred equity
investment identified or presented as a related party loan in such Person’s and
its Consolidated Subsidiaries’ consolidated financial statements or in the notes
to the consolidated financial statements, in accordance with GAAP; provided,
however, the term Related Party Loan shall not include negotiated, arms—length,
market standard loan transactions with third parties.

 

“Release” shall mean any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any Property or Underlying Mortgaged Property.

 

“Release Amount” shall mean (a) with respect to any Revolving Loan Collateral,
the aggregate Allocated Revolving Loan Amount for all Revolving Loans allocated
to such item of Revolving Loan Collateral by the Administrative Agent,  and
(b) with respect to any Term Loan Collateral, the Release Amount set forth on
Schedule 1-A to the Fee Letter.

 

“Remedial Work” shall mean any investigation, inspection, site monitoring,
containment, clean—up, removal, response, corrective action, mitigation,
restoration or other remedial work of any kind or nature because of, or in
connection with, the current or future presence, suspected presence, Release or
threatened Release in or about the air, soil, ground water, surface water or
soil vapor at, on, about, under or within all or any portion of any Property or
Underlying Mortgaged Property of any Materials of Environmental Concern,
including any action to comply with any applicable Environmental Laws or
directives of any Governmental Authority with regard to any Environmental Laws.

 

“REMIC” shall mean a real estate mortgage investment conduit.

 

“Removal Date” shall mean those dates listed on Schedule 1.1(e).

 

“REO Property” shall mean real property acquired by the Borrowers, including a
Mortgaged Property, acquired through foreclosure of a Mortgage Asset or by deed
in lieu of such foreclosure.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments, Delayed Draw
Term Loan Commitments (to the extent such Delayed Draw Term Loan Commitments
have not been funded and remain in effect) and the Term Loan or (b) if the
Commitments have been terminated, the outstanding Loans; provided, however, that
if any Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Lenders the Obligations owing to
such Defaulting Lender and such Defaulting Lender’s Commitments.

 

“Required Payments” shall mean all payments required under
Section 2.5(b)(v) through (vi) of this Agreement or subject to or required to be
subject to an Irrevocable Instruction, which amounts shall

 

32

--------------------------------------------------------------------------------


 

be free of any deductions for or on account of any set–off, counterclaim or
defense and shall be deposited into the Collection Account for application in
accordance with the terms of this Agreement.

 

“Requirement of Law” shall mean, as to any Person, (a) the Authority Documents
of such Person, and (b) all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case whether or not having the force of law); in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

 

“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof and also, with respect to any particular matter, any other duly
authorized officer with knowledge of or familiarity with the particular subject
matter and, in each case, the Administrative Agent has an incumbency certificate
indicating such officer is a duly authorized officer thereof.

 

“Restatement Date” shall mean the date of this Agreement.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of Northstar Corp or any
Consolidated Subsidiary of Northstar Corp now or hereafter outstanding, except a
dividend payable solely in Equity Interests of identical class to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interests of Northstar Corp or any Consolidated Subsidiary of
Northstar Corp now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Equity Interests of Northstar Corp or any Consolidated Subsidiary
of Northstar Corp now or hereafter outstanding.

 

“Retained Interest” shall mean (a) with respect to any Mortgage Asset with an
unfunded commitment on the part of a Borrower, all of the obligations, if any,
to provide additional funding, contributions, payments or credits with respect
to such Mortgage Asset, (b) all duties, obligations and liabilities of a
Borrower under any Mortgage Asset or any related Interest Rate Protection
Agreement, including but not limited to any payment or indemnity obligations and
(c) with respect to any Mortgage Asset that is pledged or to be pledged to
the Administrative Agent, (i) all of the obligations, if any, of the agent(s),
trustee(s), servicer(s), administrators or other similar Persons under the
documentation evidencing such Mortgage Asset and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Mortgage Asset that relate to such portion(s) of the Indebtedness that is owned
by another lender or is being retained by a Borrower pursuant to clause (a) of
this definition.

 

“Revolver Maturity Date” shall mean the date that is three (3) years following
the Restatement Date.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.

 

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage in its Lender Commitment
Letter or in the Assignment and

 

33

--------------------------------------------------------------------------------


 

Assumption pursuant to which such Lender became a Lender hereunder, as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 10.6(c).

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment or a Revolving Loan on such date.

 

“Revolving Loan” shall have the meaning set forth in Section 2.1.

 

“Revolving Loan Collateral” shall mean the portion of the Pledged Mortgage
Assets included in the Collateral with respect to which Revolving Loans (if any)
are calculated and determined.

 

“Revolving Note” or “Revolving Notes” shall mean the first amended and restated
promissory notes of the Borrowers provided pursuant to Section 2.1(e) in favor
of any of the Revolving Lenders evidencing the Revolving Loans provided by any
such Revolving Lender pursuant to Section 2.1(a), individually or collectively,
as appropriate, as such promissory notes may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended or
modified from time to time.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

“Secured Parties” shall mean the Administrative Agent and the Lenders.

 

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

“Securities Account” shall mean the securities account set forth on
Schedule 1.1(d) established in the name of the Borrowers into which all CMBS
Securities that are Pledged Mortgage Assets and other Collateral related thereto
shall be deposited (except those CMBS Securities that are certificated
securities within the meaning of Article 8 of the UCC), which Securities Account
shall be subject to the Securities Account Control Agreement.  Any Income on
deposit or credited to the Securities Account shall be transferred by the
Administrative Agent from the Securities Account to the Collection Account on or
prior to each Payment Date.

 

34

--------------------------------------------------------------------------------


 

“Securities Account Control Agreement” shall mean a first amended and restated
letter agreement, dated as of the date hereof, among the Borrowers, the
Administrative Agent and Wachovia in the form of Exhibit 1.1(m) attached hereto,
as amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with its terms.

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” shall mean the First Amended and Restated Security
Agreement, dated as of the Restatement Date, executed by the Borrowers in favor
of the Administrative Agent, for the benefit of the Secured Parties, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

 

“Security Documents” shall mean the Security Agreement, the Account Control
Agreement, the Securities Account Control Agreement, the Custodial Agreement,
all Assignments, all Irrevocable Instructions, the Pledge Agreements and all
other agreements, documents and instruments relating to, arising out of, or in
any way connected with any of the foregoing documents or granting to the
Administrative Agent Liens or security interests to secure, inter alia, the
Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and Liens arising thereunder,
including, without limitation, UCC financing statements, as such agreements or
instruments are amended, restated, modified or supplemented from time to time.

 

“Senior Secured Bank Debt” shall mean an assignment of or participation in all
or a portion of a secured senior term loan to a Obligor, which loan (a) is rated
B- or better by at least two (2) Rating Agencies, (b) is senior or pari passu
with other secured obligations of such Obligor and (c) is secured by (i) 100% of
the Equity Interest of each existing and subsequently acquired or organized
direct or indirect Domestic Subsidiary of the Obligor and (ii) substantially all
tangible and intangible assets (including, but not limited to, inventory,
accounts receivable, plant, machinery, equipment, fixtures, Commercial Real
Estate, leasehold interests, intellectual property, contracts, license rights
and other general intangibles and investment property) of the Obligor.  Each
Senior Secured Bank Debt is subject to such additional underwriting criteria and
other terms, conditions and requirements as the Administrative Agent may require
in its discretion.

 

“Servicer” shall mean a Person (other than a Borrower) servicing all or a
portion of a Mortgage Asset under a Servicing Agreement, which Servicer shall be
acceptable to the Administrative Agent in its reasonable discretion.

 

“Servicer Account” shall mean any account established by a Servicer or a PSA
Servicer in connection with the servicing of the Mortgage Asset.

 

“Servicer Default” shall have the meaning set forth in Section 9.12.

 

“Servicer Redirection Notice” shall mean, the notice from a Borrower to a
Servicer, substantially in the form of Exhibit 1.1(k) attached hereto, duly
executed by the parties thereto.

 

“Servicing Agreement” shall mean an agreement entered into by the applicable
Borrower and a third party for the servicing of a Mortgage Asset, the form and
substance of which has been approved in

 

35

--------------------------------------------------------------------------------


 

writing by the Administrative Agent in its reasonable discretion, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

 

“Servicing File” shall mean, with respect to each Mortgage Asset, the file
retained by a Borrower consisting of the originals of all documents in the
Mortgage Asset File that are not delivered to the Custodian and copies of all
documents in the Mortgage Asset File set forth in Section 3.1 of the Custodial
Agreement.

 

“Servicing Records” shall have the meaning set forth in Section 9.2.

 

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

 

“Solvent” shall mean, as to any Person at any time, having a state of affairs
such that all of the following conditions are met: (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair salable value of the Property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
Property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital.

 

“Subordinate CTL Loan” shall mean (a) a loan that is a CTL Loan in all respects
except for the failure to satisfy the ratings requirements for a Credit Tenant
or (b) a performing Junior Interest or Mezzanine Loan in which the related
senior loan is secured by a first priority perfected security interest in
Commercial Real Estate 100% leased to, or guaranteed in full by, a Credit
Tenant, and such Junior Interest or Mezzanine Loan, as applicable, itself is
secured by a first priority perfected security interest in and to the payments
under the Credit Tenant Lease; provided, however, in the case of both
clauses (a) and (b), such Subordinate CTL Loan satisfies such additional
underwriting criteria and other terms, conditions and requirements as the
Administrative Agent may require in its discretion.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of any Credit Party.

 

“Table Funded Mortgage Asset” shall mean a Mortgage Asset which is pledged to
the Administrative Agent simultaneously with the origination or acquisition
thereof, which origination or acquisition, pursuant to a Borrower’s request, is
financed with the proceeds of a Revolving Loan and paid directly to a title
company or other settlement agent, in each case, approved in writing by the
Administrative Agent in its discretion, for disbursement to the parties entitled
thereto in connection with such origination or acquisition.  A Mortgage Asset
shall cease to be a Table Funded Mortgage Asset after the Custodian has
delivered a Trust Receipt (along with a completed Mortgage Asset File Checklist
attached thereto) to the Administrative Agent certifying its receipt of the
Mortgage Asset File therefor.

 

36

--------------------------------------------------------------------------------


 

“Table Funded Trust Receipt” shall mean a Trust Receipt in the form of Annex 2—B
to the Custodial Agreement.

 

“Tangible Net Worth” shall mean, as of a particular date and as to any Person:

 

(a)           all amounts that would be included under stockholder equity (or
the equivalent) on a balance sheet of such Person and its Consolidated
Subsidiaries (including minority interests relating to NorthStar LP) determined
on a consolidated basis at such date determined in accordance with GAAP plus
accumulated depreciation on owned real estate assets, less

 

(b)           in each case with respect to such Person and its Consolidated
Subsidiaries determined on a consolidated basis (i) amounts owing to such Person
from Affiliates, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or its
respective Affiliates, (ii) intangible assets of such Person, as determined in
accordance with GAAP, except for FAS 141 intangible assets, (iii) the value of
REO Property and Foreclosed Loans of such Person, (iv) prepaid taxes and
expenses, (v) unamortized hedging positions under Derivatives Contracts, and
(vi) (without duplication) Related Party Loans.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Loan” shall have the meaning set forth in Section 2.2(a); provided that
for the avoidance of doubt, any outstanding Delayed Draw Term Loan shall
constitute a “Term Loan” hereunder.

 

“Term Loan Collateral” shall mean the portion of the Pledged Mortgage Assets
included in the Collateral with respect to which advances under the Term Loan
and Delayed Draw Term Loan (if any) are calculated and determined.

 

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan and the
Delayed Draw Term Loan, as applicable, in a principal amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the Term Loan Committed Amount
and Delayed Draw Term Loan Committed Amount, as applicable.

 

“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage in its Lender
Commitment Letter, or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 10.6(c).

 

“Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(a) and as such amount may be increased pursuant to Section 2.2(b).

 

“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
Delayed Draw Term Loan Commitment or a portion of the outstanding Term Loan.

 

“Term Loan Maturity Date” shall mean the date that is three (3) years following
the Restatement Date.

 

37

--------------------------------------------------------------------------------


 

“Term Loan Note” or “Term Loan Notes” shall mean the first amended and restated
promissory notes of the Borrowers (if any) in favor of any of the Term Loan
Lenders evidencing the portion of the Term Loans provided by any such Term Loan
Lender pursuant to Section 2.2(a), individually or collectively, as appropriate,
as such promissory notes may be amended, modified, extended, restated, replaced,
or supplemented from time to time.

 

“Test Period” shall mean the most recent calendar quarter.

 

“Total Assets” shall mean, at any time, an amount equal to the aggregate
undepreciated book value of (a) all assets owned by any Person(s) (on a
consolidated basis) and (b) the proportionate share of assets owned by
non-consolidated Subsidiaries of such Person(s), less (i) amounts owing to such
Person(s) from any Affiliates thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person(s) or their respective Affiliates, (ii) intangible assets (other than
Interest Rate Protection Agreements specifically related to the Mortgaged
Assets, excluding FAS 141 intangible assets) and (iii) prepaid taxes and/or
expenses.

 

“Total Liabilities” shall mean, all Indebtedness and Contingent Liabilities of
any Person (without duplication) and all Subsidiaries thereof determined on a
consolidated basis in accordance with GAAP.

 

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

 

“Transactions” shall mean the closing of this Agreement, the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).

 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

 

“Trust Preferred Securities” shall mean those REIT trust preferred securities
issued by NorthStar Corp or its Affiliates identified on
Schedule 1.1(e) attached hereto and such other REIT trust preferred securities
issued by NorthStar Corp and/or an Affiliate which are approved by the
Administrative Agent in its discretion, in each case which are expressly
subordinated to all other Indebtedness of NorthStar Corp and its Affiliates. 
REIT trust preferred securities issued by NorthStar Corp and/or its Affiliates
shall be deemed approved by the Administrative Agent if such securities are
issued on terms substantially similar to those securities listed on
Schedule 1.1(e), as determined by the Administrative Agent in its reasonable
discretion.

 

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

 

“Underlying Mortgaged Property” shall mean (a) in the case of a Whole Loan, the
Mortgaged Property securing the Whole Loan, (b) in the case of a Junior
Interest, the Mortgaged Property securing such Junior Interest (if the Junior
Interest is of the type described in clause (b) of the definition thereof), or
the Mortgaged Property securing the mortgage loan in which such Junior Interest
represents a participation (if the Junior Interest is of the type described in
clause (a) of the definition thereof), (c) in

 

38

--------------------------------------------------------------------------------


 

the case of a Mezzanine Loan or a Junior Interest in a Mezzanine Loan, the
Mortgaged Property that secures the senior mortgage loan, (d) in the case of a
Bridge Loan, CTL Loan or Subordinate CTL Loan, the Mortgaged Property securing
the Whole Loan, Junior Interest or Mezzanine Loan, as applicable, (e) in the
case of a CMBS Security, the Mortgaged Properties backing such CMBS Securities,
(f) in the case of Senior Secured Bank Debt, the Mortgaged Property, if any,
securing such Senior Secured Bank Debt and (g) in the case of a Preferred Equity
Interest, the Mortgaged Property owned directly or indirectly by the Preferred
Equity Grantor.

 

“Underwriting Package” shall mean, with respect to any Mortgage Asset (other
than a CMBS Security), the Underwriting Package shall include, to the extent
applicable, (a) a copy of the Current Appraisal or, if unavailable, any other
recent appraisal, (b) the current rent roll, (c) a minimum of two (2) years of
property level financial statements to the extent available, (d) the current
financial statements of the Obligor under the Mortgage Asset, and, if such
Mortgage Asset is not a Whole Loan, the Obligor under the Commercial Real Estate
Loan to the extent provided to or reasonably available to the applicable
Borrower upon request, (e) the loan documents, Authority Documents and title
commitment/policy to be included in the Mortgage Asset File, together with
copies of any appraisals, environmental reports, studies or assessments (to
include, at a minimum, a phase I report), evidence of zoning compliance,
property management agreements, assignments of property management agreements,
contracts, licenses and permits, in each case to the extent in the Borrower’s
possession or reasonably available to the Borrower and, if the Mortgage Asset is
pledged by the Administrative Agent, assignments of such documents by the
Borrower in blank to the extent covered by assignments in blank delivered to the
Custodian, (f) any financial analysis, site inspection, market studies,
environmental reports and any other diligence conducted by or provided to the
Borrower and (g) such further documents or information as the Administrative
Agent may reasonably request.  With respect to any CMBS Security, the
Underwriting Package shall consist of, to the extent applicable, (i) the related
prospectus or offering circular, (ii) all structural and collateral term sheets
and all other computational or other similar materials provided to the
applicable Borrower in connection with its acquisition of such CMBS Security,
(iii) all distribution date statements issued in respect thereof during the
immediately preceding twelve (12) months (or, if less, since the date such CMBS
Security was issued), (iv) all monthly reporting packages issued in respect of
such CMBS Security during the immediately preceding twelve (12) months (or, if
less, since the date such CMBS Security was issued), (v) all Rating Agency
pre—sale reports, (vi) all asset summaries and any other due diligence
materials, including, without limitation, reports prepared by third parties,
provided to the Borrower in connection with its acquisition of such CMBS
Security, and (vii) such further documents or information as the Administrative
Agent may reasonably request.  With respect to Bridge Loans and Construction
Loans, the Underwriting Package shall include the Construction Draw Deliveries
for each Extension of Credit.

 

“Voting Interests” shall mean, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, together with its successors and/or assigns.

 

“Wachovia Assets” shall mean, any Mortgage Asset issued, extended or originated
by Wachovia Corporation or an Affiliate of Wachovia Corporation.

 

“Warehouse Lender’s Release Letter” shall mean a letter in the form of
Exhibit 1.1(l) hereto, duly executed by the applicable warehouse lender.

 

39

--------------------------------------------------------------------------------

 

“Warrant Agreements” shall mean the three (3) separate Common Stock Purchase
Warrants, issued on the Restatement Date, by Northstar Corp for the benefit of
Wachovia, as amended, modified, extended, restated, replaced, or supplemented
from time to time in accordance with its terms.

 

“Whole Loan” shall mean a performing Commercial Real Estate whole loan secured
by a first priority security interest in stabilized and non-transitional
Underlying Mortgaged Property; provided that, for purposes of the Term Loan
Collateral, Whole Loans may include Construction Loans.

 


SECTION 1.2            OTHER DEFINITIONAL PROVISIONS.


 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the word “asset”
shall be construed to have the same meaning and effect as Property.

 


SECTION 1.3            ACCOUNTING TERMS.


 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a consistent basis; provided that,, if the
Borrowers shall notify the Administrative Agent that they wish to amend any
definitions or covenant incorporated in Section 5.9 to eliminate the effect of
any change in GAAP on the operation of any such definition or provision (or if
the Administrative Agent notifies the Borrowers that the Required Lenders wish
to amend any such definition or provision for such purpose), then the Borrowers’
compliance with such provisions shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such definition or provision is amended in a
manner satisfactory to the Borrowers, the Administrative Agent and the Required
Lenders.

 

The Borrowers shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

 


SECTION 1.4            TIME REFERENCES.


 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).  Reference to
day or days without further qualification means

 

40

--------------------------------------------------------------------------------


 

calendar days.  Unless otherwise stated in this Agreement, in the computation of
a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 


SECTION 1.5            EXECUTION OF DOCUMENTS.


 

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer. 
Unless otherwise expressly provided in this Agreement, reference to any notice,
request, approval, consent or determination provided for, permitted or required
under the terms of the Credit Documents with respect to the Credit Parties,
the Administrative Agent and the Lenders means, in order for such notice,
request, approval, consent or determination to be effective hereunder, such
notice, request, approval or consent must be in writing.

 


SECTION 1.6            UCC TERMS.


 

All terms used in Articles 8 and 9 of the UCC in the State of New York, and used
but not specifically defined herein, are used herein as defined in such
Article 8 and 9.

 


SECTION 1.7            REFERENCES TO DISCRETION.


 

The term “discretion” shall have the meaning set forth in the Fee Letter.

 


SECTION 1.8            REFERENCES TO PAYMENT.


 

Unless otherwise specifically provided herein, all payments due by any Credit
Party to the Administrative Agent or the Lenders shall be due by 3:00 p.m. on
the date due.

 


ARTICLE II


 


THE LOANS; AMOUNT AND TERMS


 


SECTION 2.1            REVOLVING LOANS.


 

(a)           Revolving Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, each Revolving Lender severally, but not
jointly, agrees to make revolving credit loans in Dollars (“Revolving Loans”) to
the Borrowers from time to time in an aggregate principal amount of up to THREE
HUNDRED MILLION DOLLARS ($300,000,000) (as such aggregate maximum amount may be
reduced from time to time as provided in Section 2.4, the “Revolving Committed
Amount”) for the purposes hereinafter set forth; provided, however, that
(i) with regard to each Revolving Lender individually, the sum of such Revolving
Lender’s Revolving Commitment Percentage of the aggregate principal amount of
outstanding Revolving Loans shall not exceed such Revolving Lender’s Revolving
Commitment and with regard to the Revolving Lenders collectively, the sum of the
aggregate principal amount of outstanding Revolving Loans shall not exceed the
Revolving Committed Amount then in effect and (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans shall not exceed the Available
Borrowing Capacity.

 

No Revolving Loan shall be made by any Revolving Lender if (i) such Revolving
Loan and the Revolving Loan Collateral therefor are not approved by the
Administrative Agent in its discretion, (ii) before or after giving effect to
such Revolving Loan, the Availability is or would

 

41

--------------------------------------------------------------------------------


 

be negative, (iii) before or after giving effect to such Revolving Loan, the
aggregate principal amount of outstanding Revolving Loans would exceed the
Available Borrowing Capacity and (iv) the conditions to Extensions of Credit in
Section 4.2 are not satisfied.  Revolving Loans may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrowers may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, the Revolving Loans made on the Restatement Date or
any of the three (3) Business Days following the Restatement Date may only
consist of Alternate Base Rate Loans unless the Borrowers deliver a funding
indemnity letter, substantially in the form of Exhibit 2.1(a), reasonably
acceptable to the Administrative Agent not less than three (3) Business Days
prior to the Restatement Date.  LIBOR Rate Loans shall be made by each Revolving
Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.

 

(b)           Revolving Loan Borrowings.

 

(i)            Notice of Borrowing.

 

(1) The Borrowers may request Revolving Loans for the purpose of financing
Eligible Assets approved by the Administrative Agent in its discretion and for
no other purpose.  The Borrowers shall request a Revolving Loan borrowing by
delivering a written Notice of Borrowing (or telephone notice promptly confirmed
in writing by delivery of a written Notice of Borrowing, which delivery may be
by Electronic Transmission) to the Administrative Agent along with a Compliance
Certificate, Borrower Asset Schedule and Underwriting Package for the related
Eligible Asset(s) to be financed not later than (A) ten (10) Business Days for
Non-Wachovia Assets and (B) seven (7) Business Days for Wachovia Assets from the
delivery of the applicable Notice of Borrowing.  Each such Notice of Borrowing
shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, (D) whether the borrowing shall be comprised of Alternate
Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate
Loans are requested, the Interest Period(s) therefor, (E) the applicable
Borrower and the Eligible Asset to be financed, (F) a calculation of
Availability and (G) the amount of Available Borrowing Capacity.  If the
Borrowers shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (2) the
Type of Revolving Loan requested, then such notice shall be deemed to be a
request for a one-month LIBOR Rate Loan.

 

(2)           The Administrative Agent shall notify the applicable Borrower in
writing of the Administrative Agent’s tentative approval (and the proposed
Allocated Revolving Loan Amount for each Eligible Asset) or final disapproval of
each proposed Eligible Asset within, (i) in the case of Non—Wachovia Assets,
eight (8) Business Days (or such greater time as the Administrative Agent
determines in its discretion for multiple assets or assets with multiple
Mortgaged Properties) and, (ii) in the case of Wachovia Assets,
five (5) Business Days (or such greater time as the Administrative Agent
determines in its discretion for multiple assets or assets with multiple
Mortgaged Properties) after its receipt of the Notice of Borrowing, the Borrower
Asset Schedule, the Compliance Certificate, the complete Underwriting Package
and any supplemental requests (requested orally or in writing) relating to such
proposed Eligible Asset.  Unless

 

42

--------------------------------------------------------------------------------


 

the Administrative Agent notifies the Borrowers in writing of the Administrative
Agent’s approval of such proposed Eligible Asset within the applicable period,
the Administrative Agent shall be deemed not to have approved such proposed
Eligible Asset.  The Administrative Agent in its discretion may waive, shorten
or increase any of the applicable time periods for the review of proposed
Eligible Assets or the delivery of documents.

 

(3)           Provided that the Administrative Agent on behalf of the Lenders
has tentatively agreed to finance the Eligible Asset described in the Notice of
Borrowing and the proposed Allocated Revolving Loan Amount is acceptable to the
applicable Borrower, the applicable Borrower shall forward to the Administrative
Agent, via Electronic Transmission, at least two (2) Business Days prior to the
requested Borrowing Date (which must be received by the Administrative Agent no
later than 5:00 p.m. two (2) Business Days prior to the requested Borrowing
Date) an executed confirmation for each Eligible Asset, substantially in the
form of Exhibit 2.1(b) attached hereto (a “Confirmation”).  The Confirmation
shall specify the Allocated Revolving Loan Amount for the related Eligible Asset
and any additional terms or conditions of the related Revolving Loan not
inconsistent with this Agreement.  The Confirmation executed by the Borrower
shall be irrevocable unless consented to by the Administrative Agent in its
discretion.  The delivery of the Confirmation to the Administrative Agent shall
be deemed to be a certification by the applicable Borrower that, among other
things, all conditions precedent to such Revolving Loan set forth in Articles II
and IV have been satisfied (except the Administrative Agent’s consent).  Unless
otherwise agreed in writing, upon receipt of the Confirmation, the
Administrative Agent, on behalf of the Lenders, may, in the Administrative
Agent’s discretion, agree to enter into the requested Revolving Loan with
respect to an Eligible Asset, and such agreement shall be evidenced by the
Administrative Agent’s signature on the Confirmation.  Any Confirmation executed
by the Administrative Agent shall be deemed to have been received by the
applicable Borrower on the date actually received by the applicable Borrower.

 

(4)           Upon receipt of the Confirmation executed by the Administrative
Agent, (i) the applicable Borrower shall release or cause to be released to the
Custodian in accordance with the Custodial Agreement (1) in the case of a single
Non—Table Funded Mortgage Asset, no later than 1:00 p.m. one (1) Business Day
(for more than one (1) Non-Table Funded Mortgage Assets, two (2) Business Days)
prior to the requested Borrowing Date, and (2) in the case of a Table Funded
Mortgage Asset, no later than 1:00 p.m. three (3) Business Days following the
applicable Borrowing Date, the Mortgage Asset File pertaining to each Eligible
Asset to be financed by the Revolving Lenders, and (ii) the applicable Borrower
shall deliver to the Custodian, in connection with the applicable delivery under
clause (i) above, a Custodial Identification Certificate and a Mortgage Asset
File Checklist required under Section 3.2 of the Custodial Agreement.

 

(5)           Each Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between the Administrative Agent and the
applicable Borrower with respect to the Revolving Loan to which the Confirmation
relates, and the applicable Borrower’s acceptance of the related

 

43

--------------------------------------------------------------------------------


 

proceeds shall constitute the applicable Borrower’s agreement to the terms of
such Confirmation.  It is the intention of the parties that each Confirmation
shall not be separate from this Agreement but shall be made a part of this
Agreement.  To the extent of a conflict between this Agreement and the related
Confirmation, the Confirmation shall control.

 

(6)           Pursuant to the Custodial Agreement, the Custodian shall deliver
to the Administrative Agent and the applicable Borrower by 1:00 p.m. on the
Borrowing Date for each Non—Table Funded Mortgage Asset a Trust Receipt (along
with a completed Mortgage Asset File Checklist attached thereto) and an Asset
Schedule and Exception Report relating to the Basic Mortgage Asset Documents
with respect to the Eligible Assets that the applicable Borrower has requested
the Revolving Lenders to finance on such Borrowing Date.  With respect to each
Table Funded Mortgage Asset, the applicable Borrower shall cause the Bailee to
deliver to the Custodian with a copy to the Administrative Agent no later than
1:00 p.m. on the Borrowing Date by facsimile the related Basic Mortgage Asset
Documents, the insured closing letter (if any), the escrow instructions (if
any), a fully executed Bailee Agreement, a Bailee’s Trust Receipt issued by the
Bailee thereunder and such other evidence satisfactory to the Administrative
Agent in its discretion that all documents necessary to effect a pledge of the
related Eligible Asset and the related Collateral to the Administrative Agent on
behalf of the Lenders have been delivered to Bailee.  With respect to each Table
Funded Mortgage Asset, the Custodian shall deliver to the Administrative Agent a
Table Funded Trust Receipt no later than 3:00 p.m. on the Borrowing Date, which
documents shall be acceptable to the Administrative Agent in its discretion.  In
the case of a Table Funded Mortgage Asset, no later than 3:00 p.m. on the
second (2nd) Business Day following the Custodian’s receipt of the related
Mortgage Loan Documents comprising the Mortgage Asset File, the Custodian shall
deliver to the Administrative Agent a Trust Receipt (along with a completed
Mortgage Asset File Checklist attached thereto) certifying its receipt of the
documents required to be delivered pursuant to the Custodial Agreement, together
with an Asset Schedule and Exception Report relating to the Basic Mortgage Asset
Documents, with any Exceptions identified by the Custodian as of the date and
time of delivery of such Asset Schedule and Exception Report.  The Custodian
shall deliver to the Administrative Agent an Asset Schedule and Exception Report
relating to all of the Mortgage Loan Documents within five (5) Business Days of
its receipt of the related Mortgage Asset Files.

 

(7)           Once the Confirmation is executed by the Administrative Agent, the
Administrative Agent shall give notice to each Revolving Lender at least one
(1) Business Day prior to the Borrowing Date of each such Revolving Lender’s
share thereof.

 

(ii)           Minimum Amounts.  Each Revolving Loan that is made as an
Alternate Base Rate Loan shall be in a minimum aggregate amount of $1,000,000
and in integral multiples of $100,000 in excess thereof (or the remaining amount
of the Revolving Committed Amount, if less).  Each Revolving Loan that is made
as a LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

 

44

--------------------------------------------------------------------------------


 

(iii)          Advances.  Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the applicable Borrower at the office of
the Administrative Agent specified in Section 10.2, or at such other office as
the Administrative Agent may designate in writing, by 1:00 p.m. on the Borrowing
Date, in Dollars and in funds immediately available to the Administrative
Agent.  Upon receipt by the Administrative Agent of any such amounts, such
borrowing will then be made available to the applicable Borrower by 5:00 p.m. on
the Borrowing Date by the Administrative Agent by crediting the account of the
applicable Borrower on the books of the office of the Administrative Agent
specified in Section 10.2, or at such other office as the Administrative Agent
may designate in writing, with the aggregate of the amounts made available to
the Administrative Agent by the Revolving Lenders and in like funds as received
by the Administrative Agent (or by crediting such other account(s) as directed
in writing by the Borrowers).

 

(iv)          Additional Revolving Loans.  The Borrowers may request additional
Revolving Loans with respect to the then existing Revolving Loan Collateral;
provided that (A) such request is subject to the Administrative Agent’s approval
in its discretion, (B) before and after giving effect to such Extension of
Credit, the Availability is not and would not be negative, (C) before or after
giving effect to such Revolving Loan, the aggregate principal amount of
outstanding Revolving Loans would not exceed the Available Borrowing Capacity,
(D) no Default or Event of Default exists, (E) the Borrowers deliver a Notice of
Borrowing, a Compliance Certificate and such other information and documents as
the Administrative Agent shall require in its discretion at least three
(3) Business Days prior to the requested Borrowing Date and (F) to the extent
approved by the Administrative Agent, the Administrative Agent shall notify the
Borrowers of the amount of Revolving Loans so approved and the Borrowers and the
Administrative Agent shall execute one (1) or more amended Confirmations
evidencing the new Allocated Revolving Loan Amounts and Release Amounts for the
Revolving Loan Collateral with respect to which the Administrative Agent has
determined to permit such additional Extension of Credit, together with such
other terms and conditions as the Administrative Agent may require in its
discretion, and the Borrowers shall deliver to the Custodian any additional
Mortgage Loan Documents, as applicable, in connection with such funding.  Unless
the Administrative Agent notifies the Borrowers in writing of its approval of
such Revolving Loans, the Administrative Agent shall be deemed not to have
approved such request.

 

(c)           Repayment.  Subject to the terms of this Agreement, Revolving
Loans may be borrowed, repaid and reborrowed during the Commitment Period.  All
outstandings under the Revolving Loans shall be due and payable in full on the
Revolver Maturity Date, unless accelerated sooner pursuant to Section 7.2.  The
Borrowers shall have the right to repay Revolving Loans in whole or in part from
time to time; provided, however; that each partial repayment of a Revolving Loan
shall be in a minimum principal amount of $1,000,000 and integral multiples of
$100,000 in excess thereof (or the remaining outstanding principal amount). Any
such repayment will be applied in accordance with Section 2.5(b) of this
Agreement or, as applicable, the Fee Letter, or, if not specified in Section 2.5
or the Fee Letter, in such order and manner as determined by the Administrative
Agent in its reasonable discretion.

 

(d)           Interest.  Subject to the provisions of Section 2.6, Revolving
Loans shall bear interest as follows:

 

45

--------------------------------------------------------------------------------


 

(i)            Alternate Base Rate Loans.  During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

 

(ii)           LIBOR Rate Loans.  During such periods as Revolving Loans shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Payment Date.

 

(e)           Revolving Notes; Covenant to Pay.  The Borrowers’ obligation to
pay each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrowers
to such Revolving Lender in substantially the form of Exhibit 2.1(e).  The
Borrowers covenant and agree to pay the Revolving Loans in accordance with the
terms of this Agreement.

 

(f)            Confirmations.  Notwithstanding anything to the contrary in this
Section 2.1 and notwithstanding any oral or verbal approval of an Extension of
Credit by the Administrative Agent, no Extension of Credit shall be deemed
approved until a Confirmation or revised Confirmation, as applicable, has been
executed by the Administrative Agent.  Each pledge of a Mortgage Asset,
regardless of whether a Loan is made to the Borrowers in connection therewith,
shall be evidenced by a Confirmation.  Each Confirmation, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Administrative Agent and the applicable Borrower with respect to the Term Loan
or Revolving Loan to which the Confirmation relates, and the applicable
Borrower’s acceptance of the related proceeds shall constitute the applicable
Borrower’s agreement to the terms of such Confirmation.  It is the intention of
the parties that each Confirmation shall not be separate from this Agreement but
shall be made a part of this Agreement.  To the extent of a conflict between
this Agreement and the related Confirmation, the Confirmation shall control.

 


SECTION 2.2            TERM LOAN; DELAYED DRAW TERM LOAN.


 

(a)           Term Loan.  Subject to the terms and conditions hereof (including,
without limitation, Sections 4.1 and 4.2 of this Agreement) and in reliance upon
the representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrowers (through
the Administrative Agent) on the Restatement Date such Term Loan Lender’s Term
Loan Commitment Percentage of a term loan in Dollars (the “Term Loan”) in the
aggregate principal amount of TWO HUNDRED FORTY THREE MILLION SEVEN HUNDRED
FIFTY FIVE THOUSAND EIGHT HUNDRED SIXTY THREE DOLLARS AND SIXTY NINE CENTS 
($243,755,863.69), which amount shall equal the aggregate Allocated Term Loan
Amount approved by the Administrative Agent in its discretion for the Eligible
Assets approved by the Administrative Agent in its discretion and included in
the Term Loan Collateral (as the same may be increased as provided in
Section 2.2(b), the “Term Loan Committed Amount”), for the purposes hereinafter
set forth.  The Term Loan Collateral and the Allocated Term Loan Amount for each
item of Term Loan Collateral shall be evidenced by Confirmations executed by the
applicable Borrower and the Administrative Agent.  Upon receipt by the
Administrative Agent of the proceeds of the Term Loan, such proceeds will then
be made available to the Borrowers by 5:00 p.m. on the Borrowing Date by the
Administrative Agent by crediting the account of the Borrowers on the books of
the office of the Administrative Agent

 

46

--------------------------------------------------------------------------------


 

specified in Section 10.2, or at such other office as the Administrative Agent
may designate in writing, with the aggregate of such proceeds made available to
the Administrative Agent by the Term Loan Lenders and in like funds as received
by the Administrative Agent (or by crediting such other account(s) as directed
in writing by the Borrowers).  The Term Loan may consist of Alternate Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrowers may
request.  LIBOR Rate Loans shall be made by each Term Loan Lender at its LIBOR
Lending Office and Alternate Base Rate Loans at its Domestic Lending Office.

 

(i)            Repayment of Term Loan.  The terms and provisions governing
repayment of the Term Loan are set forth in Section 2.5(b)(viii).  All
outstandings under the Term Loan shall be due and payable in full on the Term
Loan Maturity Date unless accelerated sooner pursuant to Section 7.2.  Amounts
repaid or prepaid on the Term Loan may not be reborrowed.  Any repayment of the
Term Loans will be applied in accordance with Section 2.5(b) of this Agreement
or, as applicable, the Fee Letter, or, if not specified in Section 2.5 or the
Fee Letter, in such order and manner as determined by the Administrative Agent
in its reasonable discretion.

 

(ii)           Interest on the Term Loan.  Subject to the provisions of
Section 2.6, the Term Loan shall bear interest as follows:

 

(A)          Alternate Base Rate Loans.  During such periods as the Term Loan
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Percentage; and

 

(B)           LIBOR Rate Loans.  During such periods as the Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

 

Interest on the Term Loan shall be payable in arrears on each Payment Date.

 

(iii)          Term Loan Notes; Covenant to Pay.  The Borrowers’ obligation to
pay each Term Loan Lender shall be evidenced by this Agreement and, upon such
Term Loan Lender’s request, by a duly executed promissory note of the Borrowers
to such Term Loan Lender in substantially the form of Exhibit 2.2.  The
Borrowers covenant and agree to pay the Term Loan in accordance with the terms
of this Agreement.

 

(b)           Delayed Draw Term Loan.  Until the Term Loan Maturity Date and
subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrowers (through
the Administrative Agent) from time to time, in accordance with clause
(b)(i)(C) below, such Term Loan Lender’s Term Loan Commitment Percentage of a
term loan in Dollars (each, a “Delayed Draw Term Loan”) in the aggregate
principal amount, after giving effect to all Delayed Draw Term Loan borrowings,
of up to TWENTY TWO MILLION EIGHT HUNDRED NINETEEN THOUSAND SIX HUNDRED EIGHTY
THREE DOLLARS AND SIXTY CENTS ($22,819,683.60), which amount shall not exceed
the maximum aggregate Allocated Term Loan Amount for the future fundings
approved by the Administrative Agent in its discretion on Term Loan Collateral
identified on Schedule 1-B to the Fee Letter (the “Delayed Draw Term Loan
Committed Amount”), for the purposes hereinafter set forth.  A Delayed Draw Term
Loan borrowing may consist of Alternate Base Rate Loans or

 

47

--------------------------------------------------------------------------------


 

LIBOR Rate Loans, or a combination thereof, as the Borrower may request. 
Amounts repaid or prepaid on a Delayed Draw Term Loan may not be reborrowed.

 

(i)            Delayed Draw Term Loan Borrowings.

 

(A)          Notice of Borrowing.

 

(1)           The Borrowers may request a Delayed Draw Term Loan for the purpose
of financing unfunded future funding obligations under the Term Loan Collateral
approved by the Administrative Agent in its discretion and identified on
Schedule 1-B to the Fee Letter and for no other purpose; provided that (1) such
request is subject to the Administrative Agents approval in its discretion,
(2) before and after giving effect to such Delayed Draw Term Loan, (i) the
aggregate principal amount of all Delayed Draw Term Loans shall not exceed the
Delayed Draw Term Loan Committed Amount and (ii) the maximum amount of the
Delayed Draw Term Loans that may be funded for a given Pledged Mortgage Asset
identified on Schedule 1-B to the Fee Letter shall not exceed the related
“Potential Future Funding” amount set forth on Schedule 1-B to the Fee Letter,
(3) no Default or Event of Default exists, (4) the Borrowers deliver a Notice of
Borrowing, a Compliance Certificate, the Construction Draw Deliveries and such
other information and documents as the Administrative Agent shall require in its
discretion at least three (3) Business Days prior to the requested Borrowing
Date, (5) to the extent approved by the Administrative Agent, the Administrative
Agent shall notify the Borrowers of the amount of the Delayed Draw Term Loan so
approved and the Borrowers and the Administrative Agent shall execute one (1) or
more amended Confirmations evidencing the new Allocated Term Loan Amount for the
Term Loan Collateral with respect to which the Administrative Agent has
determined to permit such Extension of Credit, together with such other terms
and conditions as the Administrative Agent may require in its discretion and
(6) the Borrowers shall deliver to the Custodian any additional Mortgage Loan
Documents, as applicable, in connection with such funding.  Unless the
Administrative Agent notifies the Borrowers in writing of the Administrative
Agent’s approval of the requested Delayed Draw Term Loan, the Administrative
Agent shall be deemed not to have approved such proposed future funding.  The
Administrative Agent in its discretion may waive, shorten or increase any of the
applicable time periods for the review of proposed future fundings or the
delivery of documents in connection therewith.

 

(2)           The delivery of the Confirmation to the Administrative Agent shall
be irrevocable and shall be deemed to be a certification by the applicable
Borrower that, among other things, all conditions precedent to such Delayed Draw
Term Loan set forth in Articles II and IV have been satisfied (except the
Administrative Agent’s consent).  Each amended Confirmation, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Administrative Agent and the applicable Borrower with respect to the Delayed
Draw Term Loan and Term Loan to which the amended

 

48

--------------------------------------------------------------------------------


 

Confirmation relates, and the applicable Borrower’s acceptance of the related
proceeds shall constitute the applicable Borrower’s agreement to the terms of
such Confirmation.  It is the intention of the parties that each Confirmation
shall not be separate from this Agreement but shall be made a part of this
Agreement.  To the extent of a conflict between this Agreement and the related
Confirmation, the Confirmation shall control.

 

(3)           Once the Confirmation is executed by the Administrative Agent, the
Administrative Agent shall give notice to each Term Loan Lender at least one
(1) Business Day prior to the Borrowing Date of each such Term Loan Lender’s
share thereof.

 

(B)           Minimum Amounts.  Each Delayed Draw Term Loan borrowing that is
made as an Alternate Base Rate Loan shall be in a minimum aggregate amount of
$1,000,000 and in integral multiples of $100,000 in excess thereof (or the
remaining amount of the Delayed Draw Term Loan Committed Amount, if less).  Each
Delayed Draw Term Loan borrowing that is made as a LIBOR Rate Loan shall be in a
minimum aggregate amount of $1,000,000 and in integral multiples of $100,000 in
excess thereof (or the remaining amount of the Delayed Draw Term Loan Committed
Amount, if less).

 

(C)           Advances.  Each Term Loan Lender will make its Term Loan
Commitment Percentage of each Delayed Draw Term Loan borrowing available to the
Administrative Agent for the account of the applicable Borrower at the office of
the Administrative Agent specified in Section 10.2, or at such other office as
the Administrative Agent may designate in writing, by 1:00 p.m. on the Borrowing
Date, in Dollars and in funds immediately available to the Administrative
Agent.  Upon receipt by the Administrative Agent of the proceeds of the Delayed
Draw Term Loan, such proceeds will then be made available to the applicable
Borrower by 5:00 p.m. on the Borrowing Date by the Administrative Agent by
crediting the account of the applicable Borrower on the books of the office of
the Administrative Agent specified in Section 10.2, or at such other office as
the Administrative Agent may designate in writing, with the aggregate of such
proceeds made available to the Administrative Agent by the Term Loan Lenders and
in like funds as received by the Administrative Agent (or by crediting such
other account(s) as directed in writing by the Borrowers).

 

(ii)           Repayment of Delayed Draw Term Loan.  Upon a borrowing of a
Delayed Draw Term Loan, the Term Loan Committed Amount shall be increased to
take into account such Delayed Draw Term Loan and the Delayed Draw Term Loan
Committed Amount shall be reduced by the amount of such Delayed Draw Term
Loans.   Any drawn Delayed Draw Term Loans will constitute a Term Loan hereunder
and all terms and conditions of Section 2.2(a) shall apply to such Delayed Draw
Term Loan.

 

(c)           Confirmations.  Notwithstanding anything to the contrary in this
Section 2.2 and notwithstanding any oral or verbal approval of an Extension of
Credit by the Administrative Agent, no Extension of Credit shall be deemed
approved until a Confirmation or revised Confirmation, as applicable, has been
executed by the Administrative Agent. Each pledge of a Mortgage Asset,
regardless of whether a Loan is made to the Borrowers in connection therewith,
shall be evidenced by a Confirmation.  Each Confirmation, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Administrative Agent and the

 

49

--------------------------------------------------------------------------------

 

applicable Borrower with respect to the Term Loan to which the Confirmation
relates, and the applicable Borrower’s acceptance of the related proceeds shall
constitute the applicable Borrower’s agreement to the terms of such
Confirmation.  It is the intention of the parties that each Confirmation shall
not be separate from this Agreement but shall be made a part of this Agreement. 
To the extent of a conflict between this Agreement and the related Confirmation,
the Confirmation shall control.

 

(d)                                 Deliveries.  The Borrower Asset Schedules,
Custodial Identification Certificates, Trust Receipts, Borrower Release Letters,
Warehouse Lender Release Letters and Servicer Redirection Letters delivered with
respect to the Term Loan Collateral under the Original Agreement and under the
other Credit Documents prior to the Restatement Date shall, notwithstanding the
amendment and restatement of the Agreement and the other Credit Documents on the
Restatement Date, continue to be applicable to all Term Loan Collateral on and
after the Restatement Date with the same force and effect as if such documents
were delivered on the Restatement Date.  All references in the Borrower Asset
Schedules, Custodial Identification Certificates, Trust Receipts, Borrower
Release Letters, Warehouse Lender Release Letters and Servicer Redirection
Letters to the various Credit Documents shall be deemed to refer to the Credit
Documents as amended and restated on the Restatement Date and as subsequently
amended, modified, restated replaced, waived, substituted or extended from time
to time

 

Section 2.3                                   Fees.

 

The Borrowers shall pay all fees provided for in the Fee Letter to the
Administrative Agent for distribution to the Lenders and the Administrative
Agent in accordance therewith.

 

Section 2.4                                   Commitment Reductions.

 

(a)                                  Voluntary Reductions.  The Borrowers shall
have the right to terminate or permanently reduce the unused portion of the
Revolving Committed Amount and/or the Delayed Draw Term Loan Committed Amount at
any time or from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Loans made on the effective date thereof, (i) the sum of the
aggregate principal amount of outstanding Revolving Loans would exceed the
Revolving Committed Amount then in effect, (ii) the Availability would be
negative or (iii) the sum of the aggregate principal amount of outstanding
Delayed Draw Term Loans would exceed $22,819,683.60 (i.e. the initial Delayed
Draw Term Loan Committed Amount).

 

(b)                                 Maturity Date.  The Commitments shall
automatically terminate on the Maturity Date unless accelerated sooner pursuant
to Section 7.2 hereof.

 

Section 2.5                                   Prepayments.

 

(a)                                  Optional Prepayments.  The Borrowers shall
have the right to prepay the Term Loans in whole or in part from time to time;
provided, however, that each partial prepayment of a Term Loan shall be in a
minimum principal amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or the remaining outstanding principal amount).  The Borrowers
shall

 

50

--------------------------------------------------------------------------------


 

give three Business Days’ irrevocable notice of prepayment in the case of LIBOR
Rate Loans and same-day irrevocable notice on any Business Day in the case of
Alternate Base Rate Loans to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable).  To the extent that the Borrowers elect
to prepay the Term Loans, amounts prepaid under this Section shall be applied in
accordance with Section 2.5 of this Agreement and the Fee Letter, or, if not
provided therein, in such order and manner as determined by the Administrative
Agent in its reasonable discretion.  Within the foregoing parameters,
prepayments under this Section shall be applied first to Alternate Base Rate
Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities.  All prepayments under this Section shall be subject to
Section 2.13, but otherwise without premium or penalty.  Interest on the
principal amount prepaid shall be payable on the next occurring Payment Date
that would have occurred had such Loan not been prepaid or, at the request of
the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Availability and Revolving Committed
Amount.

 

(A)                              Availability. Subject to the definition of
Asset Value, the Administrative Agent may calculate Availability on any day.  If
the Availability is negative on any day, as determined by the Administrative
Agent in its discretion, the Borrowers shall, immediately upon notice from the
Administrative Agent and, in any event, within three (3) Business Days upon
notice from the Administrative Agent (the “Availability Correction Deadline”),
prepay the Revolving Loans in cash in an amount determined by the Administrative
Agent so that, after giving effect to such payment, the Availability will not be
negative (each such amount, a “Correction Amount”).

 

(B)                                Revolving Loan Committed Amount.  If at any
time after the Restatement Date, the sum of the aggregate principal amount of
outstanding Revolving Loans shall (1) exceed the Revolving Committed Amount or
(2) exceed the Available Borrowing Capacity, the Borrowers shall immediately
prepay the Revolving Loans in an amount sufficient to eliminate such excess.

 

(C)                                Delayed Draw Term Loan Committed Amount.  If
at any time after the Restatement Date, the sum of the funded Delayed Draw Term
Loans shall exceed $22,819,683.60 (i.e. the initial Delayed Draw Term Loan
Committed Amount), the Borrowers shall immediately prepay the Term Loans in an
amount sufficient to eliminate such excess.

 

(ii)                                  Defaulted Collateral Prepayment. The terms
and provisions governing mandatory prepayments in connection with a Collateral
Default are set forth in the Fee Letter and are hereby incorporated by
reference.

 

(iii)                               Reduction of Asset Value Prepayment. Subject
to the definition of Asset Value, if, at any time during an Asset Valuation
Period, the Administrative Agent determines at any time in its discretion that
(A) the Asset Value for any item of Term Loan Collateral is or should be reduced
for any reason in its discretion (other than as excluded in the definition of
Asset Value), the Borrowers shall prepay the outstanding Term Loans, within one
(1) Business Day of the Administrative Agent’s request, in an

 

51

--------------------------------------------------------------------------------


 

amount equal to the reduction determined by the Administrative Agent, (B) the
Asset Value for any item of Revolving Loan Collateral is or should be reduced
for any reason in its discretion (other than as excluded in the definition of
Asset Value), the Borrowers shall prepay the outstanding Revolving Loans, within
one (1) Business Day of the Administrative Agent’s request, in an amount equal
to the reduction determined by the Administrative Agent and (C) the Asset Value
of all Pledged Mortgage Assets, as determined in the Administrative Agent’s
discretion, is less (including by reason of reductions in the Asset Value as
determined by the Administrative Agent (other than as excluded in the definition
of Asset Value)) than the outstanding principal amount of all Loans (including
Term Loans and Revolving Loans) plus the Note Purchase Margin (in each case, a
“Deficit”), the Borrowers shall prepay the Revolving Loans and the Term Loans
within one (1) Business Day of the Administrative Agent’s request, in the amount
of the Deficit.  The Administrative Agent’s election, in its discretion, not to
deliver any notice under this clause (iii) shall not in any way limit or impair
its right to deliver such notice at any time.  Any payments received with
respect to clause (A) or (B) shall be applied to the Pledged Mortgage Asset
creating a Deficit and any payment received with respect to clause (C) shall be
applied to the Term Loans, the Reindeer Debt and/or the Revolving Loans in such
order and manner as determined by the Administrative Agent in its reasonable
discretion.

 

(iv)                              Collateral Release Prepayment.  The terms and
provisions governing mandatory prepayments in connection with repayment,
prepayment reduction or removal of any Collateral are set forth in the Fee
Letter and are hereby incorporated by reference.

 

(v)                                 Issuances of Debt.  At all times while the
Borrowers are not in compliance with any Bi-Annual Principal Reduction and in
connection with the closing of any Debt Issuance, the Borrowers shall prepay the
Loans, within one (1) Business Day of the closing of any Debt Issuance,  in an
aggregate amount equal to the greater of (1) 35% of the Net Cash Proceeds of
each such Debt Issuance and (2) the difference between Bi-Annual Principal
Reduction payments that are due and payable and the principal payments that have
been applied to the outstanding principal balance of the Term Loans and the
Reindeer Debt (to the extent positive) (the “Debt Net Cash Proceeds Payment”)
and, in connection therewith, shall, pursuant to Irrevocable Instructions, cause
the Persons obligated to pay such Net Cash Proceeds to remit the Debt Net Cash
Proceeds Payment by wire transfer in immediately available funds directly to the
Collection Account on the closing date of the Debt Issuance instead of paying
such amounts to any Credit Party or a Subsidiary or Affiliate of a Credit
Party.  Such prepayment shall be prepaid in accordance with clause (ix) below.

 

(vi)                              Issuances of Equity.  (A) At all times while
the Borrowers are not in compliance with any Bi-Annual Principal Reduction and
in connection with the closing of any Equity Issuance,  the Borrowers shall
prepay the Loans, within one (1) Business Day of the closing of any Equity
Issuance, in an aggregate amount equal to the greater of (x) the product of
thirty five percent (35%) and the Net Cash Proceeds of each such Equity
Issuance  and (y) the difference between Bi-Annual Principal Reduction payments
that are due and payable and the principal payments that have been applied to
the outstanding principal balance of the Term Loans and the Reindeer Debt (to
the extent positive), and, (B) at all times while the Borrowers are in
compliance with each Bi-Annual Principal Reduction and in connection with the
closing of any Equity Issuance,  the Borrowers shall prepay the Loans, within
one (1) Business Day of the closing of any Equity Issuance, in an aggregate
amount equal the product of ten percent (10%) and the

 

52

--------------------------------------------------------------------------------


 

Net Cash Proceeds of each such Equity Issuance.  In connection therewith, the
Borrowers shall, pursuant to Irrevocable Instructions, cause the Persons
obligated to pay such Net Cash Proceeds to remit the Equity Net Cash Proceeds
Payment by wire transfer in immediately available funds directly to the
Collection Account on the closing date of the Equity Issuance instead of paying
such amounts to any Credit Party or a Subsidiary or Affiliate of a Credit
Party.  Such prepayment shall be prepaid in accordance with clause (ix) below;
provided, however, that any Net Cash Proceeds received with respect to an ATM
Offering shall be payable no later than three (3) Business Days following the
filing of the related quarterly report made with the SEC.

 

(vii)                           Repayment of Term Loans.  The Borrowers shall
repay the outstanding principal balance of the Term Loans (regardless of the
source of the principal payments including, without limitation, mandatory and
voluntary prepayments made in accordance with the terms of this Agreement or the
Fee Letter) in the amounts and on or before the dates described in the
definition of Bi-Annual Principal Reduction.  In the event that the Borrowers
fail to comply with any Bi-Annual Principal Reduction and such failure is not
cured within three (3) Business Days, such failure shall constitute an Event of
Default under the Credit Documents.  Any payments received pursuant to this
Section 2.5(b)(vii) shall be applied in accordance with Section 2.5(b)(ix).

 

(viii)                        Extraordinary Receipts.  Immediately, and in any
event, within one (1) Business Day upon receipt by any Credit Party or any of
its Subsidiaries of proceeds from any Extraordinary Receipt, the Borrowers shall
prepay the Term Loans and/or the Revolving Loans, as applicable, in an aggregate
principal amount equal to the lesser of (1) one hundred percent (100%) of such
Extraordinary Receipt and (2) the Allocated Term Loan Amount or Allocated
Revolving Loan Amount, as applicable, to be applied to the Term Loan and/or the
Revolving Loans depending on whether the Extraordinary Receipt is from Term Loan
Collateral or Revolving Loan Collateral.  Such prepayment shall be prepaid in
accordance with clause (ix) below.

 

(ix)                                Application of Mandatory Prepayments.

 

(1)                                  Unless otherwise set forth above in
Section 2.5(a), Section 2.5(b)(i), (ii), (iii), (iv), (v) or (vi) or the Fee
Letter, all amounts required to be paid pursuant to this Section, all amounts
received by the Administrative Agent pursuant to Section 4(k) of the Reindeer
Note Purchase Agreement and all other voluntary or involuntary prepayments shall
be applied as follows: (A) first, to the outstanding Term Loans, the Term Loan
Collateral and the Reindeer Debt, in such order and manner as determined by the
Administrative Agent in its reasonable discretion,  in each case until the
outstanding principal amount of the Term Loans and the Reindeer Debt has been
paid and full and (B) second, to the outstanding Revolving Loans and Revolving
Loan Collateral in such order and manner as determined by the Administrative
Agent in its reasonable discretion until the outstanding principal amount of the
Revolving Loans has been paid in full.  Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities.  All prepayments under this Section shall be subject to Section 2.13
and be accompanied by interest on the principal amount prepaid through the date
of prepayment, but otherwise without premium or penalty; and

 

53

--------------------------------------------------------------------------------


 

(2)                                  All amounts required to be paid pursuant to
this Section shall be deposited in the Collection Account and applied at the
time of receipt in accordance with this Section or the Fee Letter and shall be
accompanied by any applicable costs incurred pursuant to Section 2.13 (if any)
and any applicable interest payments.

 

Section 2.6                                   Default Rate and Payment Dates.

 

(a)                                  If all or a portion of the principal amount
of any Loan which is a LIBOR Rate Loan shall not be paid when due or continued
as a LIBOR Rate Loan in accordance with the provisions of Section 2.7 (whether
at the stated maturity, by acceleration or otherwise), such overdue principal
amount of such Loan shall be converted to an Alternate Base Rate Loan at the end
of the Interest Period applicable thereto.

 

(b)                                 (i) If all or a portion of the principal
amount of any LIBOR Rate Loan shall not be paid when due, such overdue amount
shall bear interest at a rate per annum equal to the Default Rate or (ii) if any
interest payable on the principal amount of any Loan or any fee or other amount,
including the principal amount of any Alternate Base Rate Loan, payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the Default Rate, in each case from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).  Upon the occurrence, and during the continuance, of any Event of
Default hereunder, at the option of the Required Lenders, the principal of and,
to the extent permitted by Requirements of Law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate equal to the Default Rate (in
each case, after as well as before judgment).

 

(c)                                  Interest on each Loan shall be payable in
arrears on each Payment Date; provided that interest accruing pursuant to
paragraph (b) of this Section shall be payable from time to time on demand.

 

Section 2.7                                   Conversion Options.

 

(a)                                  The Borrowers may, in the case of Revolving
Loans and the Term Loan, elect from time to time to convert Alternate Base Rate
Loans to LIBOR Rate Loans or to continue LIBOR Rate Loans by delivering a Notice
of Conversion/Extension to the Administrative Agent at least three Business Days
prior to the proposed date of conversion or extension, as applicable.  In
addition, the Borrowers may elect from time to time to convert all or any
portion of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving the
Administrative Agent irrevocable written notice thereof by 12:00 p.m.
one (1) Business Day prior to the proposed date of conversion.  If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan.  LIBOR Rate Loans may only be converted to Alternate
Base Rate Loans on the last day of the applicable Interest Period.  If the date
upon which a LIBOR Rate Loan is to be converted to an Alternate Base Rate Loan
is not a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan.  All or any part of outstanding Alternate Base Rate
Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is

 

54

--------------------------------------------------------------------------------


 

continuing and (ii) partial conversions shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof.  All or
any part of outstanding LIBOR Rate Loans may be converted as provided herein;
provided that partial conversions shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.

 

(b)                                 Any LIBOR Rate Loans may be continued as
such upon the expiration of an Interest Period with respect thereto by
compliance by the Borrowers with the notice provisions contained in
Section 2.7(a); provided, that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, in which case
such Loan shall be automatically converted to an Alternate Base Rate Loan at the
end of the applicable Interest Period with respect thereto.  So long as no
Default or Event of Default has occurred and is continuing and all conditions
set forth in Section 4.2 have been satisfied and the Borrowers shall fail to
give timely notice of an election to continue a LIBOR Rate Loan, such LIBOR Rate
Loans shall be automatically converted to a one-month LIBOR Rate Loan at the end
of the applicable Interest Period with respect thereto.  To the extent a Default
or Event of Default has occurred and is continuing and the Borrowers shall fail
to give timely notice of an election to continue a LIBOR Rate Loan or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall automatically be converted to Alternate Base Rate Loans at the end
of the applicable Interest Period with respect thereto.

 

Section 2.8                                   Computation of Interest and Fees;
Usury.

 

(a)                                  Interest payable hereunder with respect to
any Alternate Base Rate Loan based on the Prime Rate shall be calculated on the
basis of a year of 365 days (or 366 days, as applicable) for the actual days
elapsed.  All other fees, interest and all other amounts payable hereunder shall
be calculated on the basis of a 360-day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.  Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrowers and the Lenders of the effective date and the amount of each such
change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the
Borrowers, deliver to the Borrowers a statement showing the computations used by
the Administrative Agent in determining any interest rate.

 

(c)                                  It is the intent of the Lenders and the
Credit Parties to conform to and contract in strict compliance with applicable
usury law from time to time in effect.  All agreements between the Lenders and
the Credit Parties are hereby limited by the provisions of this subsection which
shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral.  In no way, nor in any event or
contingency (including, but not limited to, prepayment or acceleration of the
maturity of any Obligation), shall the interest taken, reserved, contracted for,
charged, or received under this Agreement, under the Notes or otherwise, exceed
the maximum nonusurious amount permissible under Requirements of Law.  If, from
any possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under Requirements of Law, without the necessity

 

55

--------------------------------------------------------------------------------


 

of execution of any amendment or new document.  If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
Requirements of Law and which would, apart from this provision, be in excess of
the maximum nonusurious amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrowers or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans.  The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand.  All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by Requirements of Law, be
amortized, prorated, allocated, and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of such Indebtedness does not exceed the maximum nonusurious amount
permitted by Requirements of Law.

 

Section 2.9                                   Pro Rata Treatment and Payments.

 

(a)                                  Allocation of Payments Prior to Exercise of
Remedies.

 

(i) Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Revolving
Commitment Percentages of the Revolving Lenders.  Each payment on account of any
fees pursuant to Section 2.3 shall be made pro rata in accordance with the
respective amounts due and owing.  Each optional prepayment on account of
principal of the Loans shall be applied in accordance with Sections 2.1(c) and
2.5(a), as applicable.  Each mandatory prepayment on account of principal of the
Loans shall be applied in accordance with Section 2.5(b) or the Fee Letter, as
applicable.  Unless payments are specifically payable to Revolving Loans, Term
Loans or the Reindeer Debt, all payments are shared pari passu and pro rata
(based on the amounts of such Loans) between Revolving Loans and Term Loans. All
payments (including prepayments) to be made by the Borrowers on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders at the Administrative Agent’s office specified on Section 10.2 in
Dollars and in immediately available funds not later than 1:00 p.m. on the date
when due.  The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received.  If
any payment hereunder (other than payments on the LIBOR Rate Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.  If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, such payment date shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

 

(ii)                                  The Administrative Agent as agent for the
Secured Parties shall be entitled to receive an amount equal to all Income paid
or distributed on or in respect of the Collateral, which amount shall be
deposited by the Borrowers and any Servicer or PSA Servicer under a Pooling and
Servicing Agreement into the Collection Account.  The Borrowers hereby agree to
instruct each applicable Servicer to transfer within

 

56

--------------------------------------------------------------------------------


 

two (2) Business Days of receipt thereof, and each applicable PSA Servicer under
a Pooling and Servicing Agreement to deposit within two (2) Business Days of the
date on which such Person is obligated under the applicable Pooling and
Servicing Agreement to disburse such funds, all Income with respect to the
Collateral directly into the Collection Account.  On each Payment Date, any Cash
Collateral and any amounts on deposit in the Collection Account shall be
withdrawn by the Administrative Agent and shall be applied as follows:

 

FIRST, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all fees, expenses, and other obligations then
due to the Administrative Agent and the Lenders pursuant to this Agreement
and/or the Fee Letter, other than the interest and principal on the Loans;

 

SECOND, to the extent not paid by the Borrowers, to the payment of fees and
expenses owed to the Custodian under the Custodial Agreement or Custodial Fee
Letter;

 

THIRD, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the Lenders for the payment of accrued and unpaid interest on
the Loans outstanding;

 

FOURTH, without limiting the Borrowers’ obligations to make mandatory
prepayments under Section 2.5(b) and the Fee Letter in a timely manner as
provided in this Article II or the Fee Letter, pari passu and pro rata (based on
the amounts owed to such Persons under this clause) for the payment of the
amounts and Loans provided for in Section 2.5(b) and the Fee Letter;

 

FIFTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the extent any Income or Cash Collateral includes payments or
prepayments of principal on or from any Collateral (including, without
limitation, insurance or condemnation proceeds or recoveries from any
foreclosures not otherwise applied under Section 2.5(b), the Fee Letter or
clause FOURTH above), such payments shall be applied to reduce the Allocated
Term Loan Amount and/or Allocated Revolving Loan Amount for the related Term
Loan Collateral or Revolving Loan Collateral, as applicable;

 

SIXTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the extent not previously paid pursuant to Article II, to the
Lenders to pay any other principal payments then due or required to be paid;

 

SEVENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of all other amounts then due and owing to the
Administrative Agent, the Lenders or any other Person pursuant to this Agreement
and the other Credit Documents; and

 

EIGHTH, to the Borrowers, for such purposes as the Borrowers shall determine in
their sole discretion;

 

provided, however, that if a Default or Event of Default has occurred and is
continuing or a mandatory prepayment under Section 2.5 or the Fee Letter is due
but not yet payable, such amounts under clause “EIGHTH” shall not be transferred
to the Borrowers but shall remain in the Collection Account and applied (i) in
the case of a mandatory prepayment under Section 2.5 or the Fee Letter, in
reduction of

 

57

--------------------------------------------------------------------------------


 

such mandatory prepayments when due and payable, with the balance being remitted
to the Borrowers and (ii) in the case of a Default or Event of Default, in
reduction of the Obligations in accordance with Section 2.9(b).

 

Notwithstanding anything to the contrary contained herein, in the event any
Obligor Reserve Payments are deposited into the Collection Account, such Obligor
Reserve Payments shall, upon written request of the Borrowers, be promptly
transferred from the Collection Account to the Borrowers for the Borrowers to
transfer into the appropriate escrow or reserve accounts.

 

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application of the next
succeeding category.

 

(b)                                 Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Agreement or the other
Credit Documents to the contrary, after the exercise of remedies (other than the
invocation of default interest pursuant to Section 2.6) by the Administrative
Agent or the Lenders pursuant to Section 7.2 (or after the Commitments shall
automatically terminate and the Loans (with accrued interest thereon) and all
other amounts under the Credit Documents shall automatically become due and
payable in accordance with the terms of such Section), all amounts collected or
received by the Administrative Agent or any Lender on account of the Obligations
or any other amounts outstanding under any of the Credit Documents or in respect
of the Collateral and all amounts on deposit in the Collection Account shall be
paid over or delivered to the Administrative Agent and applied as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Obligations are allowed, permitted or
recognized as a claim in any proceeding resulting from the occurrence of a
Bankruptcy Event):

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

 

SECOND, to the payment of any fees owed by the Borrowers to the Administrative
Agent;

 

THIRD, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Lender;

 

FOURTH pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all of the Obligations consisting of accrued fees
and interest;

 

FIFTH pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of the outstanding principal amount of the
Obligations;

 

SIXTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to all other Obligations and other obligations which shall have
become

 

58

--------------------------------------------------------------------------------


 

due and payable under the Credit Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion of the then outstanding Loans
held by such Lender) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above.

 

Section 2.10                            Non-Receipt of Funds by the
Administrative Agent.

 

(a)                                  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
written notice from a Lender prior to the proposed date of any Extension of
Credit that such Lender will not make available to the Administrative Agent such
Lender’s share of such Extension of Credit, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
this Agreement and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Extension of Credit available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Alternate Base Rate Loans.  If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit.  Any payment by the Borrowers shall
be without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(b)                                 Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

59

--------------------------------------------------------------------------------

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Article IV are not satisfied or waived in accordance with
the terms thereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Loans, and
to make payments pursuant to Section 10.5(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any such payment under Sections 8.7 and 10.5(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Sections 8.7 and 10.5(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

Section 2.11                            Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrowers have
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrowers and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Borrowers shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 

Section 2.12                            Yield Protection.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with

 

60

--------------------------------------------------------------------------------


 

or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any LIBOR Rate Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.14 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, within five (5) Business Days of a request by such Lender,
the Borrowers will pay to such Lender, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, but in any
event within five (5) Business Days, the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 

Section 2.13                            Indemnity; Eurocurrency Liabilities.

 

(a)                                  The Credit Parties hereby agree to
indemnify each Lender and to hold such Lender harmless from any actual,
out-of-pocket funding loss or expense which each Lender may sustain or incur as
a consequence of (a) the failure by the Borrowers to pay the principal amount of
or interest on any Loan by any Lender in accordance with the terms hereof,
(b) the failure by

 

61

--------------------------------------------------------------------------------


 

the Borrowers to accept a borrowing after the Borrowers have given a notice in
accordance with the terms hereof, (c) default by the Borrowers in making any
prepayment after the Borrowers have given a notice in accordance with the terms
hereof, and/or (d) the making by the Borrowers of a prepayment of a Loan, or the
conversion thereof, on a day which is not the last day of the Interest Period
with respect thereto, in each case including, but not limited to, any such loss
or expense arising from interest or fees payable by any Lender to lenders of
funds obtained by it in order to maintain its Loans hereunder.  A certificate
setting forth in reasonable detail as to any additional amounts payable pursuant
to this Section submitted by any Lender, through the Administrative Agent, to
the Borrowers shall be conclusive in the absence of manifest error.  The
agreements in this Section shall survive termination of this Agreement and
payment of the Obligations.

 

(b)                                 The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves under Regulation D
with respect to “Eurocurrency liabilities” within the meaning of Regulation D,
or under any similar or successor regulation with respect to Eurocurrency
liabilities or Eurocurrency funding, additional interest on the unpaid principal
amount of each LIBOR Loan equal to the actual costs of such reserves allocated
to such LIBOR Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such LIBOR Loan, provided the Borrowers
shall have received at least fifteen (15) days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice fifteen (15) days prior to the relevant Payment Date, such
additional interest shall be due and payable fifteen (15) days from receipt of
such notice.

 

Section 2.14                            Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if any Credit Party shall be required by Requirements of Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or any Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Credit Party shall make such deductions and (iii) such Credit Party shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with Requirements of Law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of paragraph (a) above, the Credit Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

 

(c)                                  Indemnification by the Borrowers.  The
Credit Parties shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender (with a copy to

 

62

--------------------------------------------------------------------------------


 

the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by any Credit
Party to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which any Credit Party is a resident for tax purposes, or
any treaty to which such jurisdiction is a party, with respect to payments
hereunder or under any other Credit Document shall deliver to the Borrowers
(with a copy to the Administrative Agent), at the time or times prescribed by
Requirements of Law or reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by Requirements of Law as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by Requirements of Law or reasonably
requested by the Borrowers or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

 

(f)                                    Foreign Lenders.  Without limiting the
generality of the foregoing, in the event that any Credit Party is resident for
tax purposes in the United States of America, any Foreign Lender shall deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrowers or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (i) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (ii) duly completed copies of  Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by Requirements of
Law as a basis for claiming exemption from or a reduction in United States
Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by Requirements of Law to permit the Credit
Parties to determine the withholding or deduction required to be made.

 

63

--------------------------------------------------------------------------------


 

(g)                                 Treatment of Certain Refunds.  If the
Administrative Agent or a Lender determines, in its reasonable discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Credit Parties have
paid additional amounts pursuant to this Section, it shall pay to the Credit
Parties an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Credit Parties under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Credit Parties, upon the request of the Administrative Agent or such Lender
agrees to repay the amount paid over to the Credit Parties (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender, in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This paragraph shall not be construed to require the Administrative Agent, or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Credit Parties or any other
Person.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 

Section 2.15                            Illegality.

 

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrowers thereof, (b) the commitment of such
Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such
shall forthwith be suspended until the Administrative Agent shall give notice
that the condition or situation which gave rise to the suspension shall no
longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans,
if any, shall be converted on the last day of the Interest Period for such Loans
or within such earlier period as required by Requirements of Law as Alternate
Base Rate Loans.  The Borrowers hereby agree to promptly pay any Lender, upon
its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender in making any repayment in accordance with this
Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate (which certificate shall include a
description of the basis for the computation) as to any additional amounts
payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrowers shall be conclusive in the absence of
manifest error.

 

Section 2.16                            Obligations Absolute.

 

Except as set forth to the contrary in the Credit Documents, all sums payable by
the Credit Parties hereunder or under the Credit Documents shall be paid without
notice, demand, counterclaim, setoff, deduction or defense (as to any Person or
any reason whatsoever) and without abatement, suspension, deferment, diminution
or reduction (as to any Person or any reason whatsoever), and the obligations
and liabilities of each Credit Party hereunder shall in no way be released,
discharged or otherwise affected (except as expressly provided herein) by reason
of:  (a) any damage to or destruction of or any taking of any asset, any
Property, any Collateral or any portion of the foregoing; (b) any restriction or
prevention of or interference with any use of any asset, any Property, any
Collateral or any portion of the foregoing; (c) any title defect or encumbrance
or any eviction from any Property, by title paramount or otherwise;

 

64

--------------------------------------------------------------------------------


 

(d) any Insolvency Proceeding relating to any Credit Party, any Affiliate or
Subsidiary of the foregoing or any Obligor, account debtor or indemnitor under
the Collateral, or any action taken with respect to this Agreement or any other
Credit Document by any trustee or receiver of any Credit Party, any Affiliate or
Subsidiary of the foregoing or any Obligor, account debtor or indemnitor under
the Collateral, or by any court, in any such proceeding; (e) any claim that any
Credit Party has or might have against the Administrative Agent, any Lender
and/or any Indemnitee; (f) any default or failure on the part of the
Administrative Agent, any Lender and/or any Indemnitee to perform or comply with
any of the terms hereof, the Credit Documents or of any other agreement with any
Credit Party, any Subsidiary or Affiliate of the foregoing and/or any other
Person; (g) the invalidity or unenforceability of any Collateral or Loan;
(h) anything related to or arising out of any Credit-Party-Related Obligation;
or (i) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not any Credit Party or any Affiliate or Subsidiary of the
foregoing shall have notice or knowledge of any of the foregoing.

 

Section 2.17                            Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.12 or Section 2.15, or
requires the Borrowers to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12, Section 2.14 or
Section 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.12 or Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(i)                                     such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 2.13) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

 

(ii)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or Section 2.15 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments thereafter; and

 

(iii)                               such assignment does not conflict with
Requirements of Law.

 

65

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant, as
of the date of this Agreement and on any date a Loan is made hereunder and at
all times while any Credit Document or any Loan is in full force and effect, to
the Administrative Agent and to each Lender that:

 

Section 3.1                                   Financial Condition.

 

The audited consolidated balance sheet of NorthStar Corp and its Consolidated
Subsidiaries as of the fiscal year ending December 31, 2008, provided to the
Administrative Agent and the related audited consolidated statements of income
and retained earnings and of cash flows for the year then ended, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification arising out of the scope of the
audit conducted by Grant Thornton, copies of which have heretofore been
furnished to the Administrative Agent, are complete and correct and present
fairly in all material respects the consolidated financial condition of
NorthStar Corp and its Consolidated Subsidiaries of the foregoing as of such
date, and the consolidated results of their operations and their consolidated
cash flows for the fiscal year then ended.  All such financial statements,
including the related schedules and notes thereto (if any), have been prepared
in accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein).  Neither NorthStar Corp nor any of its
Consolidated Subsidiaries had, as of the date of the most recent balance sheet
referred to above, any material contingent liability or liability for taxes, or
any long term lease or unusual forward or long term commitment, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other financial derivative, that is not reflected in the
foregoing statements or in the notes thereto.  Except as otherwise disclosed
publicly, during the period from December 31, 2008, to and including the date
hereof, there has been no sale, transfer or other disposition by the Borrowers,
the Guarantor or any Consolidated Subsidiaries of the foregoing of any material
part of their business or Property and no purchase or other acquisition of any
business or Property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Borrowers,
the Guarantor or any Consolidated Subsidiaries of the foregoing on the date
hereof.

 

Section 3.2                                   No Material Adverse Effect.

 

Since December 31, 2008 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.3                                   Corporate Existence; Compliance
with Law.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own, operate and pledge all its Property, to lease the Property it operates as

 

66

--------------------------------------------------------------------------------


 

lessee and to conduct the business in which it is currently engaged and has
taken all actions necessary to maintain all rights, privileges, licenses and
franchises necessary or required in the normal conduct of its business, (c) is
duly qualified to conduct business and in good standing under the laws of
(i) the jurisdiction of its organization or formation, (ii) the jurisdiction
where its chief executive office is located and (iii) each other jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification, (d) is in compliance with all Requirements
of Law (including, without limitation, all government permit and licensing
requirements), Authority Documents, government permits and government licenses
and (e) is in material compliance with all Contractual Obligations, Indebtedness
and Guarantee Obligations.  The jurisdiction of incorporation or organization,
as applicable, and the chief executive office of each of the Credit Parties are
listed on Schedule 3.3 along with each Credit Parties chief executive office. 
The Borrowers shall update Schedule 3.3 from time to time, in accordance with
Section 5.2, to update information and to add Additional Credit Parties.

 

Section 3.4                                   Corporate Power; Authorization;
Enforceable Obligations.

 

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party.  Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party.  Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
Insolvency Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

 

Section 3.5                                   No Legal Bar; No Default.

 

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowing of Loans
hereunder, pledge of Collateral under the Credit Documents and the use of the
proceeds of the Loans (a) will not violate any Requirement of Law, (b) will not
conflict with, result in a breach of or constitute a default under Authority
Documents of the Credit Parties or any Contractual Obligation, Indebtedness or
Guarantee Obligations of any Credit Party (except those as to which waivers or
consents were obtained) or any material approval or material consent from any
Governmental Authority relating to such Credit Party, and (c) will not result
in, or require, the creation or imposition of any Lien on any Credit Party’s
Properties or revenues pursuant to any Requirement of Law, Contractual
Obligations, Indebtedness or Guarantee Obligations other than the Liens arising
under or contemplated in connection with the Credit Documents or Permitted
Liens.  No Credit Party is in default under or with respect to any of its
Contractual Obligation, Indebtedness or Guarantee Obligations in any material
respect.  No Default or Event of Default has occurred and is continuing.

 

Section 3.6                                   No Material Litigation.

 

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the actual knowledge of the Credit Parties, threatened by or against any
Credit Party or any of its Subsidiaries or Affiliates or against any of its or
their respective Properties or revenues (a) with respect to the Credit
Documents, any Extension of Credit, any Collateral or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to have a
Material Adverse Effect.  No permanent injunction, temporary restraining order
or similar decree has been issued against any Credit Party or any of its
Subsidiaries or Affiliates, which could reasonably be expected to have a
Material Adverse Effect.

 

67

--------------------------------------------------------------------------------


 

Section 3.7                                   Investment Company Act; Federal
Power Act; Interstate Commerce Act; and Federal and State Statutes and
Regulations.

 

No Credit Party is required to register as an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the 40 Act.  No
Credit Party is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, or any federal or state statute or regulation limiting
its ability to incur the Obligations.

 

Section 3.8                                   Margin Regulations.

 

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.  The Credit Parties (a) are not engaged,
principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U and
(b) taken as a group do not own “margin stock”.  No Borrower is subject to any
Requirement of Law that purports to restrict or regulate its ability to borrow
money.

 

Section 3.9                                   ERISA.

 

(a)  No Credit Party has established nor maintained any Plan; and (b) each
Credit Party either (1) qualifies as an Operating Company; (2) complies with an
exception set forth in the Plan Asset Regulations such that the assets of such
Person would not be subject to Title I of ERISA or Section 4975 of the Internal
Revenue Code; or (3) does not hold any Plan Assets that are subject to ERISA.

 

Section 3.10                            Environmental Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                  The Properties owned, leased or operated by
the Credit Parties do not contain any Materials of Environmental Concern in
amounts or concentrations which (i) constitute a violation of, or (ii) could
reasonably give rise to liability on behalf of any Credit Party under, any
Environmental Law.

 

(b)                                 The Properties and all operations of the
Credit Parties at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and none of the Credit Parties and to the actual knowledge
of the Credit Parties, no other Person has caused any contamination at, under or
about the Properties.

 

(c)                                  No Credit Party has received any written or
actual notice of violation, alleged violation, non-compliance, liability or
potential liability on behalf of any Credit Party with respect to environmental
matters or Environmental Laws regarding any of the Properties, nor do the Credit
Parties have actual knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(d)                                 None of the Credit Parties, and to the
actual knowledge of the Credit Parties, no other Person has transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability on behalf of any Credit Party under any
Environmental Law, and no Materials of Environmental Concern have been
generated, treated,

 

68

--------------------------------------------------------------------------------


 

stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to give rise to liability on
behalf of any Credit Party under, any applicable Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Credit Parties,
threatened, under any Environmental Law to which any Credit Party is or will be
named as a party with respect to the Properties, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties.

 

(f)                                    There has been no release or to the
actual knowledge of the Credit Parties, threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party in connection with the Properties, in
violation of or in amounts or in a manner that could give rise to liability on
behalf of any Credit Party under Environmental Laws.

 

Section 3.11                            Use of Proceeds.

 

The proceeds of the Extensions of Credit shall be used by the Borrowers (a) to
acquire or finance Eligible Assets and (b) subject to Section 3.8, for other
general corporate purposes.

 

Section 3.12                            Subsidiaries; Joint Ventures;
Partnerships.

 

The organizational chart attached as Schedule 3.12 sets forth the name of each
Consolidated Subsidiary of each Credit Party.  The Borrowers are Subsidiaries of
the Guarantors.  The Borrowers do not have any Subsidiaries.

 

Section 3.13                            Ownership.

 

Each of the Borrowers is the owner of, and has good and marketable title to or a
valid leasehold interest in, all of its respective Properties that constitute
Collateral.  None of the Collateral is subject to any Lien other than Permitted
Liens.

 

Section 3.14                            Indebtedness.

 

Except as otherwise permitted under Section 6.1, the Borrowers have no
Indebtedness or Guarantee Obligations.  To each Borrower’s knowledge, no
material defaults or events of default exist under the Indebtedness permitted
under Section 6.1.

 

Section 3.15                            Taxes.

 

Each of the Credit Parties has filed, or caused to be filed, all income tax
returns and all other material tax returns (federal, state, local and foreign)
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) that
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  None of the Credit Parties is aware of any proposed tax
assessments against it.

 

69

--------------------------------------------------------------------------------

 

Section 3.16                            Solvency.

 

No Credit Party is the subject of any Insolvency Proceeding or Insolvency
Event.  The Loans under this Agreement and any other Credit Document do not and
will not render any Credit Party not Solvent.  The Credit Parties are not
entering into the Credit Documents or any Extension of Credit with the intent to
hinder, delay or defraud any creditor of the Credit Parties or any Subsidiary
and the Credit Parties have received or will receive reasonably equivalent value
for the Credit Documents and each Extension of Credit.

 

Section 3.17                            [Reserved].

 

Section 3.18                            Location.

 

Each Credit Parties’ location (within the meaning of Article 9 of the UCC) is
set forth on Schedule 3.18.  The office where each Credit Party keeps all the
records (within the meaning of Article 9 of the UCC) is at the address set forth
on Schedule 3.18 to this Agreement (or at such other locations as to which the
notice and other requirements specified in Section 10.2 shall have been
satisfied).  Each Credit Party’s organizational identification number and tax
identification number is as set forth in the Fee Letter.

 

Section 3.19                            No Burdensome Restrictions.

 

None of the Credit Parties or their Subsidiaries or Affiliates is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any Requirement of Law which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.20                            Brokers’ Fees.

 

None of the Credit Parties or their Subsidiaries or Affiliates has any
obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Credit Documents other than the closing and other fees
payable pursuant to this Agreement and as set forth in the Fee Letter.

 

Section 3.21                            [Reserved].

 

Section 3.22                            Accuracy and Completeness of
Information.

 

To each Credit Parties’ actual knowledge, the information, reports,
certificates, documents, financial statements, books, records, files, exhibits
and schedules furnished in writing by or on behalf of each Credit Party to the
Administrative Agent in connection with the negotiation, preparation or delivery
of this Agreement and the other Credit Documents or included herein or therein
or delivered pursuant hereto or thereto, when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.  All written
information furnished after the date hereof by or on behalf of each Credit Party
to the Administrative Agent and the Lenders in connection with this Agreement
and the other Credit Documents and the transactions contemplated hereby and
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified.  There is no fact known to a
Responsible Officer of any Credit Party, after due inquiry, that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed to the Administrative Agent.  All projections

 

70

--------------------------------------------------------------------------------


 

furnished on behalf of each Credit Party to the Administrative Agent were
prepared and presented in good faith by or on behalf of each Credit Party.

 

Section 3.23                            [Reserved].

 

Section 3.24                            Insurance.

 

Each Credit Party has and maintains, with respect to its Properties and
business, insurance which meets the requirements of Section 5.5.

 

Section 3.25                            Security Documents.

 

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby.  Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation or organization for each Credit Party, in each
case in favor of the Administrative Agent, on behalf of the Lenders, and (b) the
Administrative Agent obtaining control  or possession over those items of
Collateral in which a security interest is perfected through control or
possession) perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.  None of the Credit Parties nor any Person claiming
through or under any Credit Party shall have any claim to or interest in the
Collection Account or the Security Account Control Agreement, except for the
interest of the Borrowers in such property as a debtor for purposes of the UCC.

 

Section 3.26                            Anti-Terrorism Laws.

 

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. 
Neither any Credit Party nor any of their Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.  None of the Credit Parties or
any Subsidiary of any Credit Party (i) is a blocked person described in
Section 1 of the Anti-Terrorism Order or (ii) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.

 

Section 3.27                            Compliance with OFAC Rules and
Regulations.

 

(a)                                  None of the Credit Parties or their
Subsidiaries is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

 

(b)                                 None of the Credit Parties or their
Subsidiaries (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  The proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

71

--------------------------------------------------------------------------------


 

Section 3.28                            Compliance with FCPA.

 

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Credit Parties or their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary, its Affiliates or to any other Person, in violation of
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

Section 3.29                            Consent; Governmental Authorizations.

 

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit by the Borrowers or the
making of the Guaranty or with the execution, delivery or performance of any
Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties (except such filings as are necessary in connection with the
perfection of the Liens created by such Credit Documents).

 

Section 3.30                            Bulk Sales.

 

The execution, delivery and performance of this Agreement, the Credit Documents
and the transactions contemplated hereby do not require compliance with any
“bulk sales” act or similar law by any Credit Party.

 

Section 3.31                            Income and Required Payments.

 

Each Credit Party acknowledges that all Income and Required Payments received,
after the Restatement Date, by it or its Affiliates or its Subsidiaries or any
Person acting on its behalf with respect to the Collateral shall be held for the
benefit of the Administrative Agent until deposited into the Collection Account
as required herein.

 

Section 3.32                            Full Payment.

 

No Credit Party has any knowledge of any fact that should lead it to expect that
each Loan will not be paid in full.

 

Section 3.33                            Irrevocable Instructions.

 

The Borrowers have delivered each Irrevocable Instruction required to be
delivered by the terms of this Agreement.  The Credit Parties are not aware of
any Required Payment that has been made after the date of this Agreement but has
not been deposited into the Collection Account.  No Irrevocable Instruction
violates any Requirement of Law, any Contractual Obligation or other prohibition
and such Irrevocable Instructions are the valid and binding obligations of the
parties thereto.

 

72

--------------------------------------------------------------------------------


 

Section 3.34                            Compliance with Covenants.

 

The Credit Parties are in full compliance with the Financial Covenants and all
Credit Parties are in full compliance with all other applicable covenants,
duties and agreements contained in the Credit Documents.

 

Section 3.35                            Collateral Agreements.

 

The Credit Parties have delivered to the Administrative Agent or the Custodian
all documents and agreements related to, governing or affecting the Collateral,
including, without limitation, the Mortgage Loan Documents, the Servicer
Agreements, the Pooling and Servicing Agreements and all public documents
relating to any Debt Issuance or Equity Issuance, and, to the best of the
Borrowers’ knowledge, no material default or event of default exists thereunder.

 

Section 3.36                            No Reliance.

 

Each Credit Party has made its own independent decisions to enter into the
Credit Documents and each Loan and as to whether such Loan is appropriate and
proper for it based upon its own judgment and upon advice from such advisors
(including, without limitation, legal counsel and accountants) as it has deemed
necessary.  No Credit Party is relying upon any advice from the Administrative
Agent or any Lender as to any aspect of the Loans, including, without
limitation, the legal, accounting or tax treatment of such Loans.

 

Section 3.37                            Collateral.

 

(a) There are no outstanding rights, options, warrants or agreements for the
purchase, sale or issuance of the Collateral created by, through, or as a result
of any Credit Party’s actions or inactions; (b) there are no agreements on the
part of any Credit Party to issue, sell or distribute the Collateral, other than
this Agreement and the Credit Documents; and (c) no Credit Party has any
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any securities or any interest therein or to pay any dividend or make any
distribution in respect of the Collateral, except, in the case of (a) and (b),
for purchase rights that may be contained in any applicable intercreditor
agreement included in the Mortgage Asset File.

 

Section 3.38                            REIT Status.

 

Subject to Section 5.20, NorthStar Corp qualifies as a REIT and is listed on and
is in good standing with a national recognized securities exchange.

 

Section 3.39                            Insider.

 

No Credit Party is an “executive officer”, “director”, or “person who directly
or indirectly or acting through or in concert with one or more persons owns,
controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of any Lender, of a bank holding company of which
any Lender is a Subsidiary, or of any Subsidiary of a bank holding company of
which any Lender is a Subsidiary, of any bank at which any Lender maintains a
correspondent account or of any Lender which maintains a correspondent account
with any Lender.

 

73

--------------------------------------------------------------------------------


 

Section 3.40                            No Defenses.

 

To the actual knowledge of the Credit Parties, there are no defenses, offsets,
counterclaims, abatements, rights of rescission or other claims, legal or
equitable, available to any Credit Party with respect to this Agreement, the
Credit Documents, the Collateral or any other instrument, document and/or
agreement described herein or in the other Credit Documents, or with respect to
the obligation of the Credit Parties to repay the Obligations or any other
obligation under the Credit Documents.

 

Section 3.41                            Warrant Agreements, Etc.

 

Northstar Corp hereby represents and warrants that (a) the Warrant Agreements
and all of the outstanding shares of common stock under the Warrant Agreements,
when issued and paid for upon exercise of the Warrant Agreements in accordance
with the terms thereof, will have been duly and validly authorized and issued
and will be fully paid and nonassessable and will have been offered, issued,
sold and delivered to the holder in compliance with applicable Securities Laws;
(b) the offer and sale of the Warrant Agreements and the common stock to be
issued to the holder upon exercise of the Warrant Agreements in accordance with
the terms thereof, are not required to be registered pursuant to Section 5 of
the Securities Act or any other Securities Laws; and (c) neither Northstar Corp
nor any agent on its behalf has solicited or will solicit any offers to sell or
has offered to sell or will offer to sell all or any part of the Warrant
Agreements (or the common stock to be issued upon exercise of the Warrant
Agreements) so as to bring the issuance of the Warrant Agreements within the
registration provisions of the Securities Act or any other Securities Laws.

 

Section 3.42                            Value Given.

 

To the extent a Borrower acquired Mortgage Assets, such Borrower shall have
given reasonably equivalent value to each transferor in consideration for such
transfer to such Borrower, no such transfer shall have been made for or on
account of an antecedent debt owed by the transferor thereunder to such
Borrower, and no such transfer is or may be voidable or subject to avoidance
under any section of the Bankruptcy Code.

 

Section 3.43                            Separateness.

 

As of the date hereof, each Borrower is in compliance with the requirements of
Section 5.24.

 

Section 3.44                            Qualified Transferees.

 

With respect to each Mortgage Asset, each Borrower and any national bank are
“qualified transferees”, “qualified institutional lenders” or “qualified
lenders” (however, such terms are phrased or denominated) under the terms of the
applicable Mortgage Loan Documents with respect to each party’s ability to hold
and/or to be a pledgee and/or transferee of each such Mortgage Asset.  The
Assignments and the pledge of the Mortgage Assets to the Administrative Agent,
on behalf of the Lenders, do not violate any provisions of the underlying
Mortgage Loan Documents, subject to any post-pledge obligations set forth in
such Mortgage Loan Documents.

 

Section 3.45                            Eligibility of Mortgage Assets.

 

With respect to each Mortgage Asset, such asset is an Eligible Asset and, except
as disclosed to the Administrative Agent in a Confirmation, the eligibility
criteria under Schedule 1.1(c) is true and correct in all material respects,
except as disclosed to the Administrative Agent.

 

74

--------------------------------------------------------------------------------


 

Section 3.46                            Ability to Perform.

 

None of the Credit Parties believes, or has any reason or cause to believe, that
it cannot perform each and every agreement, duty, obligation and covenant
contained in the Credit Documents applicable to it and to which it is a party. 
None of the Credit Parties is subject to any restriction which would unduly
burden its ability to timely and fully perform each and every applicable
covenant, duty, obligation and agreement contained in the Credit Documents
and/or the Mortgage Loan Documents.  None of the Credit Parties is a party to
any agreement or instrument or subject to any restriction which could reasonably
be expected to have a Material Adverse Effect.

 

Section 3.47                            Certain Tax Matters.

 

Each Borrower represents and warrants, and acknowledges and agrees, that it does
not intend to treat the Loans and the related transactions hereunder as being a
“reportable transaction” (within the meaning of United States Treasury
Department Regulation Section 1.60114).  In the event a Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent and the Lenders.  If a Borrower so notifies the
Administrative Agent and the Lenders, the Borrowers acknowledge and agree that
the Administrative Agent and the Lenders may treat the Loans as part of a
transaction that is subject to United States Treasury Department Regulation
Section 301.61121, and the Administrative Agent and the Lenders will maintain
the lists and other records required by such Treasury Regulation.

 

Section 3.48                            Set-Off, etc.

 

No Collateral has been compromised, adjusted, extended, satisfied, subordinated,
rescinded, set-off or modified by the Credit Parties or, to the Credit Party’s
actual knowledge, any obligor thereof, and no Collateral is subject to
compromise, adjustment, extension (except as set forth in the related documents
provided to the Administrative Agent), satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Collateral or otherwise, by the Credit Parties or, to the Credit
Party’s actual knowledge, any obligor with respect thereto.

 

Section 3.49                            Interest Rate Protection Agreements.

 

The Borrowers and the Guarantors represent and warrant that no “default” has
occurred or is continuing under any Interest Rate Protection Agreement to which
it is a party.

 

Section 3.50                            Representations and Warranties.

 

The representations and warranties contained herein, required by or identified
in this Agreement and the other Credit Documents and the review and inquiries
made on behalf of the Credit Parties in connection therewith have all been made
by Persons having the requisite expertise, knowledge and background to provide
such representations and warranties.  On the Borrowing Date for each Extension
of Credit and on each day that Collateral remains subject to this Agreement and
the Credit Documents, the Credit Parties shall be deemed to restate and make
each of the representations and warranties made by it in this Article III of
this Agreement.

 

75

--------------------------------------------------------------------------------


 


ARTICLE IV


 


CONDITIONS PRECEDENT


 

Section 4.1                                   Conditions to Restatement Date.

 

This Agreement shall become effective upon, and the obligation of each Lender to
continue the Term Loans and to make the initial Revolving Loans (if any) on the
Restatement Date, is subject to, the satisfaction of the following conditions
precedent:

 

(a)                                  Execution of Credit Agreement; Credit
Documents and Lender Consents.  The Administrative Agent shall have received
(i) counterparts of this Agreement, executed by a duly authorized officer of
each party hereto, (ii) for the account of each Revolving Lender requesting a
promissory note, a Revolving Note, (iii) for the account of each Term Loan
Lender requesting a promissory note, a Term Loan Note, (iv) counterparts of the
Security Documents, in each case conforming to the requirements of this
Agreement and executed by duly authorized officers of the Credit Parties or
other Person, as applicable, (vi) counterparts of any other Credit Document,
executed by the duly authorized officers of the parties thereto and (vii) to the
extent Lenders other than Wachovia become party to this Agreement on the
Restatement Date, executed consents, in the form of Exhibit 4.1(a), from each
such Lender authorizing the Administrative Agent to enter this Credit Agreement
on its behalf.

 

(b)                                 Authority Documents.  The Administrative
Agent shall have received the following:

 

(i)                                     Authority Documents.  Original certified
Authority Documents of each Credit Party certified (A) by a Responsible Officer
of such Credit Party (pursuant to the Closing Officer’s Certificate) as of the
Restatement Date to be true and correct and in force and effect as of such date,
and (B) in the case of the articles of incorporation, certificates of formation
or other Authority Documents filed with a Governmental Authority, to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its incorporation or organization, as applicable.

 

(ii)                                  Resolutions.  Copies of resolutions of the
board of directors or comparable managing body of each Credit Party approving
and adopting the Credit Documents, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a Responsible Officer
of such Credit Party (pursuant to the Closing Officer’s Certificate) as of the
Restatement Date to be true and correct and in force and effect as of such date.

 

(iii)                               Good Standing.  Original certificates of
good standing, existence or its equivalent with respect to each Credit Party
certified as of a recent date by the appropriate Governmental Authorities of the
state of incorporation or organization and each other state in which the failure
to so qualify and be in good standing could reasonably be expected to have a
Material Adverse Effect.

 

(iv)                              Incumbency.  An incumbency certificate of each
Credit Party certified by a Responsible Officer (pursuant to the Closing
Officer’s Certificate) to be true and correct as of the Restatement Date.

 

76

--------------------------------------------------------------------------------


 

(c)                                  Legal Opinions of Counsel.  The
Administrative Agent shall have received one (1) or more Opinions of Counsel
(including, if requested by the Administrative Agent, local counsel opinions) of
counsel for the Credit Parties, dated the Restatement Date and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent (which shall include, without limitation,
opinions with respect to the due organization and valid existence of each Credit
Party, the enforceability of the Credit Documents, opinions as to perfection of
the Liens granted to the Administrative Agent pursuant to the Security Documents
and opinions as to the non-contravention of the Credit Parties’ organizational
documents and material contracts).

 

(d)                                 Personal Property Collateral.  The
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent:

 

(i)                                     (A) searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of each Credit Party,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist (or the same have been appropriately terminated) other than
Permitted Liens and (B) tax lien, judgment and pending litigation searches, the
results of which shall be acceptable to the Administrative Agent in its
discretion;

 

(ii)                                  completed UCC financing statements for
each appropriate jurisdiction as is necessary, in the Administrative Agent’s
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iii)                               to the extent applicable, stock or
membership certificates, if any, evidencing the Equity Interests pledged to the
Administrative Agent pursuant to the Pledge Agreements and duly executed in
blank undated stock or transfer powers;

 

(iv)                              duly executed consents as are necessary, in
the Administrative Agent’s discretion, to perfect the Lenders’ security interest
in the Collateral;

 

(v)                                 all Instruments and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral;

 

(vi)                              the Account Control Agreement and the
Securities Account Control Agreement; and

 

(vii)                           if applicable, executed control agreements
necessary to perfect any Collateral where the perfection thereof is by control.

 

(e)                                  Existing Indebtedness of the Borrowers. 
All of the existing Indebtedness for borrowed money of the Borrowers (other than
Indebtedness permitted to exist pursuant to Section 6.1) shall be repaid in full
and all security interests related thereto shall be terminated on or prior to
the Restatement Date.

 

(f)                                    Account Designation Notice.  The
Administrative Agent shall have received the executed Account Designation Notice
in the form of Exhibit 1.1(a) hereto.

 

77

--------------------------------------------------------------------------------


 

(g)                                 Extensions of Credit.  With respect to the
Term Loans and any Revolving Loans to be made on the Restatement Date, the
Borrowers shall have satisfied all of the conditions precedent set forth in
Section 4.2.

 

(h)                                 Consents.  The Administrative Agent shall
have received evidence that all boards of directors, governmental, shareholder
and material third party consents and approvals necessary in connection with the
Transactions have been obtained and all applicable waiting periods have expired
without any action being taken by any authority that could restrain, prevent or
impose any material adverse conditions on such transactions or that could seek
or threaten any of the foregoing.

 

(i)                                     Compliance with Laws.  The financings
and other Transactions contemplated hereby shall be in compliance with all
Requirements of Law (including all applicable Securities Laws and banking laws,
rules and regulations).

 

(j)                                     Bankruptcy.  There shall be no
Insolvency Proceedings pending with respect to any Credit Party.

 

(k)                                  Closing Officer’s Certificate.  The
Administrative Agent shall have received a Closing Officer’s Certificate
executed by a Responsible Officer of each of the Credit Parties as of the
Restatement Date, substantially in the form of Exhibit 4.1(n) or such other form
as is acceptable to the Administrative Agent.

 

(l)                                     Financial Statements.  The
Administrative Agent and the Lenders shall have received copies of the financial
statements referred to in Section 3.1, as filed with the SEC.

 

(m)                               No Material Adverse Change.  No Material
Adverse Effect shall have occurred.

 

(n)                                 [Reserved].

 

(o)                                 Patriot Act Certificate.  At least
five (5) Business Days prior to the Restatement Date, the Administrative Agent
shall have received a certificate satisfactory thereto, substantially in the
form of Exhibit 4.1(o), for benefit of itself and the Lenders, provided by the
Credit Parties that sets forth information required by the Patriot Act
including, without limitation, the identity of the Credit Parties, the name and
address of the Credit Parties and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify the Credit
Parties in accordance with the Patriot Act.

 

(p)                                 Reindeer Facility.  The Administrative Agent
shall have received counterparts of the Second Amendment to Note Purchase
Agreement and Repurchase Documents, dated as of the Restatement Date, entered
into in connection with the Reindeer Facility, executed by a duly authorized
officer of each party thereto and all conditions precedent to such amendment and
restatement shall have been satisfied.

 

(q)                                 Power of Attorney. The Administrative Agent
shall have received duly executed powers of attorney in the form attached as
Exhibit 4.1(q)(i) and Exhibit 4.1(q)(i), as applicable, from each Borrower and
each Pledgor under a Pledge Agreement.

 

(r)                                    Fees and Expenses.  The Administrative
Agent and the Lenders shall have received all fees and expenses, if any, owing
pursuant to the Fee Letter and Section 2.3.

 

78

--------------------------------------------------------------------------------

 

(s)                                  Additional Matters.  All other documents
and legal matters in connection with the transactions contemplated by this
Agreement and the other Credit Documents shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

 

Section 4.2                                   Conditions to All Extensions of
Credit.

 

(a) The obligation of each Lender to make any Extension of Credit hereunder,
including the obligation of each Lender to make the Term Loan on the Restatement
Date and (b) the pledge by any Borrower of any Collateral, in each case is
subject to the following conditions:

 

(a)                                  Representations and Warranties.  The
representations and warranties made by the Credit Parties herein, in the Credit
Documents, in any schedule to the Credit Documents, in the Mortgage Documents
and which are contained in any certificate, document, report or notice furnished
at any time under or in connection herewith or the other Credit Documents shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date.

 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the Extension of Credit to be made on such date unless such
Default or Event of Default shall have been waived in accordance with this
Agreement.

 

(c)                                  Compliance with Commitments.  Before and
immediately after giving effect to the making of any Revolving Loan (and the
application of the proceeds thereof), (i) the sum of the aggregate principal
amount of outstanding Revolving Loans shall not exceed the Revolving Committed
Amount then in effect, (ii) the Availability shall not be negative and (iii) the
aggregate principal amount of outstanding Revolving Loans would not exceed the
Available Borrowing Capacity.  Before and immediately after giving effect to the
making of any Delayed Draw Term Loan (and the application of the proceeds
thereof), the sum of all Term Loans drawn as Delayed Draw Term Loans shall not
exceed $22,819,683.60 (i.e. the initial Delayed Draw Term Loan Committed
Amount).  Before and immediately after giving effect to the making of any Term
Loan (and the application of the proceeds thereof), the sum of the aggregate
principal amount of the outstanding Term Loans shall not exceed the Term Loan
Committed Amount.

 

(d)                                 Additional Conditions to Revolving Loans. 
If a Revolving Loan is requested, all requirements and conditions set forth in
Section 2.1 or other applicable Sections of this Agreement shall have been
satisfied.

 

(e)                                  Requirement of Law.  No Requirement of Law
shall prohibit or render it unlawful, and no order, judgment or decree of
Governmental Authority shall prohibit, enjoin or render it unlawful, to enter
into such Extension of Credit in accordance with the provisions hereof or any
other transaction contemplated herein.

 

(f)                                    Confirmation.  The Borrowers shall have
delivered a Confirmation, via Electronic Transmission, in accordance with the
procedures set forth in Sections 2.1 and 2.2, and the Administrative Agent shall
have determined that the Mortgage Asset described in such Confirmation is an
Eligible Asset, shall have approved in writing in its discretion the pledge of
the related Eligible Asset (which approval shall be evidenced by the
Administrative Agent’s execution of the related Confirmation) and shall have
obtained all necessary internal credit and

 

79

--------------------------------------------------------------------------------


 

other approvals for such Extension of Credit.  With respect to requirements for
additional Revolving Loans on existing Revolving Loan Collateral under
Section 2.1(b)(iv), all requirements and conditions of such Section are
satisfied.

 

(g)                                 Compliance Certificate. The Administrative
Agent shall have received a Compliance Certificate in the form of
Exhibit 1.1(i) from a Responsible Officer of the Credit Parties.

 

(h)                                 Due Diligence.  Subject to the
Administrative Agent’s right to perform one or more Due Diligence Reviews
pursuant to Section 10.27, the Administrative Agent shall have completed its due
diligence review of the Mortgage Asset File and the Underwriting Package for
each Mortgage Asset and such other documents, records, agreements, instruments,
mortgaged properties or information relating to such Mortgage Asset as the
Administrative Agent in its discretion deems appropriate to review and such
review shall be satisfactory to the Administrative Agent in its discretion.

 

(i)                                     Servicing Agreements.  With respect to
any Eligible Asset to be pledged hereunder on the related Borrowing Date that is
not serviced by a Borrower, the applicable Borrower shall have provided to the
Administrative Agent copies of the related Servicing Agreements and the Pooling
and Servicing Agreements, certified as true, correct and complete copies of the
originals, together with Servicer Redirection Notices fully executed by the
applicable Borrower and the Servicer or PSA Servicer, as applicable, or such
other evidence satisfactory to the Administrative Agent in its discretion that
the applicable Servicer or PSA Servicer has been instructed to deliver all
Income with respect to the Collateral to the Collection Account, which
instructions may not be modified without the Administrative Agent’s prior
written consent.

 

(j)                                     Fees and Expenses.  The Administrative
Agent shall have received all fees and expenses of the Administrative Agent, the
Lenders and counsel to the Administrative Agent due hereunder and under the Fee
Letter and, to the extent the Borrowers are required hereunder to reimburse the
Administrative Agent for such amounts, the Administrative Agent shall have
received the reasonable costs and expenses incurred by them in connection with
the entering into of any Extension of Credit hereunder, including, without
limitation, costs associated with due diligence recording or other
administrative expenses necessary or incidental to the execution of any
transaction hereunder, which amounts, at the Administrative Agent’s option, may
be withheld from the sale proceeds of any Extension of Credit hereunder.

 

(k)                                  Material Adverse Change. There shall not
have occurred a material adverse change in the financial condition of the
Administrative Agent or any Lender that affects (or can reasonably be expected
to affect) materially and adversely the ability of the Administrative Agent or
any Lender to fund its obligations under this Agreement and no Material Adverse
Effect shall have occurred.

 

(l)                                     Trust Receipt. For each Non—Table Funded
Mortgage Asset, the Administrative Agent shall have received from the Custodian
on or before each Borrowing Date a Trust Receipt (along with a completed
Mortgage Asset File Checklist attached thereto) and an Asset Schedule and
Exception Report with respect to the Basic Mortgage Asset Documents for each
Eligible Asset, in each case dated the Borrowing Date, duly completed and, in
the case of the Asset Schedule and Exception Report, with exceptions acceptable
to the Administrative Agent in its discretion in respect of Eligible Assets to
be pledged hereunder on such Business Day.  In the case of a Table Funded
Mortgage Asset, the Administrative Agent shall have

 

80

--------------------------------------------------------------------------------


 

received on the related Borrowing Date the Table Funded Trust Receipt and all
other items described in the second (2nd) sentence of Subsection 2.1(b)(6), each
in form and substance satisfactory to the Administrative Agent in its
discretion, provided that the Administrative Agent subsequently receives the
items described in Subsections 2.1(b)(4) and (6) and the other delivery
requirements under the Custodial Agreement on or before the date and time
specified herein and therein, which items shall be in form and substance
satisfactory to the Administrative Agent in its discretion.  In the case of Term
Loans, the Custodian shall have possession of all Mortgage Loan Documents for
the Term Loan Collateral and the Administrative Agent shall be in receipt of
Trust Receipts for the Term Loan Collateral and all other conditions under the
Custodial Agreement are satisfied with respect to such Term Loan Collateral.

 

(m)                               Release Letters.  The Administrative Agent
shall have received from the applicable Borrower a Warehouse Lender’s Release
Letter (or such other form acceptable to the Administrative Agent), if
applicable, or a Borrower’s Release Letter (or such other form acceptable to the
Administrative Agent) covering each Eligible Asset to be pledged to the
Administrative Agent.

 

(n)                                 Covenants and Agreements.  On and as of such
day, the Credit Parties and the Custodian shall have performed all of the
covenants and agreements and satisfied all other conditions contained in the
Credit Documents to be performed or satisfied by such Person on or prior to such
day.

 

(o)                                 Instructions.  The Administrative Agent
shall have received evidence satisfactory to the Administrative Agent that, in
connection with any Required Payment, the payor thereof has been instructed to
deliver the Net Cash Proceeds to the Collection Account, which instructions may
not be modified without the prior written consent of the Administrative Agent,
and the Borrowers shall have delivered all notices and instructions and obtained
all certifications, acknowledgments, agreements and registrations required to
perfect any CMBS Security.

 

(p)                                 Certificates of Good Standing.  If
applicable and to the extent required for the Administrative Agent or any Lender
to assert its rights with respect to an Eligible Asset, a certification of good
standing for the Borrowers in each jurisdiction where the Underlying Mortgaged
Property is located.

 

(q)                                 Additional Borrowers. To the extent there
are additional Borrowers other than the initial Borrowers, the additional
Borrowers shall each deliver to the Administrative Agent a duly executed power
of attorney in the form attached as Exhibit 4.1(q)(i), a Joinder Agreement in
form and substance satisfactory to the Administrative Agent in its discretion
and all other agreements, documents, certifications, UCC financing statements
and Opinions of Counsel required of the Borrowers hereunder at the Restatement
Date or under the Joinder Agreement.

 

(r)                                    Control Agreements. With respect to any
Mortgage Asset or collateral for a Mortgage Asset that is an uncertificated
security (as defined in the UCC), securities entitlement (as defined in the UCC)
or is held in a securities account (as defined in the UCC), the Borrower shall
provide to the Administrative Agent a control agreement, which shall be
acceptable to the Administrative Agent in its discretion and shall be delivered
to the Custodian under the Custodial Agreement, executed by the issuer of the
Mortgage Asset or the collateral for the Mortgage Asset or the related
securities intermediary (as defined in the UCC), as applicable, granting control
(as defined in the UCC) of such Mortgage Asset or collateral for such Mortgage
Asset to the Administrative Agent and providing that, after an Event of Default,
the Administrative agent shall be entitled to notify the issuer or securities
intermediary, as applicable, that such issuer or

 

81

--------------------------------------------------------------------------------


 

securities intermediary shall comply exclusively with the instructions or
entitlement orders (as defined in the UCC), as applicable, of the Administrative
Agent without the consent of the Borrower or any other Person and no longer
follow the instructions or entitlement orders, as applicable, of the Borrower or
any other Person (other than the Administrative Agent).  All of the Borrowers’
right, title and interest in the Mortgage Assets that constitute CMBS Securities
shall be pledged to the Administrative Agent on the applicable Borrowing Date. 
The Borrowers shall deliver to the Custodian on behalf of the Administrative
Agent as agent for the Lenders a complete set of all transfer documents to be
completed by the Administrative Agent as agent for the Lenders and executed
copies of any transfer documents to be completed by the applicable Borrower, in
either case in blank, but in form sufficient to allow transfer and registration
of such Mortgage Assets to the Administrative Agent as agent for the Lenders no
later than the proposed Borrowing Date for the relevant Mortgage Asset, and such
CMBS Securities shall be medallion guaranteed.  All transfers of certificated
securities from the Borrowers to the Administrative Agent as agent for the
Lenders shall be effected by physical delivery to the Custodian of the Mortgage
Assets (duly endorsed by the applicable Borrower, in blank), together with a
stock power executed by the applicable Borrower, in blank.  With respect to
Mortgage Assets that shall be delivered through the DTC or the National Book
Entry System of the Federal Reserve or any similar firm or agency, as
applicable, in book—entry form and credited to or otherwise held in an account,
the Borrowers shall take such actions necessary to provide instruction to the
relevant financial institution, clearing corporation, securities intermediary or
other entity to effect and perfect a legally valid delivery of the relevant
interest granted herein to the Administrative Agent as agent for the Lenders
hereunder to be held in the Securities Account.  Mortgage Assets delivered in
book—entry form shall be under the custody of and held in the name of the
Administrative Agent as agent for the Lenders in the Securities Account.

 

(s)                                  Consents.  Any and all consents, approvals
and waivers applicable to the Collateral shall have been obtained.

 

(t)                                    Custodial Agreement Insurance.  The
Administrative Agent shall be in receipt of the evidence of insurance (if any)
required by Section 9.1 of the Custodial Agreement.

 

(u)                                 Pledge Provisions.  To the extent the
Mortgage Loan Documents for the related Eligible Asset contain notice, cure and
other provisions in favor of a pledgee of the Eligible Asset under a repurchase
or warehouse facility, the applicable Borrower shall provide evidence to the
Administrative Agent that the applicable Borrower has given notice to the
applicable Persons of the Administrative Agent’s interest in such Eligible Asset
and otherwise satisfied any other applicable requirements under such pledgee
provisions so that the Administrative Agent is entitled to receive the benefits
and exercise the rights of a pledgee under the terms of such pledgee provisions
contained in the related Mortgage Loan Documents.

 

(v)                                 Mandatory Prepayments.  There shall be no
mandatory prepayments outstanding or payable but not yet due.

 

(w)                               Notice of Borrowing.  The Administrative Agent
shall have received a Notice of Borrowing with respect to the Loans to be made
on each Borrowing Date, together with all other documents, agreements or
instruments required by Article II.

 

(x)                                   Conveyance from Affiliate.  In connection
with the conveyance of any Mortgage Asset from an Affiliate of a Borrower to a
Borrower prior to the time a Mortgage Asset becomes a Pledged Mortgage Asset
hereunder, the Administrative Agent shall have received (i) evidence of the
filing of UCC financing statements naming the respective Affiliate as debtor and
the

 

82

--------------------------------------------------------------------------------


 

applicable Borrower as secured party and identifying the applicable Mortgage
Asset as collateral, (ii) evidence of the filing a UCC-3 financing statement
assigning the UCC financing statement referenced in clause (i) to the
Administrative Agent, and (iii) a true sale opinion with respect to such
conveyance from an Affiliate of a Borrower to a Borrower, which opinion shall be
acceptable to the Administrative Agent in its discretion.

 

(y)                                 Documents, Reports, Certifications, Etc. 
The Administrative Agent shall have received all such other and further
documents, reports, certifications, approvals and opinions of Counsel as the
Administrative Agent in its discretion shall reasonably require.

 

The failure of any Credit Party, as applicable, to satisfy any of the foregoing
conditions precedent in respect of any Extension of Credit shall, unless such
failure was expressly waived in writing by the Administrative Agent on or prior
to the related Borrowing Date, give rise to a right of the Administrative Agent,
which right may be exercised at any time on the demand of the Administrative
Agent, to rescind the related Extension of Credit and direct the Borrowers to
pay to the Administrative Agent as agent for the Lenders an amount equal to the
outstanding principal amount of such Extension of Credit, accrued interest and
other amounts due in connection therewith during any such time that any of the
foregoing conditions precedent were not satisfied.

 

Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of the request and as of the
date of such Extension of Credit that the conditions set forth in Sections 4.1
and 4.2 have been satisfied.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Each of the Credit Parties hereby covenants and agrees that on the Restatement
Date, and thereafter (a) for so long as this Agreement is in effect, (b) until
the Commitments have terminated, and (c) until no Note remains outstanding and
unpaid and the Obligations and all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full, such Credit Party shall, and
shall cause each of their Subsidiaries (other than in the case of Sections 5.1
or 5.2 hereof), to:

 

Section 5.1                                   Financial Statements.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                  Annual Financial Statements.  As soon as
available, and in any event within ninety (90) days after the end of each fiscal
year of the Borrowers and the Guarantors, the audited (in the case of the
Guarantors) or the signed (in the case of the Borrowers) consolidated balance
sheets of the Borrowers, the Guarantors and their Consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of income
and retained earnings and of cash flows for the Borrowers, the Guarantors and
their Consolidated Subsidiaries for such year, and, in the case of the
Guarantors only, setting forth in each case in comparative form the figures for
the previous year, accompanied by an opinion thereon of independent certified
public accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of the Borrowers, the

 

83

--------------------------------------------------------------------------------


 

Guarantors and their Consolidated Subsidiaries as at the end of, and for, such
fiscal year in accordance with GAAP;

 

(b)                                 Quarterly Financial Statements.  As soon as
available, and in any event within forty-five (45) calendar days after the end
of the first three (3) fiscal quarters of the Borrowers and the Guarantors, the
unaudited consolidated and consolidating balance sheets of the Borrowers, the
Guarantors and their Consolidated Subsidiaries as at the end of such period and
the related unaudited consolidated statements of income and retained earnings
and of cash flows for the Borrowers, the Guarantors and their Consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, accompanied by a certificate of a Responsible Officer, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Borrowers, the Guarantors and their Consolidated
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end adjustments);

 

(c)                                  Obligor Operating Statement and Rent Rolls.
With respect to each Mortgage Asset, if provided to the Borrowers, the
Guarantors or any Servicer or PSA Servicer by any Obligor under any Mortgage
Asset, as soon as available, but in any event not later than forty—five (45)
days after the end of each fiscal quarter of the Borrowers, the operating
statement and rent roll for each Underlying Mortgaged Property; provided,
however, the Administrative Agent reserves the right in its discretion to
request such information on a monthly basis (to be provided no later than
thirty (30) days after the end of each month) but the Borrowers’ failure to
obtain such information shall not be a breach of this covenant provided the
related Mortgage Asset with respect to which information was not provided is
included in the Collateral for less than six (6) months;

 

(d)                                 Obligor Balance Sheet.  With respect to each
Mortgage Asset, if provided to the Borrowers or the Guarantors by any Obligor
under the terms of the Mortgage Loan Documents for a Mortgage Asset, as soon as
available, but in any event not later than thirty (30) days after receipt
thereof, the annual balance sheet with respect to such Obligor; and

 

(e)                                  Securitization Report.  With respect to
each Mortgage Asset, as soon as available but in any event not later than
thirty (30) days after receipt thereof, (A) the related monthly securitization
report, if any, and any other reports delivered under the Pooling and Servicing
Agreements to the Borrowers or the Guarantors, if any, and, (B) within
forty—five (45) days after the end of each quarter, a copy of the standard
monthly exception report (if any), prepared by the Borrowers in the ordinary
course of its business in respect of the related Mortgage Asset or Underlying
Mortgaged Property;

 

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein, provided that any financial statements
delivered with respect to an Obligor under any Mortgage Asset may be delivered
to the Administrative Agent in the form received.

 

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
by Electronic Transmission and if so, shall be deemed to have been delivered on
the date on which the Administrative Agent receives such reports from

 

84

--------------------------------------------------------------------------------


 

the Borrowers through electronic mail; provided that, upon the Administrative
Agent’s request, the Borrowers shall provide paper copies of any documents
required hereby to the Administrative Agent.

 

Section 5.2                                   Certificates; Other Information.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                  [Reserved].

 

(b)                                 Compliance Certificate.  Concurrently with
the delivery of the financial statements referred to in Sections 5.1(a) and
(b) and in connection with the delivery of each Notice of Borrowing and each
Extension of Credit a Compliance Certificate from a Responsible Officer of each
Credit Party, which Compliance Certificate shall, among other things, on a
quarterly basis describe in detail the calculations supporting the Responsible
Officer’s certification of the Borrowers’ and the Guarantors’ compliance with
the Financial Covenants.

 

(c)                                  Updated Schedules.  Concurrently with or
prior to the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, an updated copy of Schedule 3.3 and
Schedule 3.12 if the Borrowers or any of their Subsidiaries have formed or
acquired a new Subsidiary since the Restatement Date or since such Schedule was
last updated, as applicable.

 

(d)                                 [Reserved].

 

(e)                                  Reports. Within thirty (30) days of the end
of each calendar quarter, the Borrowers shall provide the Administrative Agent
with a quarterly report, which report shall include, among other items, a
summary of the Borrowers’ delinquency and loss experience with respect to
Mortgage Assets serviced by the Borrowers, any Servicer, any PSA Servicer or any
designee of the foregoing, the Borrowers’ internal risk rating, the Borrowers’
and any Servicer’s or any PSA Servicer’s surveillance reports on the Mortgage
Assets, and the operating statements, the occupancy status and other property
level information with respect to each Mortgage Asset, (B) within ten (10) days
of receipt thereof by the Borrowers, any Servicer or PSA Servicer, any
remittance reports with respect to the servicing of any Collateral and
(C) promptly, any such additional reports as the Administrative Agent may
reasonably request with respect to the Borrowers, any Servicer or PSA Servicer
servicing the portfolio, or pending originations of Mortgage Assets.

 

(f)                                    Mortgage Asset Data Summary.  No later
than the fifteenth (15th) day of each month, with respect to each Mortgage
Asset, a Mortgage Asset Data Summary, substantially in the form of
Exhibit 5.2(f) (“Mortgage Asset Data Summary”), properly completed.

 

(g)                                 Mortgage Assets.  The Borrowers shall
promptly deliver or cause to be delivered to the Administrative Agent (i) any
report or material notice received by the Borrowers from any Obligor or obligor
under the Collateral promptly following receipt thereof and (ii) any other such
document or information relating to the Collateral as the Administrative Agent
may reasonably request in writing from time to time.

 

(h)                                 Underwriting Package.  Promptly, any
modifications or additions to the items contained in the Underwriting Package.

 

(i)                                     General Information. Promptly, such
additional financial and other information as the Administrative Agent or any
Lender may from time to time reasonably request.

 

85

--------------------------------------------------------------------------------


 

Section 5.3                                   Payment of Taxes and Other
Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its taxes (Federal, state, local and any other Taxes) and
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such Taxes,
obligations and liabilities, except when the amount or validity of any such
Taxes, obligations and liabilities are currently being contested in good faith
by appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.

 

Section 5.4                                   Conduct of Business and
Maintenance of Existence.

 

Continue to engage in business of the similar general type as now conducted by
it on the Restatement Date and preserve, renew and keep in full force and effect
its corporate or other formative existence and good standing, take all action to
maintain all rights, privileges, licenses and franchises necessary, required or
desirable in the normal conduct of its business and to maintain its goodwill and
comply with all Contractual Obligations and Requirements of Law.

 

Section 5.5                                   Maintenance of Property;
Insurance.

 

(a)                                  Keep all material Property useful and
necessary in its business in good working order and condition (ordinary wear and
tear and obsolescence excepted).

 

(b)                                 Maintain with financially sound and
reputable insurance companies liability, casualty, property and business
interruption in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon the
request of the Administrative Agent, full information as to the insurance
carried.

 

Section 5.6                                   Inspection of Property; Books and
Records; Discussions.

 

Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties, financial
conditions and other conditions of the Credit Parties and their Subsidiaries and
Affiliates with officers and employees of the Credit Parties and their
Subsidiaries and Affiliates and with its independent certified public
accountants.

 

Section 5.7                                   Notices.

 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

 

(a)                                  promptly, but in any event within
two (2) Business Days after any Credit Party knows thereof, the occurrence of
any Default or Event of Default;

 

86

--------------------------------------------------------------------------------


 

(b)                                 promptly, (i) any default or event of
default under any Contractual Obligation, Indebtedness or Guarantee Obligation
of any Credit Party which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $250,000 with respect to any Borrower and $1,000,000 with respect to any
Guarantor, or (ii) any material default or event of default (beyond any
applicable notice and cure period) related to any Collateral or Required
Payment;

 

(c)                                  promptly, any litigation, or any
investigation or proceeding known or threatened to any Credit Party
(i) affecting any Credit Party which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or involve a monetary
claim in excess of $250,000 with respect to any Borrower and $1,000,000 with
respect to any Guarantor or involving injunctions or requesting injunctive
relief by or against any Credit Party, (ii) affecting or with respect to this
Agreement, any other Credit Document, any security interest or Lien created
under any Security Document, any Collateral or any Required Payment, or (iii) by
any Governmental Authority relating to the Credit Parties and alleging fraud,
deception or willful misconduct by such Person;

 

(d)                                 promptly upon notice or knowledge thereof,
notice that any eligibility criteria set forth in Schedule 1.1(c) to this
Agreement is or was not satisfied in any material respect any time;

 

(e)                                  of any attachment, judgment, levy or order
exceeding $250,000 with respect to any Borrower and $1,000,000 with respect to
any Guarantor that may be assessed against or threatened against any Credit
Party, or of any Lien or claim asserted against any Collateral, other than
Permitted Liens;

 

(f)                                    [Reserved];

 

(g)                                 promptly, any notice of any violation
received by any Credit Party from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws; and

 

(h)                                 promptly upon notice or knowledge thereof,
notice of any change in NorthStar’s status as a REIT or membership or good
standing on any recognized securities exchange;

 

(i)                                     promptly upon notice or knowledge
thereof, notice of the termination of any Servicer under any Servicing Agreement
relating to any Collateral or of any PSA Servicer under any Pooling and
Servicing Agreement;

 

(j)                                     [Reserved];

 

(k)                                  with respect to any Collateral hereunder,
promptly upon receipt of notice or knowledge that the Underlying Mortgaged
Property has been damaged by waste, fire, earthquake or earth movement, flood,
tornado or other casualty, or otherwise damaged so as to affect materially
adversely the Asset Value of such Collateral;

 

(l)                                     promptly upon notice or knowledge
thereof, provide written notice to the Administrative Agent of any loss or
expected loss in the value of any Collateral, any Required Payment, any Property
or asset of any Credit Party (to the extent that such loss with respect to any
such Property or asset could reasonably be expected to have a Material Adverse
Effect), or any other event or change in circumstances or expected event or
change in circumstances that could reasonably be expected to result (A) in a
default with respect to any Mortgage Asset

 

87

--------------------------------------------------------------------------------


 

included in the Collateral, or (B) in a material decline in value or cash flow
of any Collateral, any Underlying Mortgaged Property for any Collateral, any
Required Payment or any Property or asset of a Credit Party (to the extent that
such event or change with respect to any such Property or asset could reasonably
be expected to have a Material Adverse Effect);

 

(m)                               promptly (and, in any event, within two
(2) Business Days) upon notice or knowledge thereof, provide written notice to
the Administrative Agent if any Mortgage Asset becomes the subject of a
Collateral Default; and

 

(n)                                 promptly, any other development or event
which could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the
Borrowers shall specify that such notice is a Default or Event of Default notice
on the face thereof.

 

Section 5.8                                   Environmental Laws.

 

(a)                                  Except as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect,
comply with, and ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws;

 

(b)                                 Except as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect,
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings; and

 

(c)                                  Defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective employees, agents,
officers and directors and affiliates, from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Credit Parties or any of their Subsidiaries or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor.  The
provisions of this Section shall survive the termination of this Agreement and
the payment in full of the Obligations.

 

Section 5.9                                   Financial Covenants.

 

The Borrowers and the Guarantors, as applicable, shall comply with the following
Financial Covenants:

 

88

--------------------------------------------------------------------------------

 

(a)                                  Maintenance of Liquidity.  For each Test
Period, Northstar Corp shall not permit its unrestricted cash or unrestricted
Cash Equivalents for such Test Period to be less than $15,000,000.

 

(b)                                 Maintenance of Tangible Net Worth.  For each
Test Period, NorthStar Corp shall not permit Northstar Corp’s and its
Consolidated Subsidiaries’ Tangible Net Worth at any time to be less than
$675,000,000.

 

(c)                                  Interest Coverage.  For each Test Period,
the Borrowers shall not permit the ratio of (A) the sum of Consolidated Adjusted
EBITDA for all Borrowers for such Test Period to (B) Interest Expense for all
Borrowers for such Test Period to be less than 1.15 to 1.0.

 

(d)                                 Leverage Ratio.  For each Test Period,
Northstar Corp shall not permit the ratio of (A) Northstar Corp’s and its
Consolidated Subsidiaries’ Adjusted Total Liabilities to (B) Northstar Corp’s
and its Consolidated Subsidiaries’ Adjusted Total Assets to exceed 0.90 to 1.00.

 

Section 5.10                            Additional Credit Parties.

 

(a)                                  Additional Borrowers. To the extent any new
Borrower is approved by the Administrative Agent, in its discretion, the Credit
Parties shall deliver to the Administrative Agent, with respect to each new
Borrower to the extent applicable, substantially the same documentation required
pursuant to Sections 4.1 and 5.12 and such other documents or agreements as the
Administrative Agent may reasonably request, including without limitation a
Borrower Joinder Agreement.

 

(b)                                 Additional Guarantors.  To the extent any
new Guarantor is approved by the Administrative Agent, in its discretion, the
Credit Parties shall deliver to the Administrative Agent, with respect to each
new Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1 and 5.12 and such other documents or
agreements as the Administrative Agent may reasonably request, including without
limitation a Guarantor Joinder Agreement.

 

Section 5.11                            Compliance with Law.

 

(a)                                  Comply with all Requirements of Law
(including Environmental Laws) and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and the Collateral.

 

(b)                                 Comply in all material respects with all
Contractual Obligations, all Indebtedness and all Guarantee Obligations.

 

Section 5.12                            Pledged Assets.

 

With respect to the Collateral, the Credit Parties shall (a) at the
Administrative Agent’s request, take all action necessary to perfect, protect
and more fully evidence the Administrative Agent’s first priority perfected
security interest in the Collateral, including, without limitation,
(i) executing or causing to be executed such instruments, notices or control
agreements as may be necessary or appropriate, and (ii) to the extent that
anyone other than Wachovia is the Administrative Agent, entering into a new
Account Control Agreement and Securities Account Control Agreement, and
(iii) taking all additional action that the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective interests of
the parties to this Agreement and the Credit Documents in such Collateral.  To

 

89

--------------------------------------------------------------------------------


 

the extent any Collateral is created or comes into existence after the
Restatement Date, the Credit Parties shall take such actions as the
Administrative Agent shall require to obtain a first priority perfected security
interest in such Collateral.

 

Section 5.13                            Interest Rate Protection Agreements.

 

Each Credit Party shall perform its duties and obligations under and shall
otherwise maintain any existing Interest Rate Protection Agreements to which it
is a party.

 

Section 5.14                            Control Agreements.

 

The Borrowers shall maintain the Account Control Agreement and the Securities
Account Control Agreement in full force and effect and shall not amend or modify
the Account Control Agreement or the Securities Account Control Agreement or
waive compliance with any provisions thereunder without the prior written
consent of the Administrative Agent.

 

Section 5.15                            Further Assurances.

 

(a)                                  Public/Private Designation.  The Credit
Parties will cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Credit Parties to the Administrative Agent and Lenders (collectively,
“Information Materials”) pursuant to this Article V or the other Credit
Documents and will designate Information Materials (i) that are either available
to the public or not material with respect to the Credit Parties and their
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws as “Public Information” and (ii) that are not
Public Information as “Private Information”.

 

(b)                                 Additional Information.  The Credit Parties
shall provide such information regarding the operations, business affairs and
financial condition of the Credit Parties or any of their Subsidiaries or
Affiliates as the Administrative Agent or any Lender may reasonably request.

 

(c)                                  Visits and Inspections.  The Credit Parties
shall permit representatives of the Administrative Agent or any Lender, from
time to time upon prior reasonable notice and at such times during normal
business hours, to visit and inspect its Properties; inspect, audit and make
extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects. 
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at any time
without advance notice.

 

(d)                                 Intercreditor Agreement.  The Credit Parties
shall acknowledge and agree to the Intercreditor Agreement to the extent the
Administrative Agent deems that such Intercreditor Agreement is necessary.

 

Section 5.16                            Performance and Compliance with
Collateral.

 

The Credit Parties shall, at their expense, timely and fully perform and comply
(and shall cause their Consolidated Subsidiaries to timely and fully perform and
comply) with all provisions, covenants

 

90

--------------------------------------------------------------------------------


 

and other promises required to be observed by them under the Collateral and all
other agreements related to such Collateral.

 

Section 5.17                            Delivery of Income and Required
Payments.

 

The Credit Parties shall deposit, and shall cause the other Credit Parties, each
of their Subsidiaries and all other Persons to deposit, all Income, Required
Payments and other amounts payable to the Borrowers in respect of the Collateral
or payable to any Credit Party or Subsidiary or Affiliate in respect of any
Required Payment into the Collection Account within two (2) Business Days of
such Person’s receipt thereof.  The Borrowers shall deposit, or cause to be
deposited, into the Collection Account, on or before the date required by the
Credit Documents, all other amounts required by the terms of the Credit
Documents.  The Credit Parties shall provide the Administrative Agent with fully
executed copies of all Irrevocable Instructions required by this Agreement.  The
Credit Parties shall take steps necessary to enforce such Irrevocable
Instructions and shall immediately inform the Administrative Agent of, and
rectify any default, breach, failure or unwillingness to perform thereunder, any
dispute or controversy in connection therewith or any other matter that may,
could or will result in payments not being made as contemplated under the terms
of such Irrevocable Instructions.  The Credit Parties shall not, and shall not
permit any Credit Party or any Subsidiary or Affiliate to, modify or revoke or
permit any modifications or revocations of the Irrevocable Instructions without
the Administrative Agent’s prior written consent in its discretion.  The
Borrowers shall deliver such other Irrevocable Instructions as the
Administrative Agent may require in its discretion.  All distributions from the
Collection Account and the Securities Account shall be made solely in accordance
with the terms, provisions and conditions of this Agreement, the Account Control
Agreement and the Securities Account Control Agreement.

 

Section 5.18                            Exceptions.

 

The Borrowers shall promptly correct any and all Exceptions set forth on any
Asset Schedule and Exception Report.

 

Section 5.19                            Distributions in Respect of Collateral.

 

If the Credit Parties or any Subsidiary or Affiliate shall receive any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Collateral, or otherwise in respect thereof, the Credit Parties shall
accept the same as the Administrative Agent’s agent, hold the same in trust for
the Administrative Agent and deliver the same forthwith to the Administrative
Agent (or its designee) in the exact form received, together with duly executed
instruments of transfer, assignments in blank, executed and undated stock powers
in blank and such other documentation as the Administrative Agent shall
reasonably request.  If any sums of money or property are paid or distributed in
respect of the Collateral (other than the Obligor Reserve Payments) and received
by any Credit Party or any Subsidiary or Affiliate, the Credit Parties shall
promptly pay or deliver, or caused to be paid or delivered, such money or
property to the Administrative Agent and, until such money or property is so
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent, segregated from other funds of the Credit
Parties, their Subsidiaries and Affiliates and other Persons.

 

Section 5.20                            REIT Status.

 

Subject to Section 6.4 hereof, NorthStar Corp shall remain listed on a
nationally recognized securities exchange in good standing.  NorthStar Corp may
change its status as a REIT provided it remains in compliance with the Financial
Covenants in all respects.

 

91

--------------------------------------------------------------------------------


 

Section 5.21                            Issuances.

 

Other than under the Reindeer Facility and subject to Section 2.5(b), with
respect to each Debt Issuance or Equity Issuance engaged in by Northstar Corp,
Northstar Corp shall (a) not transfer or grant any Lien or encumbrance on its
rights to the Net Cash Proceeds Payments (other than Permitted Liens),
(b) execute and comply and cause all other Persons to execute and comply with
Irrevocable Instructions to require the Net Cash Proceeds Payments to be paid
directly to the Collection Account and not to any Credit Party, any Subsidiary
or Affiliate or any other Person, (c) provide the Administrative Agent with all
public documents related to such Debt Issuance or Equity Issuance, (d) enforce
its rights to the Net Cash Proceeds Payments and (e) immediately notify the
Administrative Agent in writing of any provision of this covenant is not
satisfied or is breached in any respect.

 

Section 5.22                            Remittance of Prepayments.

 

The Borrowers shall remit or cause to be remitted to the Administrative Agent,
with sufficient detail, via Electronic Transmission, to enable the
Administrative Agent to appropriately identify the Collateral to which any
amount remitted applies, all full or partial principal prepayments (regardless
of the source of repayment) on any Collateral that a Borrower, a Servicer or a
PSA Servicer has received or that have been deposited into the Collection
Account no later than three (3) Business Days following the date such prepayment
was received or deposited.

 

Section 5.23                            Escrow Imbalance.

 

The Borrowers shall (to the extent it is acting as a servicer) or shall cause
the Servicer to, no later than five (5) Business Days after learning (from any
source) of any material imbalance in any reserve or escrow account related to
any Collateral, fully and completely correct and eliminate such imbalance,
including, without limitation, depositing its own funds into such account to
eliminate any overdraw or deficit, to the extent required by the applicable
Servicing Agreement (in the case of a Servicer).

 

Section 5.24                            Separateness.

 

Notwithstanding any term contained in this Agreement or the other Credit
Documents to the contrary, each Borrower shall (a) own no assets, and shall not
engage in any business, other than the assets and transactions specifically
contemplated by this Agreement and the Credit Documents; (b) not incur any
Indebtedness or obligation, secured or unsecured, direct or indirect, absolute
or contingent (including guaranteeing any obligation), other than (i) pursuant
hereto and under the agreements and documents evidencing, securing or in any
other way related to the Mortgage Assets and the related Collateral,
(ii) customary representations, warranties, indemnities and other agreements in
connection with the origination, acquisition, servicing, collection,
enforcement, financing, participation, securitization, sale or other disposition
of the Mortgage Assets, and (iii) obligations under zoning and other
governmental regulations, rules, prohibitions and ordinances and proposed
restrictions, covenants, conditions, limitations, easements, rights—of—way and
other matters existing of public record or proposed to be recorded or filed in
the future governing or affecting mortgaged real Property or that may otherwise
require the consent of or joinder by a mortgagee; (c) not make any loans or
advances to any Affiliate other than loans to a Guarantor which are disclosed in
writing to and approved in writing by the Administrative Agent, and shall not
acquire obligations or securities of its Affiliates; (iv) pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
only from its own assets; (d) comply with the provisions of its Authority
Documents; (vi) do all things necessary to observe organizational formalities
and to preserve its existence, and will not amend, modify or otherwise change
its Authority Documents without the consent of the Administrative Agent;
(e) maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates (except that such

 

92

--------------------------------------------------------------------------------


 

financial statements may be consolidated to the extent consolidation is required
under the GAAP consistently applied or as a matter of the Requirements of Law)
and file its own tax returns (except to the extent consolidation is required or
permitted under Requirements of Law); (f) be, and at all times will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, and
shall not identify itself or any of its Affiliates as a division of the other;
(g) maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations; (h) not engage in or suffer any change of ownership,
dissolution, winding up, liquidation, consolidation or merger in whole or in
part; (i) not commingle its funds or other assets with those of any Affiliate or
any other Person; (j) maintain its accounts separate from those of any Affiliate
or any other Person; (k) shall not hold itself out to be responsible for the
debts or obligations of any other Person; (l) shall not, without the vote of its
Independent Director, (i) file or consent to the filing of any Insolvency
Proceeding with respect to itself, institute any proceedings under any
applicable Insolvency Law or otherwise seek any relief under any Requirements of
Law relating to the relief from debts or the protection of debtors generally
with respect to itself, (ii) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for itself or a substantial portion of its properties, or (iii) make any
assignment for the benefit of it’s creditors; (m) shall have at all times at
least one (1) Independent Director (or such greater number as required by the
Administrative Agent or the Rating Agencies); (n) shall maintain an arm’s length
relationship with its Affiliates; (o) maintain a sufficient number of employees
in light of contemplated business operations; (p) use separate stationary,
invoices and checks; and (q) allocate fairly and reasonably any overhead for
shared office space.

 

Section 5.25                            Preferred Equity Interests.

 

The Borrowers shall or shall cause each Preferred Equity Grantor to preserve and
maintain its legal and valid existence, rights, franchises, privileges and good
standing in the jurisdiction of its formation and will qualify and remain
qualified in good standing in each other jurisdiction where, due to the nature
of its business or Property, such qualification is necessary.  The Borrowers
shall provide evidence to the Administrative Agent, upon request, of the
Preferred Equity Grantor’s compliance with the requirements of this subsection.

 

Section 5.26                            Registration of Securities.

 

In the case of any Pledged Mortgage Asset not physically delivered to the
Administrative Agent as agent for the Lenders (or the Custodian on its behalf)
unless otherwise consented to by the Administrative Agent, the Borrowers shall
maintain, or cause to be maintained, each of the Securities (as defined in the
UCC) with either DTC or with the National Book Entry System of the Federal
Reserve, DTC or any similar firm or agency, as applicable, in the name of the
Administrative Agent as agent for the Lenders.

 

Section 5.27                            Termination of Securities Account.

 

Upon the Borrowers’ receipt of notice from any securities intermediary (as
defined in the UCC) of its intent to terminate any securities account (as
defined in the UCC) of the Borrowers held by such securities intermediary and
relating to a Pledged Mortgage Asset or collateral for a Pledged Mortgage Asset,
prior to the termination of such securities account the collateral in such
account (a) shall be transferred to a new securities account, upon the request
of the Administrative Agent, which shall be subject to an executed control
agreement as provided in Section 5.12 of this Agreement or (b) transferred to an
account held by the Administrative Agent as agent for the Lenders in which such
collateral will be

 

93

--------------------------------------------------------------------------------


 

held until a new securities account is established with an executed control
agreement acceptable to the Administrative Agent in its discretion.

 

Section 5.28                            Independent Director.

 

The Borrowers and the Guarantors shall provide the Administrative Agent at least
ten (10) Business Days prior written notice of its removal or replacement of any
Independent Director appointed with respect to any Borrower.  The Borrowers and
the Guarantors shall provide the Administrative Agent a copy of the executed
agreement with respect to the appointment of any such Independent Director.  The
identity and contact information for such Independent Director is set forth on
Schedule 5.28 attached hereto, as such information may be updated from time to
time by written notice to the Administrative Agent.

 

Section 5.29                            Main Treasury Bank.

 

No later than ninety (90) days following the Restatement Date, each Guarantor
shall establish a deposit account with Wells Fargo Bank, National Association
(each such account, a “Main Treasury Account”, which account each Guarantor
shall use as its main treasury bank and in which each Guarantor shall maintain
on deposit more cash than is maintained in any other bank at which such
Guarantor maintains an account.

 

Section 5.30                            Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Each of the Credit Parties hereby covenants and agrees that on the Restatement
Date, and thereafter (a) for so long as this Agreement is in effect, (b) until
the Commitments have terminated, (c) until no Note remains outstanding and
unpaid and the Obligations and all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full, that:

 

Section 6.1                                   Indebtedness.

 

The Borrowers shall not create, incur, assume or suffer to exist any
Indebtedness (including, but not limited to, any credit or repurchase facility),
Guarantee Obligation or Contractual Obligation of the Borrowers, except
Indebtedness, Guarantee Obligations and Contractual Obligations of the Borrowers
permitted under this Agreement.

 

Section 6.2                                   Liens.

 

The Credit Parties and the Subsidiaries and Affiliates shall not sell, pledge,
assign or transfer to any other Person, or grant, create, incur, assume, suffer
or permit to exist any Lien on all or any portion of the Collateral or the
Required Payments, other than Permitted Liens, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Credit Parties and the
Subsidiaries and Affiliates

 

94

--------------------------------------------------------------------------------


 

shall not sell, pledge, assign or suffer to exist any Lien, or any circumstance
which, if adversely determined, would be reasonably likely to give rise to a
Lien, on its interest, if any, hereunder or under the other Credit Documents. 
Immediately upon notice to any Credit Party of a Lien or any circumstance which,
if adversely determined would be reasonably likely to give rise to a Lien (other
than in favor of the Administrative Agent or created by or through the
Administrative Agent), on all or any portion of the Collateral or the Required
Payments, the Borrowers shall notify the Administrative Agent and the Borrowers
shall further defend the Collateral and the Required Payments against, and will
take such other action as is necessary to remove, any Lien or claim on or to the
Collateral or the Required Payments (other than any Permitted Liens created
under this Agreement and the Credit Documents), and the Borrowers shall defend
the right, title and interest of the Credit Parties and their Subsidiaries and
Affiliates in and to any of the Collateral and the Required Payments against the
claims and demands of all Persons whomsoever.  Notwithstanding the foregoing, if
a Credit Party or any Subsidiary or Affiliate shall grant a Lien on any of the
Collateral or Required Payments in violation of this Section, then it shall be
deemed to have simultaneously granted an equal and ratable Lien on any such
Collateral or Required Payments in favor of the Administrative Agent for the
ratable benefit of the Lenders to the extent such Lien has not already been
granted to the Administrative Agent.

 

Section 6.3                                   Nature of Business.

 

No Borrower will alter the character of its business in any material respect
from that conducted as of the Restatement Date.  The Borrowers shall not engage
in any activity other than activities specifically permitted by this Agreement,
including, but not limited to, investment in mortgage loans, mezzanine loans,
participations, preferred equity and other real estate related assets and the
purchasing, financing and holding of commercial mortgage-backed securities and
activities incident thereto.

 

Section 6.4                                   Consolidation, Merger, Sale or
Purchase of Assets, etc.

 

(a)                                  Neither the Borrowers nor the Guarantors
shall enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, however,
that the Borrowers or the Guarantors may merge or consolidate with (i) any
wholly owned Subsidiary of such Person, or (ii) any other Person if (A) a
Borrower or a Guarantor is the surviving corporation or (B) if the surviving
entity is not in the Administrative Agent’s reasonable opinion materially weaker
in its financial condition (in the aggregate) than the prior entities pre—merger
or pre—consolidation; provided, that, (x) if after giving effect thereto, no
Event of Default would exist hereunder, and (y) the new entity (if any) assumes
the obligations, liabilities and Indebtedness under the Credit Documents, if
applicable, and the Interest Rate Protection Agreements.

 

(b)                                 Neither the Borrowers nor the Guarantors
shall permit a Person or two or more Persons acting in concert to acquire a
“beneficial ownership”, directly or indirectly, of, or acquire by contract or
otherwise, or shall have entered into a contract or arrangement that upon
consummation, will result in its or their acquisition of or control over the
Voting Interests of a Borrower or a Guarantor (or other securities convertible
into such Voting Interests) representing more than 50% of the combined voting
power of all Voting Interests of any Borrower or any Guarantor unless if after
giving effect thereto, no Event of Default would exist hereunder and the
purchaser is not in the Administrative Agent’s reasonable opinion materially
weaker in its financial condition (in the aggregate) than (i) the prior owner or
(ii) such Borrower or Guarantor, as applicable.

 

95

--------------------------------------------------------------------------------


 

Section 6.5                                   Warrant Agreements.

 

Northstar Corp shall not redeem or cancel any shares of  capital stock or take
any other action with respect to its capital stock if such act would cause
Wachovia, upon the exercise of the Warrant Agreements, to own in excess of five
percent (5.00%) of the capital stock of Northstar Corp.

 

Section 6.6                                   Transactions with Affiliates.

 

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person that is not an officer,
director, shareholder or Affiliate.

 

Section 6.7                                   Ownership of Subsidiaries;
Restrictions.

 

The Borrowers shall not create, form or permit to exist any Subsidiary prior to
the later of (i) the Maturity Date (as it may be extended in accordance with
this Agreement) and (ii) the indefeasible payment in full of the Obligations.

 

Section 6.8                                   Corporate Changes; Material
Contracts.

 

No Credit Party will (a) change its fiscal year, (b) amend, modify or change its
Authority Documents in any respect that would impact, impair or affect the
Collateral or any Required Payment or is otherwise adverse to the interests of
the Lenders without the prior written consent of the Administrative Agent;
provided that no Credit Party shall (i)  alter its legal existence or
(iii) change its registered legal name, without providing thirty (30) days prior
written notice to the Administrative Agent and without filing (or confirming
that the Administrative Agent has filed) such financing statements and
amendments to any previously filed financing statements as the Administrative
Agent may require, (c) amend, modify, cancel or terminate or fail to renew or
extend or permit the amendment, modification, cancellation or termination of any
of its material contracts in any respect materially adverse to the interests of
the Lenders without the prior written consent of the Administrative Agent,
(d) change its state of incorporation, organization or formation without the
consent of the Administrative Agent or have more than one state of
incorporation, organization or formation or (e) change its accounting method
(except in accordance with GAAP) in any manner adverse to the interests of the
Lenders without the prior written consent of the Required Lenders.

 

Section 6.9                                   [Reserved].

 

Section 6.10                            Restricted Payments.

 

Except as otherwise required or permitted by the Credit Documents, no Credit
Party shall declare or make any payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Equity Interest of any Credit Party
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Property or in
obligations of any Credit Party, except that a Credit Party may declare and pay
dividends in accordance with its respective Authority Documents and purchase or
redeem Equity Interests of any Credit Party, and without restriction as to
amount, so long as, in the case of the Credit Party, (a) no Default or Event of
Default shall have occurred, (b) no mandatory prepayment obligation is due and
payable, (c) no mandatory prepayment obligation required pursuant to
Section 2.5(b) with respect to any Revolving Loan is due but not yet payable,
and (d) the distribution of

 

96

--------------------------------------------------------------------------------


 

such funds will not violate any Financial Covenant.  Notwithstanding the
preceding sentence and irrespective of the occurrence of the events described in
clauses (a), (b) or (c) of the immediately preceding sentence, the Guarantors
may at all times pay dividends either (i) as required by Requirement of Law to
maintain its REIT status and/or (ii) to its preferred equity holders.

 

Section 6.11                            [Reserved].

 

Section 6.12                            No Further Negative Pledges.

 

None of the Borrowers shall grant, allow or enter into any agreement or
arrangement with any Person that prohibits or restricts, or purports to prohibit
or restrict, the granting of any Lien or other encumbrance on any of the assets
or Properties of the Borrowers; provided, however, that the foregoing shall not
apply to (i) the negative pledge contained in Section 6.18, (ii) Indebtedness
identified on Schedule 6.1(b) or (iii) any other negative pledge or grant of any
Lien or other encumbrance approved by the Administrative Agent in its
discretion.

 

Section 6.13                            Collateral Not to be Evidenced by
Instruments.

 

No Credit Party shall take any action to cause all or any portion of the
Collateral that is not, as of the applicable Borrowing Date, evidenced by an
Instrument to be so evidenced except, with the Administrative Agent’s consent,
in connection with the enforcement or collection of such Collateral.

 

Section 6.14                            Deposits.

 

The Credit Parties will not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to the Collection Account or Securities Account
cash or cash proceeds other than (i) in the case of the Collection Account,
Income in respect of Collateral, Cash Collateral and other payments required to
be deposited therein under the Credit Documents, and (ii) in the case of the
Securities Account, the CMBS Securities that are Mortgage Assets and other
Collateral related thereto (except those CMBS Securities that are certificated
securities within the meaning of Article 8 of the UCC).

 

Section 6.15                            Servicing Agreements.

 

The Credit Parties will not materially amend, modify, waive or terminate any
provision of any Servicing Agreement or Pooling and Servicing Agreement without
the prior written consent of the Administrative Agent.  Notwithstanding the
foregoing, but subject to the Administrative Agent’s rights under Article IX,
the Borrowers shall have the right to terminate any of the foregoing upon the
occurrence of a material default (beyond any applicable notice and cure period)
of the other party thereto.

 

Section 6.16                            Extension or Amendment of Collateral.

 

Except as provided in Section 9.7, the Borrowers will not extend, amend, waive
or otherwise modify, or permit any Servicer or PSA Servicer (except as provided
in a Pooling and Servicing Agreement) to extend, amend, waive or otherwise
modify the material terms of any Collateral or the Mortgage Loan Documents
related thereto or to exercise the material rights of a holder of said
Collateral, provided that the foregoing shall not prohibit the Borrowers, a
Servicer or a PSA Servicer from permitting, prior to a default thereunder, any
Obligor to exercise an extension option contained in any Mortgage Loan
Documents.  Unless otherwise agreed to by the Administrative Agent in its
discretion, the Borrowers, the Servicers and the PSA Servicers (except as
provided in a Pooling and Servicing Agreement) shall have no right to waive,
amend, modify or alter the material terms of any Collateral or

 

97

--------------------------------------------------------------------------------


 

the related Mortgage Loan Documents thereto or otherwise exercise any material
right of the holder of any Collateral.

 

Section 6.17                            Additional Covenants.

 

In the event that (i) any Credit Party or any Consolidated Subsidiary of a
Credit Party shall incur any additional secured Indebtedness on or after the
Restatement Date, or amend the documentation for any secured Indebtedness of a
Credit Party or any Consolidated Subsidiary of a Credit Party outstanding on or
after the Restatement Date, and (ii) such secured Indebtedness either requires
or incorporates additional covenants, or amends any covenants, of any Credit
Party or any Consolidated Subsidiary of a Credit Party that (A) are the same as
or similar to the Financial Covenants  or (B) require repayment of any such
secured Indebtedness from any Equity Issuance, any Debt Issuance, any sale of
any non-cash consideration received in connection with an Equity Issuance or
Debt Issuance or any disposition of collateral not pledged in connection with
such other secured Indebtedness facility by any Credit Party or any Consolidated
Subsidiary of a Credit Party in such a way as to make any covenant or repayment
referred to in clauses (A) or (B) above (the “Additional Covenants”) more
restrictive than provided for in the Credit Documents, the Credit Parties shall
promptly (but in no event later than ten (10) Business Days thereafter) notify
the Administrative Agent and each Lender in writing of such occurrence.  If
the Administrative Agent so elects within twenty (20) Business Days following
receipt of such notice, then such Additional Covenants shall automatically be
incorporated by reference into the Credit Documents without the need for further
action by any party whatsoever.  Thereupon, the Administrative Agent and each
Lender shall have a separate and independent right to enforce such Additional
Covenants.  The Administrative Agent may also elect to amend the Credit
Documents to incorporate such Additional Covenants.  The Credit Parties agree to
cooperate in executing such amendments to the Credit Documents as the
Administrative Agent may require in its reasonable discretion.  For the purposes
of this Section, (x) the term Credit Parties shall include NRFC SUB-REIT Corp.
and (y) the term Consolidated Subsidiaries shall not include: (1) Northstar
Corp’s Wakefield venture and entities directly related to such venture,
(2) NorthStar Real Estate Income Trust, Inc. and its Subsidiaries, NorthStar
Income Opportunity REIT I, Inc. and its Subsidiaries and any other public
entities that may be part of Northstar Corp’s non-listed REIT initiative,
(3) NorthStar Real Estate Securities Opportunity Master Fund, L.P. and its
Subsidiaries, and (4) any other entities that may in the future be managed by
Northstar Corp or its Affiliates that are not majority owned, directly or
indirectly, by Northstar Corp.

 

Section 6.18                            No Future Liens.

 

No Credit Party shall grant or permit, or suffer to be granted or permitted, any
Lien on, or any encumbrances upon any Collateral and any Required Payment, in
favor of any Person, other than Liens in favor of the Administrative Agent and
the Lenders.

 

Section 6.19                            Senior and Pari Passu Interests.

 

Unless agreed to by the Administrative Agent in its reasonable discretion, no
Credit Party shall acquire or maintain any right or interest in any Mortgage
Asset (or, directly or indirectly, the Underlying Mortgaged Property with
respect thereto) that is senior to or pari passu with the rights and interests
of the Administrative Agent therein under this Agreement and the Credit
Documents unless such interest is also part of the Collateral; provided that the
foregoing negative covenant shall not apply to CMBS Securities; provided,
further, that the Administrative Agent consents to any senior or pari passu
interest held by any Credit Party or Affiliate thereof as of the Restatement
Date.

 

98

--------------------------------------------------------------------------------

 


SECTION 6.20                            PORTFOLIO ASSETS.


 

To the extent the Administrative Agent acquires a pledge of multiple Mortgage
Assets as a part of a portfolio or package, the Borrowers shall not repay or
obtain the release of any Lien on less than all such Collateral without repaying
all Loans related to all such Collateral included in the portfolio or package,
unless the Administrative Agent otherwise consents in its discretion.

 


SECTION 6.21                            INCONSISTENT AGREEMENTS.

 

The Credit Parties shall not directly or indirectly, enter into any agreement
containing any provision that would be violated or breached by any transaction,
Loan or pledge of Collateral under the Credit Documents or by the performance by
any Credit Party of its duties, covenants or obligations under any Credit
Document.

 


SECTION 6.22                            PREFERRED EQUITY INTERESTS.


 

The Borrowers shall not permit any Equity Interest that is the subject of a
Preferred Equity Interest to consist of an interest in an entity other than a
partnership or limited liability company and, with respect to such limited
partnership and limited liability company interests, shall not permit any such
interest to:  (a) be dealt in or traded on a securities exchange or in a
securities market or (b) be held in a Securities Account.  The Borrowers shall
execute and deliver, or cause to be executed or delivered, to the Administrative
Agent as agent for the Lenders (or the Custodian on its behalf) such agreements,
documents and instruments as the Administrative Agent may reasonably require to
perfect its security interest in any such Equity Interest.

 


SECTION 6.23                            ERISA.


 

Each of the Credit Parties will not without the prior approval of the
Administrative Agent, establish or maintain any Plan, nor take any action that
would (i) cause it to fail to qualify as an Operating Company or (ii) cause it
to fail to otherwise meet an exception under the Plan Asset Regulations which
would prevent the assets of such Person from being subject to Title I of ERISA
or Section 4975 of the Code.

 


ARTICLE VII


 


EVENTS OF DEFAULT


 


SECTION 7.1                                   EVENTS OF DEFAULT.


 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)                                  Payment.  (i) The Borrowers shall fail to
pay any principal or interest on any Loan or Note when due (whether at maturity,
by reason of mandatory or optional prepayment, by reason of acceleration or
otherwise) in accordance with the terms hereof or thereof; or (ii) the Borrowers
shall fail to pay any fee or other amount payable hereunder or under the Credit
Documents when due (whether at maturity, by reason of mandatory or optional
prepayment, by reason of acceleration or otherwise) in accordance with the terms
hereof and such failure shall continue unremedied for two (2) Business Days
after written notice from the Administrative Agent; or (iii) or any Guarantor
shall fail to pay on the Guaranty in respect of any of the

 

99

--------------------------------------------------------------------------------


 

foregoing or in respect of any other Obligations under the Credit Documents
(after giving effect to the grace period in clause (ii) above; or (iv) any other
Credit Party shall fail to pay any amounts owed by it under the Credit Documents
to which it is a party (after giving effect to the grace period in clause
(ii) above); or

 

(b)                                 Misrepresentation.  Any representation or
warranty made or deemed made herein, in the Security Documents or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement or the Credit Documents (in each case other than the eligibility
criteria contained in Schedule 1.1(c) to this Agreement unless any Borrower
shall have affirmed or confirmed any such eligibility criteria with actual
knowledge that it was not satisfied in any material respect) shall prove to have
been incorrect, false or misleading on or as of the date made or deemed made and
continues to be unremedied for a period of twenty (20) Business Days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Credit Parties by
the Administrative Agent, and (ii) the date on which the Credit Parties become
aware thereof; or

 

(c)                                  Covenant Default.  (i) Any Credit Party
shall fail to perform, comply with or observe any term, covenant or agreement
applicable to it contained in Sections 5.9 or 6.4; or (ii) any Credit Party
shall fail to comply with any other covenant contained in this Agreement or the
other Credit Documents or any other agreement, document or instrument among any
Credit Party, the Administrative Agent and the Lenders or executed by any Credit
Party in favor of the Administrative Agent or the Lenders (other than as
described in Sections 7.1(a) or 7.1(c)(i) above), and such breach or failure to
comply is not cured within twenty (20) days after the earlier to occur of
(i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Credit Parties by the Administrative
Agent, and (ii) the date on which the Credit Parties become aware thereof
(provided, however, in the case of a failure which is capable of cure but cannot
reasonably be cured within such twenty (20) day period (other than the payment
of money), and provided the Credit Parties shall have timely commenced to cure
such failure within such twenty (20) day period (with evidence of same delivered
to the Administrative Agent) and thereafter diligently and expeditiously
proceeds to cure the same, such twenty (20) day period shall be extended for an
additional twenty (20) day period); or

 

(d)                                 Indebtedness Cross-Default. (A) No Borrower,
the Guarantor or Pledgor shall have defaulted in any payment due with respect to
any material Indebtedness in excess of (1) $5,000,000 in the case of a Guarantor
or a Pledgor and (2) $1,000,000 in the case of any Borrower (in each case
including, without limitation, recourse debt), any Guarantee Obligations or any
material Contractual Obligation in excess of $5,000,000 in the case of a
Guarantor or a Pledgor, and $1,000,000 in the case of any Borrower, to which a
Borrower, Guarantor or Pledgor as applicable, is a party, or a default or an
event or condition shall have occurred that would permit acceleration of any of
the foregoing whether or not such event or condition has been waived, (B) no
Borrower, Guarantor or Pledgor shall be in default of any monetary obligation
with respect to any Credit Party—Related Obligation or (C) no Borrower,
Guarantor or Pledgor shall be in default with respect to any obligation under
the Interest Rate Protection Agreements; or

 

(e)                                  Key Manager.  Three or more of David
Hamamoto, Daniel Gilbert, Andrew Richardson or Al Tylis resigns, are removed or
otherwise no longer serve in their respective offices as an officer or director
of Northstar Corp or an Affiliate; or

 

100

--------------------------------------------------------------------------------


 

(f)                                    Bankruptcy Default.  (i) A Credit Party
shall commence any case, proceeding or other action (A) under any existing or
future Requirements of Law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against a Credit Party any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) a
Credit Party shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) a Credit Party shall generally not, or shall be
unable to, or shall admit in writing their inability to, pay its debts as they
become due; or

 

(g)                                 Judgment Default.  One or more final
non-appealable judgments or decrees shall be entered against a Credit Party
involving in the aggregate a liability (to the extent not covered by insurance)
of $1,000,000 or more with respect to any Borrower or $5,000,000 or more with
respect to any Guarantor or Pledgor and all such judgments or decrees shall not
have been paid and satisfied, vacated, discharged, stayed or bonded pending
appeal within thirty (30) Business Days from the entry thereof; or

 

(h)                                 ERISA Default.  A Credit Party or an ERISA
Affiliate shall engage in a non—exempt prohibited transaction (as defined in
Section 406 of ERISA or Section 4975 of the Code); or

 

(i)                                     Bi-Annual Principal Reduction.  The
Borrowers shall fail to comply with any Bi-Annual Principal Reduction on or
before the dates described in the definition of Bi-Annual Principal Reduction
and such failure is not cured within three (3) Business Days; or

 

(j)                                     Invalidity of Credit Documents.  (i) Any
Credit Document, or any Lien or security interest granted thereunder, shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective, be declared null and void, cease to be in full force and effect or
cease to be the legally valid, binding and/or enforceable obligation of any
Credit Party, as applicable, (ii) any Credit Party or any other Person shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Credit Document or any Lien or security
interest thereunder or deny or disaffirm such Person’s obligations under any
Credit Document, (iii) the Liens contemplated under the Credit Documents shall
cease or fail to be first priority perfected Liens on any Collateral in favor of
the Administrative Agent or shall be Liens in favor of any Person other than the
Administrative Agent, (iv) any Credit Party shall grant, or permit or suffer to
exist, any Lien on any Collateral except Permitted Liens, or (v) any Credit
Party or any Subsidiary or Affiliate of the foregoing shall grant, or permit or
suffer to exist, any Lien on any Required Payment; or

 

(k)                                  [Reserved]

 

101

--------------------------------------------------------------------------------


 

(l)                                     Equity Ownership.  The Pledgor shall
cease to own directly 100% of the issued and outstanding Equity Interests of
each of the Borrowers; or

 

(m)                               40 Act.  Any Credit Party shall become
required to register as an “investment company” within the meaning of the 40 Act
or the arrangements contemplated by the Credit Documents shall require
registration as an “investment company” within the meaning of the 40 Act; or

 

(n)                                 Material Adverse Effect.  There shall exist
any event or occurrence set forth in clause (a), (b), (c) or (d) in the
definition of Material Adverse Effect; or

 

(o)                                 [Reserved]

 

(p)                                 [Reserved]

 

(q)                                 Irrevocable Instructions.  Any Credit
Party’s failure to deliver any Irrevocable Instruction required under this
Agreement or any Person’s attempt to disavow, revoke or act contrary to, the
failure of any Person to abide by or perform, or any Credit Party’s failure to
enforce, the terms of any Irrevocable Instruction; or

 

(r)                                    Solvency.  Any Credit Party is not
Solvent or shall admit its inability to, or its intentions not to, perform its
obligations, covenants, duties or agreements under any Credit Document, any
Obligation or any Credit Party-Related Document; or

 

(s)                                  [Reserved].

 

(t)                                    Commitment.  The aggregate principal
amount of all Revolving Loans outstanding on any day exceeds the Revolving
Commitment and the same continues unremedied for two (2) Business Days after
notice from the Administrative Agent; provided, however, during the period of
time that such event remains unremedied, no additional Revolving Loans will be
made under this Agreement; or

 

(u)                                 Servicer Default.    A Servicer Default
occurs and is continuing; or

 

(v)                                 Income.  Any Credit Party’s, any Servicer’s
or any PSA Servicer’s failure to deposit to the Collection Account all Income
and other Cash Collateral as required by this Agreement or the failure of the
Borrowers to deposit or credit to the Securities Account any uncertificated CMBS
Security and related Collateral required to be deposited or credited to such
account; or

 

(w)                               Consent.  Any Credit Party engages in any
conduct or action where the Administrative Agent’s and/or any Lender’s prior
written consent is required by the terms of this Agreement or the other Credit
Documents and any Credit Party fails to obtain such consent; or

 

(x)                                   [Reserved].

 

(y)                                 Other Defaults.  Any event or occurrence
under this Agreement or any of the other Credit Documents that, by the express
terms of this Agreement or the other Credit Documents, is deemed to constitute
an Event of Default after giving effect to the applicable notice and/or cure
periods.

 

102

--------------------------------------------------------------------------------


 

In making a determination as to whether an Event of Default has occurred, the
Administrative Agent and the Lenders shall be entitled to rely on reports
published or broadcast by media sources believed by the Administrative Agent
and/or any Lender to be generally reliable and on information provided to it by
any other sources believed by it to be generally reliable, provided that the
Administrative Agent and/or the Lender reasonably and in good faith believes
such information to be accurate and has taken such steps as may be reasonable in
the circumstances to attempt to verify such information.  Notwithstanding
anything contained in the Credit Documents to the contrary, unless waived by the
Administrative Agent in its discretion, neither the Credit Parties nor any other
Person shall be permitted to cure an Event of Default after the acceleration of
any of the Obligations.

 


SECTION 7.2                                   ACCELERATION; REMEDIES.


 

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event of Default,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all Obligations and other amounts under the
Credit Documents shall immediately become due and payable, and (b) if such event
is any other Event of Default, any or all of the following actions may be
taken:  (i) with the written consent of the Required Lenders, the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; (ii) the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, declare the Loans (with accrued interest thereon)
and all Obligations and other amounts owing under this the Credit Documents to
be due and payable forthwith, whereupon the same shall immediately become due
and payable; and/or (iii) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, exercise such other rights and remedies as
provided under the Credit Documents and under Requirements of Law.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 


SECTION 8.1                                   APPOINTMENT AND AUTHORITY.


 

Each of the Lenders hereby irrevocably appoints Wachovia to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrowers nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.

 


SECTION 8.2                                   NATURE OF DUTIES.


 

Anything herein to the contrary notwithstanding, none of the bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
or a Lender hereunder.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the other Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

103

--------------------------------------------------------------------------------


 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 


SECTION 8.3                                   EXCULPATORY PROVISIONS.


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or Requirements of Law;
and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

104

--------------------------------------------------------------------------------



 


SECTION 8.4                                   RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 


SECTION 8.5                                   NOTICE OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or one of the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

 


SECTION 8.6                                   NON-RELIANCE ON ADMINISTRATIVE
AGENT AND OTHER LENDERS.


 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 


SECTION 8.7                                   INDEMNIFICATION.


 

The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder and its Affiliates and its respective officers, directors, agents and
employees (to the extent not reimbursed by the Borrowers and without limiting
the obligation of the Borrowers to do so), pro rata based on the portion of

 

105

--------------------------------------------------------------------------------


 

the Obligations owed to each Lender on the date on which indemnification is
sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against any such indemnitee
in any way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction.  The provisions of this Section shall survive the termination of
this Agreement and the payment in full of the Obligations.

 


SECTION 8.8                                   ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 


SECTION 8.9                                   SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers; provided, that the Borrower has approved such
resignation which such approval shall not be unreasonably withheld, conditioned
or delayed.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, or an Affiliate of any such bank.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 10.5 shall

 

106

--------------------------------------------------------------------------------


 

continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 


SECTION 8.10                            COLLATERAL AND GUARANTY MATTERS.


 

(a)                                  The Lenders irrevocably authorize and
direct the Administrative Agent:

 

(i)                                     to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Credit Document
(i) upon termination of the Revolving Commitments and payment in full of all
Obligations (other than contingent indemnification obligations for which no
claim has been made or cannot be reasonably identified by an Indemnitee based on
the then-known facts and circumstances), or (ii) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders;

 

(ii)                                  to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such Collateral that is permitted by Section 6.2; and

 

(iii)                               to release any Guarantor from its
obligations under the applicable Guaranty if such Person ceases to be a
Guarantor as a result of a transaction permitted hereunder.

 

(b)                                 In connection with a termination or release
pursuant to this Section, the Administrative Agent shall promptly execute and
deliver to the applicable Credit Party, at the Borrowers’ expense, all documents
that the applicable Credit Party shall reasonably request to evidence such
termination or release.  Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section.

 


ARTICLE IX


 


ADMINISTRATION AND SERVICING


 


SECTION 9.1                                   SERVICING.


 

(a)                                  The Administrative Agent hereby appoints
each of the Borrowers as its agent to service the Collateral and enforce its
rights in and under such Collateral.  The Borrowers hereby accept such
appointment and agree to perform the duties and obligations with respect thereto
as set forth herein.

 

(b)                                 The Borrowers covenants to maintain or cause
the servicing of the Collateral to be maintained in conformity with Accepted
Servicing Practices and in a manner at least equal in quality to the servicing
Borrowers provides for Mortgage Assets that it owns.  In the event that the
preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) an Event of Default, (ii) the date on which this Agreement
terminates or the Administrative Agent releases its Lien

 

107

--------------------------------------------------------------------------------


 

with respect to the related item of Collateral or (iii) the transfer of
servicing approved in writing by the Administrative Agent.

 


SECTION 9.2                                   BORROWERS AS SERVICER.


 

If the Collateral is serviced by the Borrowers, the Borrowers agree that, until
the item of Collateral is released from the Administrative Agent’s Lien, the
Administrative Agent has a security interest in all servicing records for the
period that the Administrative Agent has a Lien on the Collateral, including,
but not limited to, any and all servicing agreements, files, documents, records,
data bases, computer tapes, copies of computer tapes, computer programs, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Collateral (the “Servicing Records”).  The
Borrowers covenant to safeguard such Servicing Records and to deliver them
promptly to Administrative Agent or its designee (including the Custodian) at
the Administrative Agent’s request.

 


SECTION 9.3                                   THIRD PARTY SERVICER.


 

The Borrowers shall not cause the Collateral to be serviced by a third party
other than pursuant to the Servicing Agreements or the Pooling and Servicing
Agreements or, if not serviced thereunder, by any Servicer other than a Servicer
approved in writing by the Administrative Agent in its reasonable discretion,
which approval shall be deemed granted by the Administrative Agent with respect
to each Servicer listed on Schedule 9.3 attached hereto, as such schedule may be
amended or supplemented from time to time, after the execution of this
Agreement.  If the Collateral is serviced by a Servicer or a PSA Servicer
pursuant to a Servicing Agreement or Pooling and Servicing Agreement, as
applicable, the Borrowers (i) shall, in accordance with Section 4.2, provide to
the Administrative Agent (subject to the last sentence of this Section) a copy
of each Servicing Agreement and Pooling and Servicing Agreement, which
agreements shall be in form and substance acceptable to the Administrative
Agent, and a Servicer Redirection Notice, fully executed by the Borrowers and
the related Servicer or PSA Servicer, and (ii) hereby irrevocably assigns to the
Administrative Agent and the Administrative Agent’s successors and assigns all
right, title and interest of the Borrowers in, to and under, and the benefits of
(but not the obligations of), each Servicing Agreement and each Pooling and
Servicing Agreement with respect to the Collateral.  Notwithstanding the fact
that the Borrowers have contracted with the Servicers or PSA Servicers to
service the Collateral, the Borrowers shall remain liable to the Administrative
Agent for the acts of the Servicers and PSA Servicers and for the performance of
the duties and obligations set forth herein.  The Borrowers agree that no Person
shall assume the servicing obligations with respect to the Collateral as
successor to a Servicer or PSA Servicer unless such successor is reasonably
approved in writing by the Administrative Agent prior to such assumption of
servicing obligations.  Unless otherwise approved in writing by the
Administrative Agent, if the Collateral is serviced by a Servicer or PSA
Servicer, such servicing shall be performed pursuant to a written Servicing
Agreement or Pooling and Servicing Agreement approved by the Administrative
Agent.

 


SECTION 9.4                                   DUTIES OF THE BORROWERS.


 

(a)                                  Duties.  The Borrowers shall take or cause
to be taken all such actions as may be necessary or advisable to collect all
Income and other amounts due or recoverable with respect to the Collateral from
time to time, all in accordance with Requirement of Law, with reasonable care
and diligence, and in accordance with the standard set forth in Section 9.1(b).

 

(b)                                 Administrative Agent’s Rights. 
Notwithstanding anything to the contrary contained herein, the exercise by the
Administrative Agent of its rights hereunder shall not release the Borrowers
from any of its duties or responsibilities with respect to the Collateral.  The

 

108

--------------------------------------------------------------------------------

 

Administrative Agent shall not have any obligation or liability with respect to
any Collateral, nor shall any of them be obligated to perform any of the
obligations of the Borrowers hereunder.

 

(c)                                  Servicing Programs.  In the event that the
Borrowers or the Servicers use any software program in servicing the Collateral
that is licensed from a third party, the Borrowers shall use their reasonable
efforts to obtain, either before the Restatement Date or as soon as possible
thereafter, whatever licenses or approvals are necessary to allow the
Administrative Agent to use such programs.

 


SECTION 9.5                                   AUTHORIZATION OF THE BORROWERS.


 

(a)                                  The Administrative Agent hereby authorizes
the Borrowers (including any successor thereto) to take any and all reasonable
steps in its name and on its behalf necessary or desirable and not inconsistent
with the pledge of the Collateral to the Administrative Agent to collect all
amounts due under any and all Collateral, including, without limitation,
endorsing any checks and other instruments representing Income, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral and, after the delinquency of any Collateral and to
the extent permitted under and in compliance with Requirements of Law, to
commence proceedings with respect to enforcing payment thereof, to the same
extent as the Borrowers could have done if it had continued to own such
Collateral free of the Lien of the Administrative Agent.  The Administrative
Agent shall furnish the Borrowers (and any successors thereto) with any powers
of attorney and other documents necessary or appropriate to enable the Borrowers
to carry out their servicing and administrative duties hereunder and shall
cooperate with the Borrowers to the fullest extent in order to ensure the
collectibility of the Collateral.  In no event shall the Borrowers be entitled
to make the Administrative Agent a party to any litigation without the
Administrative Agent’s express prior written consent.

 

(b)                                 Subject to all other rights of the
Administrative Agent contained herein, after an Event of Default has occurred
and is continuing, at the direction of the Administrative Agent, the Borrowers
shall take such action as the Administrative Agent may deem necessary or
advisable to enforce collection of the Collateral; provided, however, subject to
all other rights of the Administrative Agent contained herein, the
Administrative Agent may, at any time that an Event of Default or Default has
occurred and is continuing, notify any Obligor with respect to any Collateral of
the assignment of such Collateral to the Administrative Agent and direct that
payments of all amounts due or to become due be made directly to the
Administrative Agent or any servicer, collection agent or lock—box or other
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrowers, the Administrative Agent may enforce collection
of any such Collateral and adjust, settle or compromise the amount or payment
thereof.

 


SECTION 9.6                                   EVENT OF DEFAULT.


 

If the servicer of the Collateral is any Borrower, upon the occurrence of an
Event of Default, the Administrative Agent shall have the right to terminate the
Borrowers as the servicer of the Collateral and transfer servicing to its
designee, at no cost or expense to the Administrative Agent, at any time
thereafter.  If the servicer of the Collateral is not any of the Borrowers, the
Administrative Agent shall have the right, as contemplated in the applicable
Servicer Redirection Notice, upon the occurrence of an Event of Default, to
terminate any Servicer and any applicable Servicing Agreement and any PSA
Servicer and any applicable Pooling and Servicing Agreement to the extent a PSA
Servicer signed a Servicer Redirection Notice and, in each case, to transfer
servicing to its designee, at no cost or expense to the Administrative

 

109

--------------------------------------------------------------------------------


 

Agent, it being agreed that the Borrowers will pay any and all fees required to
terminate each such Servicer, PSA Servicer, Servicing Agreement and Pooling and
Servicing Agreement and to effectuate the transfer of servicing to the designee
of the Administrative Agent.  The Borrowers shall cooperate fully and shall
cause all Servicers and applicable PSA Servicers to cooperate fully with the
Administrative Agent in transferring the servicing of the Collateral to the
Administrative Agent’s designee.

 


SECTION 9.7                                   MODIFICATION.


 

Unless otherwise agreed to by the Administrative Agent in its discretion until
the Administrative Agent releases its Lien on any item of Collateral, neither
the Borrowers, the Servicers, PSA Servicer (unless otherwise provided in a
Pooling and Servicing Agreement) nor any other Person acting on behalf of the
foregoing shall have any right without the Administrative Agent’s prior written
consent in its discretion to (i) waive, amend, modify or alter the material
economic terms of any item or Collateral (including, without limitation, the
related Mortgage Loan Documents), the Servicing Agreements or the Pooling and
Servicing Agreements or (ii) exercise any material rights of a holder of any
item of Collateral under any document or agreement governing or relating to such
Collateral.

 


SECTION 9.8                                   INSPECTION.


 

In the event the Borrowers or their Affiliates are servicing the Collateral, the
Borrowers shall permit the Administrative Agent to inspect the Borrowers’ and
any of their Affiliates’ servicing facilities, books and records and related
documents and information, as the case may be, for the purpose of satisfying the
Administrative Agent that that Borrowers or their Affiliates, as the case may
be, have the ability to service and are servicing the Collateral as provided in
this Agreement.  If a Servicer or PSA Servicer is servicing any Collateral, the
Borrowers shall cooperate with the Administrative Agent in causing each Servicer
and PSA Servicer to permit inspections of the Servicer’s and PSA Servicer’s
facilities, books and records and related documents and information relating to
the Collateral.

 


SECTION 9.9                                   [RESERVED].


 


SECTION 9.10                            PAYMENT OF CERTAIN EXPENSES BY SERVICER.


 

The Borrowers and any Servicer will be required to pay all expenses incurred by
them in connection with their activities under this Agreement and the other
Credit Documents, including fees and disbursements of independent accountants,
Taxes imposed on the Borrowers or the Servicers, expenses incurred in connection
with payments and reports pursuant to this Agreement and the other Credit
Documents, and all other fees and expenses under this Agreement and the other
Credit Documents for the account of the Borrowers.  The Borrowers shall be
required to pay all reasonable fees and expenses owing to any bank or trust
company in connection with the maintenance of the Collection Account and all
other collection, reserve or lock—box accounts related to the Collateral.

 


SECTION 9.11                            POOLING AND SERVICING AGREEMENTS.


 

Notwithstanding the provisions of this Article IX, to the extent the Collateral
(or portions thereof) are serviced by a PSA Servicer (other than the Borrowers
or any Servicer) under a Pooling and Servicing Agreement, (a) the standards for
servicing such items of Collateral shall be those set forth in the applicable
Pooling and Servicing Agreement, to the extent of the items covered therein, and
otherwise as provided in this Agreement, (b) the Borrowers shall enforce its
rights and interests under such agreements for and on behalf of itself and the
Administrative Agent, (c) the Borrowers shall instruct the applicable PSA
Servicer to deposit all Income received in respect of the Collateral into the
Collection Account in accordance with Section 5.17 of this Agreement, (d) the
Borrowers shall not take any action or fail to take

 

110

--------------------------------------------------------------------------------


 

any action or consent to any action or inaction under any Pooling and Servicing
Agreement where the effect of such action or inaction would prejudice or
adversely affect the interests of the Administrative Agent, (e) the
Administrative Agent shall be entitled to exercise any and all rights of the
Borrowers or the holder of any such item of Collateral under such Pooling and
Servicing Agreements as such rights relate to the Collateral, and (f) the
Borrowers shall not consent to any amendment or modification to any Pooling and
Servicing Agreement without the prior written consent of the Administrative
Agent in its reasonable discretion.

 


SECTION 9.12                            SERVICER DEFAULT.


 

Any material breach by the Borrowers of the obligations contained in this
Article IX or in Sections 2.9(a) and 5.17 shall constitute a “Servicer Default”.

 


ARTICLE X


 


MISCELLANEOUS


 


SECTION 10.1                            AMENDMENTS, WAIVERS AND RELEASE OF
COLLATERAL.


 

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, waived, extended, restated,
replaced, or supplemented (by amendment, waiver, consent or otherwise) except in
accordance with the provisions of this Section nor may Collateral be released
except as specifically provided herein or in the Security Documents or in
accordance with the provisions of this Section.  The Required Lenders may or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrowers written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Borrowers
hereunder or thereunder or (b) waive or consent to the departure from, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:

 

(i)                                     reduce the amount or extend the
scheduled date of maturity of any Loan or Note or any installment thereon
(except in accordance with Section 2.1(f) or Section 2.2(a)), or reduce the
stated rate of any interest or fee payable hereunder (except in connection with
a waiver of interest at the increased post-default rate set forth in Section 2.6
which shall be determined by a vote of the Required Lenders) or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; provided that, it is
understood and agreed that (A) no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.5(b), nor any amendment of
Section 2.5(b) or the definitions of Asset Value, Debt Issuance, Equity Issuance
or Extraordinary Receipt, shall constitute a reduction of the amount of, or an
extension of the scheduled date of, the scheduled date of maturity of, or any
installment of, any Loan or Note, (B) any reduction in the stated rate of
interest on Revolving Loans shall only require the written consent of each
Lender holding a Revolving Commitment and (C) any reduction in the stated rate
of interest on the Term Loan shall only require the written consent of each
Lender holding a portion of the outstanding Term Loan; or

 

111

--------------------------------------------------------------------------------


 

(ii)                                  amend, modify or waive any provision of
this Section or reduce the percentage specified in the definition of Required
Lenders, without the written consent of all the Lenders; or

 

(iii)                               release any Borrower or all or substantially
all of the Guarantors from obligations under the Guaranty, without the written
consent of all of the Lenders; or

 

(iv)                              release all or substantially all of the
Collateral without the written consent of all of the Lenders; or

 

(v)                                 subordinate the Loans to any other
Indebtedness without the written consent of all of the Lenders; or

 

(vi)                              permit any Borrower to assign or transfer any
of its rights or obligations under this Agreement or other Credit Documents
without the written consent of all of the Lenders; or

 

(vii)                           amend, modify or waive any provision of the
Credit Documents requiring consent, approval or request of the Required Lenders
or all Lenders without the written consent of the Required Lenders or all the
Lenders as appropriate; or

 

(viii)                        without the consent of Revolving Lenders holding
in the aggregate more than 50% of the outstanding Revolving Commitments (or if
the Revolving  Commitments have been terminated, the aggregate principal amount
of outstanding Revolving Loans), amend, modify or waive any provision in
Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so; or

 

(ix)                                amend, modify or waive the order in which
Obligations are paid or in a manner that would alter the pro rata sharing of
payments by and among the Lenders in Section 2.9 without the written consent of
each Lender directly affected thereby; or

 

(x)                                   amend, modify or waive any provision of
Article VIII without the written consent of the then Administrative Agent; or

 

(xi)                                amend, modify or waive any provision in
Sections 3.3 through 3.6 without the written consent of the Custodian; or

 

(xii)                             amend or modify the definition of Obligations
to delete or exclude any obligation or liability described therein without the
written consent of each Lender directly affected thereby;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action.  Unless
otherwise expressly provided herein, waivers shall be effective only in the
specific instance and for the specific purpose for which given.

 

112

--------------------------------------------------------------------------------


 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 10.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Required
Lenders (i) to increase the aggregate Commitments of the Lenders (provided that
no Lender shall be required to increase its commitment without its consent),
(ii) to add one or more additional borrowing Tranches to this Agreement and to
provide for the ratable sharing of the benefits of this Agreement and the other
Credit Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing Tranche(s) and the accrued interest and fees in respect thereof and
(iii) to include appropriately the lenders under such additional borrowing
Tranches in any determination of the Required Lenders and/or to provide consent
rights to such lenders under subsections (ix) and/or (x) of Section 10.1
corresponding to the consent rights of the other Lenders thereunder.

 


SECTION 10.2                            NOTICES.


 


(A)                                  NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS:

 

113

--------------------------------------------------------------------------------


 

(i)                                   If to the Borrowers or any other Credit
Party:

 

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th floor

New York, New York 10022

Attention:                                                                                        
Andy Richardson

Al Tylis, Esq.

Daniel R. Gilbert

Facsimile No.:                                                                
(212) 547—2700

Confirmation No.:                                             (212) 547—2650

(212) 547—2641

(212) 547—2680

 

with a copy to:

 

Paul Hastings Janofsky & Walker LLP

75 East 55th Street

New York, New York  10022

Attention:                                                                                        
Robert J. Grados, Esq.

Facsimile No.:                                                                
(212) 230—7830

Confirmation No.:                                             (212) 318—6923

 

(ii)                                If to the Administrative Agent:

 

Wachovia Bank, National Association

One Wachovia Center, NC0166

301 South College Street

Charlotte, North Carolina  28288

 

Attention:                                                                                        
Lee Goins

Facsimile No.:                                                                
(704) 715-0666

Confirmation No.:                                             (704) 715-7655

 

with a copy to:

 

Wachovia Bank, National Association

100 Fidelity Plaza

MAC: M6149-011

North Brunswick, NJ 08902

Attention:                                                                                        
Kenneth F. Cogland

Confirmation No.:                                             (732) 565-5714

 

with a copy to:

 

Moore & Van Allen PLLC

100 N. Tryon Street, Suite 4700

Charlotte, North Carolina  28202

Attention:                                                                                        
Kenneth P. Kerr, Esq.

Facsimile No.:                                                                
(704) 378—2097

Confirmation No.:                                             (704) 331—1145

Attention:                                                                                        
Noelle Sproul, Esq.

Facsimile No.:                                                                
(704) 378—1916

Confirmation No.:                                             (704) 331—1116

 

114

--------------------------------------------------------------------------------


 

(iii)                               if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 


SECTION 10.3                            NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.

 


SECTION 10.4                            SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.


 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and

 

115

--------------------------------------------------------------------------------


 

warranties shall terminate on the date upon which the Commitments have been
terminated and all Obligations owing under any Notes or the other Credit
Documents have been paid in full.

 


SECTION 10.5                            PAYMENT OF EXPENSES AND TAXES;
INDEMNITY.


 

(a)                                  Costs and Expenses.  The Borrowers shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, (iii) the Borrowers shall pay on demand any and all stamp, sales, excise
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement, the Credit
Documents or the other documents to be delivered hereunder or thereunder or the
funding or maintenance of Loans hereunder and (iv) all reasonable due diligence,
inspection, audit, testing, review, recording, travel, lodging or other
administrative expenses and costs incurred by the Administrative Agent or any
Lender in connection with the review, consideration, pledge or proposed pledge
of any Mortgage Asset or other Collateral or proposed Collateral (including any
costs necessary or incidental to the pledge of the Mortgage Assets or other
Collateral or the making of any Loan in connection therewith).  The provisions
of this Section shall survive the termination of this Agreement and the payment
in full of the Obligations.

 

(b)                                 Indemnification by the Borrowers.

 

(i)                                     The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
actual, out-of-pocket losses; claims; penalties; fines; actual, out-of-pocket
damages; actual, out-of-pocket liabilities and related actual, out-of-pocket
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrowers or any other Credit Party
(collectively, the “Indemnified Amounts”) arising out of, in connection with, or
as a result of (A) this Agreement, the Credit Documents, any Loan, any
Collateral, the Mortgage Loan Documents, any transaction or Extension of Credit
contemplated hereby or thereby, or any amendment, supplement, extension or
modification of, or any waiver or consent under or in respect of this Agreement,
the Credit Documents, any Loan, any Collateral, the Mortgage Loan Documents or
any transaction or Extension of Credit contemplated hereby or thereby, (B) any
Mortgage Asset or any other Collateral under the Credit Documents, (C) any
violation or alleged violation of, non—compliance with or liability under any
Requirement of Law (including, without limitation, violation of Securities Laws
and Environmental Laws), (D) ownership of, Liens on, security interests in or
the exercise of rights and/or remedies under the Credit Documents, the Mortgage
Loan Documents, the Collateral, any other collateral under the Credit Documents,
the Underlying Mortgaged Property, any

 

116

--------------------------------------------------------------------------------


 

other related Property or collateral or any part thereof or any interest therein
or receipt of any Income or rents, (E) any accident, injury to or death of any
person or loss of or damage to Property occurring in, on or about any Underlying
Mortgaged Property, any other related Property or collateral or any part
thereof, the related Collateral or on the adjoining sidewalks, curbs, parking
areas, streets or ways, (F) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, any
Underlying Mortgaged Property, any other related Property or collateral or any
part thereof or on the adjoining sidewalks, curbs, parking areas, streets or
ways, (G) any failure on the part of the Credit Parties to perform or comply
with any of the terms of the Mortgage Loan Documents, the Credit Documents, the
Collateral or any other collateral under the Credit Documents, (H) performance
of any labor or services or the furnishing of any materials or other Property in
respect of the Underlying Mortgaged Property, any other related Property or
collateral, the Collateral or any part thereof, (I) any claim by brokers,
finders or similar Persons claiming to be entitled to a commission in connection
with any lease or other transaction involving any Underlying Mortgaged Property,
any other related Property or collateral, the Collateral or any part thereof or
the Credit Documents, (J) any Taxes including, without limitation, any Taxes
attributable to the execution, delivery, filing or recording of any Credit
Document, any Mortgage Loan Document or any memorandum of any of the foregoing,
(K) any Lien or claim arising on or against the Underlying Mortgaged Property,
any other related Property or collateral, the Collateral or any part thereof
under any Requirement of Law or any liability asserted against the
Administrative Agent or any Lender with respect thereto, (L) the claims of any
lessee or any Person acting through or under any lessee or otherwise arising
under or as a consequence of any leases with respect to any Underlying Mortgaged
Property, related Property or collateral, or any claims of an Obligor, (M) any
civil penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
the defense thereof, by any Indemnitee as a result of conduct of any Credit
Party that violates any sanction enforced by OFAC, (N) any and all Indemnified
Amounts arising out of, attributable or relating to, accruing out of, or
resulting from (1) a past, present or future violation or alleged violation of
any Environmental Laws in connection with any Property or Underlying Mortgaged
Property by any Person or other source, whether related or unrelated to any
other Credit Party or any Obligor, (2) any presence of any Materials of
Environmental Concern in, on, within, above, under, near, affecting or emanating
from any Property or Underlying Mortgaged Property, (3) the failure to timely
perform any Remedial Work, (4) any past, present or future activity by any
Person or other source, whether related or unrelated to any Credit Party or any
Obligor in connection with any actual, proposed or threatened use, treatment,
storage, holding, existence, disposition or other release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from any Property or
Underlying Mortgaged Property of any Materials of Environmental Concern at any
time located in, under, on, above or affecting any Property or Underlying
Mortgaged Property, (5) any past, present or future actual Release (whether
intentional or unintentional, direct or indirect, foreseeable or unforeseeable)
to, from, on, within, in, under, near or affecting any Property or Underlying
Mortgaged Property by any Person or other source, whether related or unrelated
to any Credit Party or any Obligor, (6) the imposition, recording or filing or
the threatened imposition, recording or filing of any Lien on any Property or
Underlying Mortgaged Property with regard to, or as a result of, any Materials
of Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or inaccuracy in any representation or warranty in any
material respect or material breach or failure to perform any covenants or

 

117

--------------------------------------------------------------------------------


 

other obligations pursuant to this Agreement, the other Credit Documents or any
of the Mortgage Loan Documents or relating to environmental matters in any way
including, without limitation, under any of the Mortgage Loan Documents or
(O) any Credit Party’s conduct, activities, actions and/or inactions in
connection with, relating to or arising out of any of the foregoing clauses of
this Section that, in each case, results from anything other than any
Indemnitee’s gross negligence or willful misconduct.  In any suit, proceeding or
action brought by an Indemnitee in connection with any Collateral or any other
collateral under the Credit Documents for any sum owing thereunder, or to
enforce any provisions of any Collateral or any other collateral under the
Credit Documents, the Credit Parties shall save, indemnify and hold such
Indemnitee harmless from and against all expense, loss or damage suffered by
reason of any defense, set—off, counterclaim, recoupment or reduction of
liability whatsoever of the account debtor, obligor or Obligor thereunder
arising out of a breach by any Credit Party of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor, obligor or Obligor or its successors from
any Credit Party.  Each of the Credit Parties also agrees to reimburse an
Indemnitee as and when billed by such Indemnitee for all such Indemnitee’s
costs, expenses and fees incurred in connection with the enforcement or the
preservation of such Indemnitee’s rights under this Agreement, the Credit
Documents, the Mortgage Loan Documents and any transaction or Extension of
Credit contemplated hereby or thereby, including, without limitation, the
reasonable fees and disbursements of its counsel.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Credit Party and/or
any of their officers, directors, shareholders, employees or creditors, an
Indemnitee or any other Person or any Indemnitee is otherwise a party thereto
and whether or not any transaction contemplated hereby is consummated.

 

(ii)                                  Any amounts subject to the indemnification
provisions of this Section shall be paid by the Credit Parties to the Indemnitee
within thirty (30) Business Days following such Person’s demand therefor.  For
the avoidance of doubt, an Indemnitee may seek payment of any Indemnified Amount
at any time and regardless of whether a Default or an Event of Default then
exists or is continuing.

 

(iii)                               If for any reason the indemnification
provided in this Section is unavailable to the Indemnitee or is insufficient to
hold an Indemnitee harmless, then the Credit Parties shall contribute to the
amount paid or payable by such Indemnitee as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnitee on the one hand and the Credit
Parties on the other hand but also the relative fault of such Indemnitee as well
as any other relevant equitable considerations.

 

(iv)                              The obligations of the Credit Parties under
this Article X are joint and several and shall survive the termination of this
Agreement.

 

(v)                                 Indemnification under this Section shall be
in an amount necessary to make the Indemnitee whole after taking into account
any tax consequences to the Indemnitee of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnitee.

 

118

--------------------------------------------------------------------------------

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Requirements of Law, the Credit Parties and the
Lenders shall not assert, and hereby waive, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.  The provisions of
this Section shall survive the termination of this Agreement and the payment in
full of the Obligations.

 


SECTION 10.6                            SUCCESSORS AND ASSIGNS; PARTICIPATIONS.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrowers nor any other Credit Party (other than as
permitted under Section 6.4) may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

119

--------------------------------------------------------------------------------


 

(i)                                    Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in paragraph
(b)(i)(A) of this Section, the aggregate principal amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, in the case of any assignment in respect of a revolving facility, or
$1,000,000, in the case of any assignment in respect of a term facility
(provided, however, that simultaneous assignments shall be aggregated in respect
of a Lender and its Approved Funds), unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

 

(ii)                                 Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Tranches on a non-pro rata basis.

 

(iii)                              Required Consents.  No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrowers (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for assignments in respect of (i) a Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (ii) a Term Loan Commitment to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund.

 

(iv)                             Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                No Assignment to Credit Parties.  No such
assignment shall be made to any Credit Party or any of the Credit Parties’
Affiliates or Subsidiaries of a Credit Party.

 

120

--------------------------------------------------------------------------------


 

(vi)                             No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 10.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at one of
its offices in Charlotte, North Carolina a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  With the consent of the
Administrative Agent, any Lender may at any time, without the consent of, or
notice to, the Borrowers, sell participations to any Person (other than a
natural person or the Credit Parties or any of the Credit Parties’ Affiliates or
Subsidiaries of a Credit Party) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders, shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.12 and 2.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by Requirements of Law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.9 as though it were a Lender.

 

121

--------------------------------------------------------------------------------


 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.14 as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 


SECTION 10.7                            RIGHT OF SET-OFF; SHARING OF PAYMENTS.


 


(A)                                  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, EACH LENDER, AND EACH OF THEIR RESPECTIVE AFFILIATES IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY REQUIREMENTS OF LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS
(OTHER THAN ANY DEPOSITS IN A MAIN TREASURY ACCOUNT) (GENERAL OR SPECIAL, TIME
OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND
OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER OR ANY
SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWERS AGAINST ANY
AND ALL OF THE OBLIGATIONS OF THE BORROWERS NOW OR HEREAFTER EXISTING UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO SUCH LENDER, IRRESPECTIVE OF WHETHER
OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF THE BORROWERS MAY BE CONTINGENT
OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER DIFFERENT FROM THE
BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE
FOREGOING RIGHT SHALL NOT APPLY TO EXCLUDED ACCOUNTS.  THE RIGHTS OF EACH LENDER
AND ITS RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS
AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER OR ITS
RESPECTIVE AFFILIATES MAY HAVE.  EACH LENDER AGREES TO NOTIFY THE BORROWERS AND
THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SETOFF AND APPLICATION.


 

(b)                                 If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
principal amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact, and (ii) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)                                    if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

122

--------------------------------------------------------------------------------


 

(ii)                                 the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Credit Parties or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).

 

(c)                                  For the avoidance of doubt, the
Administrative Agent and the Lenders, each for itself and for each such entity’s
successors, assigns and participants, hereby disclaim any right of set-off, in
common law or otherwise, against the Main Treasury Account and any and all
deposits (general or special, time or demand, provisional or final) or credits
in any currency therein.

 

(d)                                 Each Credit Party consents to the foregoing
and agrees, to the extent it may effectively do so under Requirements of Law,
that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against each Credit Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of each Credit Party in the amount of such participation.

 


SECTION 10.8                            TABLE OF CONTENTS AND SECTION HEADINGS.


 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 


SECTION 10.9                            COUNTERPARTS; INTEGRATION;
EFFECTIVENESS; ELECTRONIC EXECUTION.


 

(a)                                  Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Requirement of Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 


SECTION 10.10                     SEVERABILITY.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without

 

123

--------------------------------------------------------------------------------


 

invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 


SECTION 10.11                     INTEGRATION.


 

This Agreement and the other Credit Documents represent the agreement of the
Borrowers, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.

 


SECTION 10.12                     GOVERNING LAW.


 

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

 


SECTION 10.13                     CONSENT TO JURISDICTION; SERVICE OF PROCESS
AND VENUE.


 

(a)                                  Consent to Jurisdiction. Each of the
Borrowers and each other Credit Party irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the State of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
sitting State court or, to the fullest extent permitted by Requirements of Law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Requirements of Law.  Nothing in this Agreement or in any other Credit Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against the Borrowers or any other Credit Party or its
properties in the courts of any jurisdiction.

 

(b)                                 Service of Process. Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 10.2.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Requirements of Law.

 

(c)                                  Venue. The Borrowers and each other Credit
Party irrevocably and unconditionally waives, to the fullest extent permitted by
Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement or any other Credit Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Requirements of Law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 

124

--------------------------------------------------------------------------------



 


SECTION 10.14                     CONFIDENTIALITY.


 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Requirements of Law or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or any action or proceeding relating to this Agreement, any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement and/or the other Credit Documents, (g) (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Credit Parties and their obligations, (ii) an investor or prospective
investor in securities issued by an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such securities issued by the Approved Fund, (iii) a trustee, collateral
manager, custodian, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the applicable
Credit Parties or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Credit
Parties.

 

For purposes of this Section, “Information” means all information received from
the Credit Parties or any of their Subsidiaries relating to the Credit Parties
or any of their Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Credit Parties or any of
their Subsidiaries, provided that, in the case of information received from the
Credit Parties or any of their Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Notwithstanding anything to the contrary contained herein or in any Credit
Document, the Credit Parties shall be entitled to disclose any and all terms of
any Credit Document (including the public filing thereof) if any Credit Party,
in its sole discretion, deems it necessary or appropriate under the rules or
regulations of the SEC and/or the New York Stock Exchange.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 

125

--------------------------------------------------------------------------------


 


SECTION 10.15                     ACKNOWLEDGMENTS.

 

The Borrowers and the other Credit Parties each hereby acknowledge that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of each Credit Document;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrowers or any other
Credit Party arising out of or in connection with this Agreement and the
relationship between the Administrative Agent and the Lenders, on one hand, and
the Borrowers and the other Credit Parties, on the other hand, in connection
herewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture exists among the Lenders
or among the Borrowers or the other Credit Parties, the Lenders and the
Administrative Agent.

 


SECTION 10.16                     WAIVERS OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 


SECTION 10.17                     PATRIOT ACT NOTICE.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.

 


SECTION 10.18                     RESOLUTION OF DRAFTING AMBIGUITIES.


 

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

126

--------------------------------------------------------------------------------



 


SECTION 10.19                     CONTINUING AGREEMENT.


 

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, interest, fees and other Obligations (other
than those obligations that expressly survive the termination of this Credit
Agreement) have been paid in full and all Commitments have been terminated. 
Upon termination, the Credit Parties shall have no further obligations (other
than those obligations that expressly survive the termination of this Credit
Agreement) under the Credit Documents and the Administrative Agent shall, at the
request and expense of the Borrowers, deliver all the Collateral in its
possession to the Borrowers and release all Liens on the Collateral; provided
that should any payment, in whole or in part, of the Obligations be rescinded or
otherwise required to be restored or returned by the Administrative Agent or any
Lender, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, then the Credit Documents shall automatically be reinstated and
all Liens of the Administrative Agent shall reattach to the Collateral and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Obligations.

 


SECTION 10.20                     LENDER CONSENT.


 

Each Person signing a Lender Consent (a) approves of this Agreement and the
other Credit Documents, (b) authorizes and appoints the Administrative Agent as
its agent in accordance with the terms of Article VIII, (c) authorizes the
Administrative Agent to execute and deliver this Agreement on its behalf, and
(d) is a Lender hereunder and therefore shall have all the rights and
obligations of a Lender under this Agreement as if such Person had directly
executed and delivered a signature page to this Agreement.

 


SECTION 10.21                     APPOINTMENT OF THE ADMINISTRATIVE BORROWER.


 

Each of the Borrowers hereby appoint the Administrative Borrower to act as its
agent for all purposes under this Agreement (including, without limitation, with
respect to all matters related to the borrowing and repayment of Loans) and
agree that (a) the Administrative Borrower may execute such documents on behalf
of such Borrower as the Administrative Borrower deems appropriate in its sole
discretion and each Borrower shall be obligated by all of the terms of any such
document executed on its behalf, (b) any notice or communication delivered by
the Administrative Agent or the Lender to the Administrative Borrower shall be
deemed delivered to each Borrower and (c) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Administrative Borrower on behalf of each Borrower.

 


SECTION 10.22                     COUNTERCLAIMS.


 

The Credit Parties each hereby knowingly, voluntarily and intentionally waives
any right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by the Administrative Agent, the Lenders
or any of the Affiliates or agents of the foregoing.  The provisions of this
Section shall survive the termination of this Agreement and the payment in full
of the Obligations.

 


SECTION 10.23                     LEGAL MATTERS.


 

In the event of any conflict between the terms of this Agreement, any other
Credit Document or any Confirmation with respect to any Collateral, the
documents shall control in the following order of priority:  first, the terms of
the related Confirmation shall prevail, then the terms of this Agreement shall
prevail, and then the terms of the other Credit Documents shall prevail.

 

127

--------------------------------------------------------------------------------



 


SECTION 10.24                     RECOURSE AGAINST CERTAIN PARTIES.


 

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, or the Credit Parties, as
contained in this Agreement, the Credit Documents or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Credit Parties or any such party pursuant hereto or thereto or in connection
herewith or therewith shall be had against any administrator of the
Administrative Agent, the Lenders, or the Credit Parties or any incorporator,
Affiliate (direct or indirect), owner, member, partner, stockholder, officer,
director, employee, agent or attorney of the Administrative Agent, the Lenders,
or the Credit Parties or of any such administrator, as such, by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that the
agreements of the Administrative Agent, the Lenders or the Credit Parties
contained in this Agreement, the Credit Documents and all of the other
agreements, instruments and documents entered into by it pursuant hereto or
thereto or in connection herewith or therewith are, in each case, solely the
corporate obligations of the Administrative Agent, the Lenders or the Credit
Parties and that no personal liability whatsoever shall attach to or be incurred
by any administrator of the Administrative Agent, the Lenders or the Credit
Parties or any incorporator, owner, member, partner, stockholder, Affiliate
(direct or indirect), officer, director, employee, agent or attorney of the
Administrative Agent, the Lenders or the Credit Parties or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders or
the Credit Parties contained in this Agreement, the Credit Documents or in any
other such instruments, documents or agreements, or that are implied therefrom,
and that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders or the Credit Parties and each incorporator,
owner, member, partner, stockholder, Affiliate (direct or indirect), officer,
director, employee, agent or attorney of the Administrative Agent, the Lenders,
the Credit Parties or of any such administrator, or any of them, for breaches by
the Administrative Agent, the Lenders, or the Credit Parties of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.  The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.

 


SECTION 10.25                     PROTECTION OF RIGHT, TITLE AND INTEREST IN THE
COLLATERAL; FURTHER ACTION EVIDENCING LOANS.


 

(a)                                  The Credit Parties shall cause all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Administrative Agent to
the Collateral to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by Requirements of Law fully to preserve and protect the
right, title and interest of the Administrative Agent (on behalf of the Lenders)
hereunder to all Property comprising the Collateral.  The Credit Parties shall
deliver to the Administrative Agent file-stamped copies of, or filing receipts
for, any document recorded, registered or filed as provided above, as soon as
available following such recording, registration or filing.  The Credit Parties
shall execute any and all documents reasonably required to fulfill the intent of
this Section.

 

(b)                                 The Credit Parties agree that from time to
time, at their expense, they will promptly execute and deliver all instruments
and documents, and take all actions, that the Administrative Agent or any Lender
may reasonably request in order to perfect, protect or more fully evidence the
Loans hereunder and the security interest granted in the Collateral, or to
enable the Administrative Agent to exercise and enforce their rights and
remedies hereunder or under any Credit Document.

 

128

--------------------------------------------------------------------------------

 

(c)                                  If the Credit Parties fail to perform any
of their obligations hereunder, the Administrative Agent may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s reasonable costs and expenses incurred in connection
therewith shall be payable by the Borrowers.  The Credit Parties irrevocably
appoint the Administrative Agent as their attorney-in-fact and authorize the
Administrative Agent to act on behalf of the Credit Parties (i) to execute on
behalf of the Credit Parties as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s discretion to perfect and
to maintain the perfection and priority of the interest in the Collateral, and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Collateral as a financing statement
in such offices as the Administrative Agent in its discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests in the Collateral.  This appointment is coupled with an interest and
is irrevocable.

 


SECTION 10.26                     CREDIT PARTIES’ WAIVER OF SETOFF.


 

Each Credit Party hereby waives any right of setoff it may have or to which it
may be entitled under this Agreement, the other Credit Documents or otherwise
from time to time against the Administrative Agent, any Lender, or any Property
or assets, or any of the foregoing.

 


SECTION 10.27                     PERIODIC DUE DILIGENCE REVIEW.


 

Each Credit Party acknowledges that the Administrative Agent and each Lender has
the right to perform continuing due diligence reviews with respect to the
Collateral and the Credit Parties and Consolidated Subsidiaries of the foregoing
for purposes of verifying compliance with the representations, warranties,
covenants, agreements and specifications made hereunder, or otherwise, and each
Credit Party agrees that upon reasonable (but no less than three (3) Business
Day) prior notice, unless an Event of Default shall have occurred, in which case
no notice is required, to the Credit Parties, as applicable, the Administrative
Agent, the Lenders or their authorized representatives shall be permitted during
normal business hours to examine, inspect, and make copies and extracts of, the
Collateral and any and all documents, records, agreements, instruments or
information relating to such Collateral, the Credit Parties and the Consolidated
Subsidiaries of the foregoing in the possession or under the control of any
Credit Party.  Each Credit Party also shall make available to the Administrative
Agent a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Collateral, the Credit Parties and the
Consolidated Subsidiaries of the foregoing.  Each Credit Party shall also make
available to the Administrative Agent and the Lenders any accountants or
auditors of any Credit Party to answer any questions or provide any documents as
the Administrative Agent or the Lenders may require.  The Borrowers shall pay
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent and/or the Lenders in connection with the Administrative Agent’s and the
Lenders’ activities pursuant to this Section  (“Due Diligence Costs”).  The
Credit Parties acknowledge that the Administrative Agent has the right at any
time to review all aspects of the Collateral and the Asset Value thereof, which
review shall occur no less than quarterly and such reviews may result in
mandatory prepayments under Section 2.5.

 


SECTION 10.28                     CHARACTER OF LOANS FOR INCOME TAX PURPOSES.


 

The Lenders and the Borrowers shall treat all Loans hereunder as indebtedness of
the Borrowers for United States federal income tax purposes.

 

129

--------------------------------------------------------------------------------



 


SECTION 10.29                     JOINT AND SEVERAL LIABILITY; FULL RECOURSE
OBLIGATIONS.


 

(a)                                  At all times during which there is more
than one (1) Borrower under this Agreement, each Borrower hereby acknowledges
and agrees that (i) such Borrower shall be jointly and severally liable to the
Administrative Agent and the Lenders to the maximum extent permitted by the
Requirements of Law for all representations, warranties, covenants, duties and
indemnities of the Borrowers, arising under this Agreement and the other Credit
Documents, as applicable, and the Obligations, (ii) such Borrower has consented
to the Administrative Borrower delivering all Notices of Borrowing on behalf of
all Borrowers and any such Notice of Borrowing delivered by the Administrative
Borrower on behalf of the Borrowers is binding upon and enforceable against each
Borrower, (iii) the liability of each Borrower (A) shall be absolute and
unconditional and shall remain in full force and effect (or be reinstated) until
all the Obligations shall have been paid in full and the expiration of any
applicable preference or similar period pursuant to any bankruptcy, insolvency,
reorganization, moratorium or similar law, or at law or in equity, without any
claim having been made before the expiration of such period asserting an
interest in all or any part of any payment(s) received by the Administrative
Agent, and (B) until such payment has been made, shall not be discharged,
affected, modified or impaired on the happening from time to time of any event,
including, without limitation, any of the following, whether or not with notice
to or the consent of the Credit Parties or any other Person, (1) the waiver,
compromise, settlement, release, termination or amendment (including, without
limitation, any extension or postponement of the time for payment or performance
or renewal or refinancing) of any or all of the obligations or agreements of any
Credit Party under this Agreement or any Credit Document, (2) the failure to
give notice to the Credit Parties of the occurrence of an Event of Default under
any of the Credit Documents, (3) the release, substitution or exchange by the
Administrative Agent of any or all of the Collateral (whether with or without
consideration) or the acceptance by the Administrative Agent of any additional
collateral or the availability or claimed availability of any other collateral
or source of repayment or any nonperfection or other impairment of collateral,
(4) the release of any Person primarily or secondarily liable for all or any
part of the Obligations, whether by the Administrative Agent or in connection
with any voluntary or involuntary liquidation, dissolution, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors or similar event
or proceeding affecting any or all of the Credit Parties or any other Person
who, or any of whose Property, shall at the time in question be obligated in
respect of the Obligations or any part thereof, or (5) to the extent permitted
by Requirements of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section, result in the release or discharge of any
or all of the Borrowers from the performance or observance of any obligation,
covenant or agreement contained in this Agreement or the Credit Documents,
(iv) the Administrative Agent shall not be required first to initiate any suit
or to exhaust its remedies against the Credit Parties or any other Person to
become liable, or against any of the Collateral, in order to enforce this
Agreement or the Credit Documents and the Credit Parties expressly agree that,
notwithstanding the occurrence of any of the foregoing, each Borrower shall be
and remain directly and primarily liable for all sums due under this Agreement
or any of the other Credit Documents, (v) when making any demand hereunder
against any Borrower, the Administrative Agent or the Lenders may, but shall be
under no obligation to, make a similar demand on the other Borrowers, and any
failure by the Administrative Agent or Lenders to make any such demand or to
collect any payments from the other Borrowers, or any release of such other
Borrowers, shall not relieve any Borrower in respect of which a demand or
collection is not made or the Borrowers not so released of their obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or the
Lenders against the Borrowers and (vi) on disposition by the Administrative
Agent of any Property encumbered by any Collateral, each Borrower shall be and
shall remain jointly and severally liable for any deficiency.

 

130

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower hereby agrees that, to the
extent another Borrower shall have paid more than its proportionate share of any
payment made hereunder, the Borrowers shall be entitled to seek and receive
contribution from and against any other Borrowers which have not paid their
proportionate share of such payment; provided however, that the provisions of
this Section shall in no respect limit the obligations and liabilities of each
Borrower to the Administrative Agent and the Lenders and, notwithstanding any
payment or payments made by a Borrower (the “paying Borrower”) hereunder or any
set-off or application of funds of the paying Borrower by the Administrative
Agent or the Lenders, the paying Borrower shall not be entitled to be subrogated
to any of the rights of the Administrative Agent or the Lenders against any
other Borrowers or any collateral security or guarantee or right of offset held
by the Administrative Agent or the Lenders, nor shall the paying Borrower seek
or be entitled to seek any contribution or reimbursement from the other
Borrowers in respect of payments made by the paying Borrower hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrowers
under the Credit Documents and the Obligations (but only to the extent that an
event of default, an event that, with the notice or the lapse of time, would
become an event of default, or any acceleration has occurred with respect to
such other Obligations) are paid in full.  If any amount shall be paid to the
paying Borrower on account of such subrogation rights at any time when all such
amounts shall not have been paid in full, such amount shall be held by the
paying Borrower in trust for the Administrative Agent, segregated from other
funds of the paying Borrower, and shall, forthwith upon receipt by the paying
Borrower, be turned over to the Administrative Agent in the exact form received
by the paying Borrower (duly indorsed by the paying Borrower to the
Administrative Agent, if required), to be applied against amounts owing to the
Administrative Agent and the Lenders by the Borrowers under the Credit Documents
and the Obligations (but only to the extent that an event of default, an event
that, with the notice or the lapse of time, would become an event of default, or
any acceleration has occurred with respect to such other Obligations) in such
order as the Administrative Agent may determine in its discretion.

 

(c)                                  The obligations of the Borrowers under the
Credit Documents are full recourse obligations to each Borrower and the
Borrowers hereby forever waive, demise, acquit and discharge any and all
defenses, and shall at no time assert or allege any defense, to the contrary.

 


SECTION 10.30                     AMENDMENT AND RESTATEMENT.


 

This Agreement amends, restates and supersedes in its entirety the Original
Agreement.  Notwithstanding the amendment and restatement of the Original
Agreement by this Agreement:  (a) unless modified by the express terms of this
Agreement, the other Credit Documents or the Confirmations delivered in
connection with this Agreement, each Loan outstanding on the date hereof under
the Original Agreement shall continue in effect as a Loan hereunder, without any
transfer, conveyance, diminution, forbearance, forgiveness or other modification
thereto or effect thereon occurring or being deemed to occur by reason of the
amendment and restatement of the Original Agreement hereby and (b) the Borrowers
shall continue to be liable to the Lenders for (i) all “Obligations” (under and
as defined in the Original Agreement) accrued to the date hereof under the
Original Agreement and (ii) all agreements on the part of the Borrowers under
the Original Agreement to indemnify the Lenders or any Secured Party in
connection with events or conditions arising or existing prior to the effective
date of this Agreement, including, but not limited to, those events and
conditions set forth in Section 10.5 thereof.  This Agreement is given in
substitution for the Original Agreement and not as payment of any of the
obligations of the Borrowers thereunder, and is in no way intended to constitute
a novation of the Original Agreement.  Nothing contained herein is intended to
amend, modify or otherwise affect any obligation of the Borrowers, the Guarantor
or the Pledgor existing prior to the date hereof.  Upon the effectiveness of
this Agreement, each reference to the Original Agreement in any other Credit
Document, or document, instrument or agreement executed and/or delivered in
connection

 

131

--------------------------------------------------------------------------------


 

therewith, shall mean and be a reference to this Agreement unless the context
otherwise requires.  Upon the effectiveness of this Agreement, the terms of this
Agreement shall govern all aspects of the facility represented by the Original
Agreement, including, without limitation, the eligibility of Collateral financed
under the Original Agreement and any settlements to be made with respect
thereto. All costs and fees accrued with respect to the Original Agreement have
been paid in full.

 


SECTION 10.31                     MODIFICATION OF OTHER CREDIT DOCUMENTS.


 

The amendments and modifications to this Agreement shall amend and modify the
other Credit Documents to the extent such other Credit Documents are not
separately amended or modified on the Restatement Date.  The Credit Parties
agree that all other Credit Documents that are not separately amended or
modified on the Restatement Date are binding and enforceable obligations and are
in full force and effect, as modified and amended by this Agreement.

 


SECTION 10.32                     ACCREDITED INVESTOR REPRESENTATIONS.


 

(a)                                         Wachovia understands that neither
the Warrants nor the Warrant Shares (as defined in the Warrant) have been, and
will not be registered, under the Securities Act.  Wachovia also understands
that the Warrants and Warrant Shares are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
Wachovia’s representations contained in this Section 10.32.  Wachovia further
acknowledges, agrees and understands that neither the Warrants nor Warrant
Shares may be offered or sold within the United States or to, or for the account
or benefit of a U.S. Person within the meaning of Regulation S promulgated under
the Securities Act, except in accordance with Regulation S or pursuant to a duly
available exemption from the registration requirements of the Securities Act,
unless the Warrants and Warrant Shares are subsequently registered under the
Securities Act.  Wachovia acknowledges and agrees that Northstar Corp has no
obligation or intention to register the Warrants or Warrant Shares under the
Securities Act.  Wachovia acknowledges and agrees that it is solely responsible
for obtaining such legal, including tax, advice as it considers necessary and
appropriate in connection with the investment by it in the Warrants and Warrant
Shares.

 

(b)                Wachovia hereby represents, warrants and undertakes as
follows:

 

(i)                                     Wachovia is a highly sophisticated
investor and has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to Northstar Corp so
that it is capable of evaluating, and has independently evaluated, the merits
and risks of its investment in Northstar Corp and has the capacity to protect
its own interests.  Wachovia may be required to bear the economic risk of this
investment indefinitely and has independently concluded that it is financially
able to bear those risks indefinitely.  Wachovia understands that Northstar Corp
has no obligation or present intention of registering the Warrants or Warrant
Shares in the United States pursuant to the Securities Act.

 

(ii)                                  Wachovia is acquiring the Warrants and
Warrant Shares for Wachovia’s own account for investment only, and not with a
view towards their distribution or resale.  Wachovia has not acquired the
Warrants or Warrant Shares for the purpose of selling or transferring them, or
granting, issuing or transferring interests in, or options over, them.

 

(iii)                               Wachovia represents that by reason of its,
or of its management’s, business or financial experience, Wachovia has the
capacity to protect its own interests in

 

132

--------------------------------------------------------------------------------


 

connection with the transactions contemplated in the Warrants.  Further,
Wachovia is not aware of any general solicitation or publication of any
advertisement, as such terms are defined in Regulation D under the Securities
Act, in connection with the acquisition of the Warrants and Warrant Shares.

 

(iv)                               Wachovia is an accredited investor, within
the meaning of Regulation D under the Securities Act.

 

(v)                                 Wachovia is aware of Northstar Corp’s
business affairs and financial condition and has acquired sufficient information
about Northstar Corp, including publicly available information concerning
Northstar Corp, to reach an informed and knowledgeable decision to acquire the
Warrants and Warrant Shares.  Wachovia has had an opportunity to discuss
Northstar Corp’s business, management and financial affairs with directors,
officers and management of Northstar Corp.  Wachovia has also had the
opportunity to ask questions of and receive answers from, Northstar Corp and its
management regarding the terms and conditions of the purchase.  Wachovia has not
been provided with, nor has it requested, an offering memorandum or similar
document in connection with its decision to acquire the Warrants and Warrant
Shares.

 

(vi)                              Wachovia acknowledges and agrees that the
Warrants and Warrant Shares are “restricted securities” as defined in Rule 144
promulgated under the Securities Act as in effect from time to time and
understands that neither Northstar Corp, nor any of its affiliates, or any
person acting on its behalf makes any representation as to the availability of
Rule 144 or any other exemption under the Securities Act for the reoffer,
resale, pledge or transfer of the Warrants or Warrant Shares.

 

(vii)                           Wachovia acknowledges and agrees that the
Warrants and the Warrant Shares are subject to the restrictions on transfer as
set forth in Section 7 of the Warrants and agrees to comply with such
restrictions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

133

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWERS:

NRFC WA HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

 

 

 

 

NRFC WA HOLDINGS II, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

 

 

 

 

NRFC WA HOLDINGS VII, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

 

 

 

 

NRFC WA HOLDINGS X, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

 

 

 

 

NRFC WA HOLDINGS XII, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

S-1

--------------------------------------------------------------------------------


 

GUARANTORS:

NORTHSTAR REALTY FINANCE CORP.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

 

 

 

 

NORTHSTAR REALTY FINANCE L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President

 

 

and Chief Investment Officer

 

S-2

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent on behalf of the Lenders

 

 

 

 

 

By:

/s/ H. Lee Goins III

 

Name:

H. Lee Goins III

 

Title:

Director

 

S-3

--------------------------------------------------------------------------------
